Volume 1 of 3

                 FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-99010
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-01-01062-PCT-
LEZMOND C. MITCHELL,                           MHM
             Defendant-Appellant.
                                             OPINION

       Appeal from the United States District Court
                for the District of Arizona
       Mary H. Murguia, District Judge, Presiding

                  Argued and Submitted
       February 15, 2007—San Francisco, California

                 Filed September 5, 2007

    Before: Stephen Reinhardt, Pamela Ann Rymer, and
            Barry G. Silverman, Circuit Judges.

                Opinion by Judge Rymer;
                Dissent by Judge Reinhardt




                           11547
                 UNITED STATES v. MITCHELL          11553


                       COUNSEL

Celia M. Rumann, Assistant Federal Public Defender, Phoe-
nix, Arizona, and Michael P. O’Connor, Tempe, Arizona, for
appellant Lezmond Mitchell.
11554             UNITED STATES v. MITCHELL
Daniel R. Drake, Assistant United States Attorney, and Vin-
cent Q. Kirby, Assistant United States Attorney, Phoenix, Ari-
zona, for appellee the United States.


                          OPINION

RYMER, Circuit Judge:

   Lezmond Mitchell, a Navajo, appeals his conviction and
sentence for first degree murder, 18 U.S.C. §§ 1111, 1153,
felony murder, 18 U.S.C. §§ 1111, 2111, carjacking resulting
in death, 18 U.S.C. § 2119, and related federal crimes involv-
ing other Navajos on the Navajo Indian reservation in Ari-
zona. A jury convicted Mitchell on all counts. Mitchell faced
capital punishment under the Federal Death Penalty Act
(FDPA), 18 U.S.C. §§ 3591-98, because of his conviction for
carjacking resulting in death. Following a penalty phase hear-
ing, the jury unanimously returned a recommendation of a
sentence of death as to each of the two victims who were mur-
dered. The district court sentenced Mitchell to death on the
carjacking count in accordance with the jury’s verdict. We
conclude that no error requiring reversal occurred in connec-
tion with either conviction or sentence, and therefore affirm.

                               I

   In October 2001, Mitchell, then 20 years old, Jason Kinli-
cheenie, Gregory Nakai and Jakegory Nakai decided to rob a
trading post on the Arizona side of the Navajo Indian reserva-
tion. Mitchell and 16 year-old Johnny Orsinger set out from
Round Rock, Arizona, for Gallup, New Mexico, on October
27 to look for a vehicle they could steal to use during the rob-
bery. They bought one knife and stole another while there.
Hitchhiking back to the reservation, they were picked up by
a trucker who took them part of the way.
                  UNITED STATES v. MITCHELL              11555
   Meanwhile, on the afternoon of Sunday, October 28, 2001,
Alyce Slim (63 years old) and her nine year-old granddaugh-
ter, Jane Doe, left Fort Defiance, Arizona to go to Tohatchi,
New Mexico where Slim hoped to secure the services of Betty
Denison, a traditional medicine person, for leg ailments. It is
a 35 minute drive that the two made in Slim’s pewter-colored
double cab Sierra GMC pickup truck. They got to Tohatchi
about 4 p.m. Denison was unable to assist her, but thought
another medicine woman, Marie Dale, might be able to help.
She, Slim, and Jane drove to Twin Lakes, New Mexico where
Slim arranged an appointment with Dale for the next day. The
three returned to Denison’s home where they dropped Deni-
son off around 5 p.m., then Slim and her granddaughter left.
That is the last time they were seen alive.

   Somewhere in route, and somehow, Mitchell and Orsinger
got into Slim’s truck. Slim and Jane were in front, Mitchell
in the right-rear passenger seat and Orsinger in the left. Slim
stopped near Sawmill, Arizona, to let Mitchell and Orsinger
out of the car, but Orsinger started stabbing her with a knife
and Mitchell joined in. Slim ended up being stabbed 33 times,
both from the left and right, with sixteen incised wounds on
her hands that indicated she fought the attack. Once dead, her
body was pulled onto the rear seat. Jane was put next to her.
Mitchell drove the truck some 30-40 miles into the mountains
with Jane beside her grandmother’s body.

  There, Slim’s body was dragged out. Jane was ordered out
of the truck and told by Mitchell “to lay down and die.”
Mitchell cut Jane’s throat twice, but she didn’t die. Orsinger
and he then dropped large rocks on her head, which killed her.
Twenty-pound rocks containing blood tied to Jane were found
near the bodies.

   Mitchell and Orsinger returned to the site with an axe and
shovel. Mitchell dug a hole while Orsinger severed the heads
and hands of Jane and Slim. Together, they dropped the sev-
ered body parts (along with Mitchell’s glove) into the hole,
11556             UNITED STATES v. MITCHELL
and covered them. The torsos were pulled into the woods.
Later they burned the victims’ clothing, jewelry, and glasses.
Mitchell and Orsinger washed the blood from the knives in a
nearby stream; the next day, Mitchell also washed the knives
with alcohol to remove any blood.

   Jane’s mother, Marlene, became concerned when Jane and
Slim, who was Marlene’s mother, had not returned home. She
tried to call Slim on her cell phone Sunday night, then the
next morning at home, but got no answer. After checking at
Slim’s house and Jane’s school, Marlene filed a missing per-
sons report on Tuesday.

   On Wednesday, October 31, 2001, the Red Rock Trading
Post, a convenience store and gas station located in Navajo
territory, was robbed by three masked men. Kinlicheenie sup-
plied the masks as well as his parents’ car for use after the
truck was abandoned; Mitchell carried a 12-gauge shotgun,
and Jakegory Nakai had a .22 caliber rifle. Charlotte Yazzie,
the store manager, was mopping the floor when one of the
robbers assaulted her, striking her with his firearm and pulling
her behind a desk. Watching this, another store clerk, Kim-
berly Allen, ducked behind shelving. A second robber saw
Allen and pushed her against the counters. When Allen said
she didn’t know the combination to the safe, the gunman told
her, “If you lie to me or you don’t cooperate with us, we are
going to kill you.” He told Allen to turn on the gas pump. As
she did, she saw a pickup truck parked outside, which she
described as a double cab beige Chevrolet. Yazzie was taken
into a back room where the robbers demanded, and she pro-
vided, more money. Mitchell, Nakai and Kinlicheenie emp-
tied the cash registers and safe and then tied down Allen and
Yazzie in the vault room. They made off with $5,530 and
Yazzie’s purse.

  The robbers drove back to Kinlicheenie’s car and he fol-
lowed the truck to a place about a mile and a half south of
Wheatfields, Arizona, where Mitchell set fire to it using kero-
                  UNITED STATES v. MITCHELL              11557
sene stolen from the Trading Post. They returned to the Nakai
residence and split the money. Mitchell got $300 from Kinli-
cheenie.

   As it happens, a customer and his girlfriend pulled into the
parking lot while the robbery was in progress and saw two of
the masked gunmen, one of whom was wearing purple gloves.
The customer also saw a beige, extended cab Sierra or Silv-
erado model truck parked at the fuel tank. The customer’s gir-
lfriend took down the license plate number and gave it to one
of the Trading Post employees. The next day, a Navajo police
officer discovered an abandoned pickup truck a mile and a
half south of Wheatfields, Arizona, within the Navajo Indian
reservation. The officer detected the odor of gasoline, and
portions of the truck’s interior were burned. It turned out to
be Slim’s 2001 GMC Sierra pickup. Criminal investigators
discovered a purple latex glove and Halloween masks inside
the truck, as well as Mitchell’s fingerprints and Slim’s blood.

   Based on this information and a tip, investigators focused
on Orsinger, Orsinger’s father, Mitchell, Jakegory Nakai and
Gregory Nakai, among others. On the morning of November
4, 2001, FBI Agent Ray Duncan conducted a briefing with
criminal investigators and SWAT team officers of the Navajo
Department of Law Enforcement. Tribal warrants were issued
and executed at the house of Gregory Nakai. Mitchell, Jimmy
Nakai, and Gregory Nakai were arrested. Mitchell had been
asleep and wore only a t-shirt and shortcuts. He asked for his
pants, which he told an FBI agent were near a bunk bed on
the floor. As the agent was picking them up, a silver butterfly
knife fell from a pocket.

   Gregory Nakai and his mother, Daisy Nakai, consented to
a search of the house. Two FBI agents, an evidence techni-
cian, and a Navajo criminal investigator conducted the search.
They retrieved the silver butterfly knife and found a second
butterfly knife with a black handle. Trace amounts of blood
from the silver knife were matched to Slim. The search also
11558              UNITED STATES v. MITCHELL
turned up a newspaper that had a front page story on the Trad-
ing Post robbery, and a cell phone belonging to Slim.

   Agent Duncan and a Navajo criminal investigator met with
Mitchell at the Navajo Department of Criminal Investigations
around 1:30 p.m. Mitchell signed a waiver of his Miranda
rights and, after flipping a coin, agreed to talk. When asked
about his whereabouts on the weekend of October 27, Mitch-
ell stated that he had been drinking around Round Rock. He
denied being involved in the disappearances and robbery.
Mitchell then agreed to a polygraph examination, which FBI
Special Agent Kirk conducted about 5:30 p.m. Mitchell was
reminded that his Miranda rights still applied and he signed
an FBI consent form after reading it. Kirk told Mitchell that
the test results indicated he had lied. Mitchell made inculpa-
tory statements about the robbery and agreed to a tape
recorded interview after again being reminded of his Miranda
rights. Mitchell admitted his involvement in the Trading Post
robbery, and also confirmed that he was present when “things
happened” to Slim and Jane. He agreed to help investigators
find the bodies. The interview ended around 11:00 p.m.

   Orsinger was arrested the next day, November 5, 2001, and
he, too, agreed to take agents to the bodies. Orsinger had diffi-
culty doing so, and agents called for Mitchell to be brought
out. Mitchell directed Navajo police officers to the site. While
there, Mitchell acknowledged to Kirk that his Miranda rights
were in effect and agreed to answer more questions. Accord-
ing to the agent, Mitchell stated that he had stabbed the “old
lady,” and that the evidence would show and/or witnesses
would say that he had cut the young girl’s throat twice. Mitch-
ell said he told Jane to “lay down on the ground and die,” and
that he and Orsinger then gathered rocks, and with Orsinger
leading on, the two took turns dropping them on Jane’s head.
Mitchell indicated that he and Orsinger retrieved an axe and
shovel, severed the heads and hands, buried the parts in a
foot-deep hole, burned the victims’ clothing, and cleaned the
knives in a stream.
                   UNITED STATES v. MITCHELL               11559
   Mitchell was returned to tribal jail and taken before a tribal
judge on November 7. A federal indictment was issued on
November 21, and on November 29 an FBI agent picked up
Mitchell from the tribal jail and drove him to the courthouse
in Flagstaff, Arizona. Just before arraignment, agents read
Mitchell his Miranda rights and obtained a signed waiver.
Mitchell explained that one to two weeks before the Trading
Post robbery, he had talked with Jakegory Nakai about com-
mitting a robbery. He and Orsinger hitchhiked from Round
Rock, Arizona to Gallup, New Mexico to purchase liquor and
while in Gallup, the two visited a shopping mall where they
purchased one knife and stole another. They caught a ride to
Ya Ta Hey, New Mexico, where they were picked up by an
older lady and a young girl near the border. Mitchell asked to
be let off near Sawmill, Arizona, and when the truck stopped,
Orsinger began stabbing the woman. Mitchell admitted that
he stabbed her four to five times. They put the older woman
and the little girl into the back, and drove into the mountains
where they dragged Slim’s body out, threw rocks on the girl’s
head, and severed the victims’ heads and hands. Mitchell said
this was Orsinger’s idea, because he would also have severed
the feet.

   On July 2, 2002, a superceding indictment was returned
charging Mitchell and Orsinger with murder; felony murder,
robbery; carjacking resulting in death; several robbery-related
counts; kidnapping; and felony murder, kidnapping. On Sep-
tember 12, 2002, the government filed a notice of intent to
seek the death penalty as to Mitchell based on the 18 U.S.C.
§ 2119 charge of carjacking resulting in death. Jury selection
began April 1, 2003. On the same day, the court severed the
joint trial of Mitchell and Orsinger. Opening statements were
given on April 29, and on May 8, 2003, the jury convicted
Mitchell on all counts.

   Mitchell indicated that he did not want to be present during
the penalty phase, and his attorneys explained to the court that
Mitchell had become uncooperative and was breaking off
11560             UNITED STATES v. MITCHELL
contact with them. For this reason they felt obliged to with-
draw. After time to reconsider, and extended colloquy, Mitch-
ell stated that he saw no benefit or relevance to being there
and wished to waive his presence, but did not have a problem
with his attorneys. Accordingly, the court granted Mitchell’s
request not to be present but denied counsels’ request to with-
draw.

   The penalty phase began on May 14. The government pres-
ented testimony from family members who described what
the victims were like and the emotional impact of the murders
on them. The defense presented as mitigating evidence the
testimony of family members, friends, and teachers of Mitch-
ell whom they portrayed as an excellent high school student
with no disciplinary problems except for a brief suspension
for possessing marijuana, who was an outstanding athlete
with college football prospects, a leader both in student coun-
cil and in sports, and respectful towards teachers. FBI agent
Duncan also testified. He discussed Mitchell’s confession,
noting that Mitchell claimed to have been drinking heavily at
the time of the murders. Duncan also described a separate car-
jacking and double murder involving Gregory Nakai and Ors-
inger that took place on the Navajo reservation during which
Orsinger pistol whipped the two victims and then shot one of
them in the head. Nakai shot the other victim five times. See
United States v. Gregory Nakai, 413 F.3d 1019 (9th Cir.
2005), cert. denied, 126 S. Ct. 593 (2005). Evidence was
introduced that neither Orsinger nor Nakai would receive the
death penalty, and that the Navajo Nation did not condone
capital punishment in general or for Mitchell’s crimes in par-
ticular.

   The jury unanimously found all four “gateway intent fac-
tors,” each of the statutory aggravating factors, and one
non-statutory aggravating factor with respect to both victims.
At least one juror found the existence of each of the mitigat-
ing factors. After weighing the aggravating and mitigating
factors, the jury recommended imposition of a sentence of
                  UNITED STATES v. MITCHELL               11561
death. The court imposed that sentence, and this timely appeal
followed.

                               II

   We first consider Mitchell’s challenges to jurisdiction of
the federal court and to application of the Federal Death Pen-
alty Act (FDPA). He contends that the FDPA does not extend
to carjackings committed by one Indian against other Indians
in Indian country. In related arguments, Mitchell also submits
that he cannot be sentenced to death under the FDPA because
the Navajo Nation never opted into the federal capital punish-
ment scheme, and that applying the FDPA in these circum-
stances violates the First Amendment and the American
Indian Religious Freedom Act of 1978 (AIRFA), 42 U.S.C.
§ 1996.

   [1] “Indian tribes initially possessed exclusive jurisdiction
over crimes committed by one tribal member against another
in Indian country — even when the crime was murder . . . .”
David H. Getches, Charles F. Wilkinson, Robert A. Williams,
Jr., Federal Indian Law 475 (5th ed. 2005). See also William
C. Canby, Jr., American Indian Law 133 (4th ed. 2004).
Today, by virtue of the interplay between the Indian Country
Crimes Act or Federal Enclave Act, 18 U.S.C. § 1152, and the
Major Crimes Act, 18 U.S.C. § 1153, federal court jurisdic-
tion extends to certain major crimes committed by an Indian
against another Indian, or by an Indian in Indian country, see
United States v. Bruce, 394 F.3d 1215, 1220 (9th Cir. 2005);
United States v. Anderson, 391 F.3d 1083, 1085 n.3 (9th Cir.
2004), and by virtue of decisional law, federal court jurisdic-
tion extends to intra-Indian violations of federal criminal laws
of general, nationwide applicability. Id. at 1085-86; United
States v. Smith, 387 F.3d 826, 829 (9th Cir. 2004) (stating that
federal criminal jurisdiction extends to intra-Indian violations
of 18 U.S.C. § 1513(b), retaliating against a witness, as it is
a statute of nationwide applicability); United States v. Errol
D., Jr., 292 F.3d 1159, 1164-65 (9th Cir. 2002) (observing
11562             UNITED STATES v. MITCHELL
that the federal government could have charged Indian defen-
dant who burglarized Bureau of Indian Affairs facilitates
located in Indian country with 18 U.S.C. § 641, theft of gov-
ernment property); United States v. Begay, 42 F.3d 486, 499
(9th Cir. 1994) (holding that a violation of 18 U.S.C. § 371,
conspiracy, “applies equally to everyone everywhere within
the United States, including Indians in Indian country”).

   [2] Mitchell maintains that the Major Crimes Act is the sole
source of federal criminal jurisdiction over intra-Indian
crimes, and that, because carjacking resulting in death is not
one of the crimes identified in the Act, he cannot be prose-
cuted for it in federal court. However, we have previously
rejected this argument. See, e.g., United States v. Juvenile
Male, 118 F.3d 1344, 1350-51 (9th Cir. 1997) (holding that
the district court could properly exercise jurisdiction over the
charged federal criminal offense of general applicability,
despite its not being enumerated in the Major Crimes Act, in
an incident occurring between Indians in Indian country).
Mitchell’s suggestion that Juvenile Male is contrary to two
earlier Supreme Court opinions, United States v. Antelope,
430 U.S. 641 (1977), and United States v. Quiver, 241 U.S.
602 (1916), fails because we are bound by Juvenile Male. In
any event, both Antelope and Quiver involved enclave crimes,
not crimes of general applicability. See United States v. Brisk,
171 F.3d 514, 522 & n.7 (7th Cir. 1999) (rejecting identical
arguments invoking Quiver and Antelope); see also Begay, 42
F.3d at 499-500 (rejecting the notion that our case law,
including United States v. Jackson, 600 F.2d 1283, 1286 (9th
Cir. 1979), can be read as indicating that federal laws of oth-
erwise nationwide applicability do not apply in Indian coun-
try).

   Mitchell proposed at oral argument, for the first time, that
our precedent is undermined by legal summaries, contained in
the legislative history of 25 U.S.C. § 1301, which predate
decisions such as Begay. See H.R. Conf. Rep. No. 102-261,
at 3-4 (1991); S.Rep. No. 102-168, at 2 (1991). This is not the
                   UNITED STATES v. MITCHELL               11563
same statute at issue here. Apart from the fact that a three-
judge panel has no power to do what Mitchell asks, we reject
the underlying premise that an attempt (presumably a staff-
er’s) to summarize the state of federal jurisdiction over Indian
crimes for purposes of a different statute has any authoritative
bearing on the question presented here.

   In addition, relying on Ex Parte Crow Dog, 109 U.S. 556
(1883), Mitchell stresses that the federal carjacking statute
does not expressly provide for jurisdiction over intra-Indian
violations. From this, he would have us infer that Congress
did not intend for it to apply to cases such as this. However,
Crow Dog, like Antelope and Quiver, involved the prosecu-
tion of an intra-Indian murder charged under federal enclave
law; it does not speak to a federal criminal statute that is of
general applicability. Beyond this, the general rule is that a
federal statute of nationwide applicability that is otherwise
silent on the question of jurisdiction as to Indian tribes “will
not apply to them if: (1) the law touches ‘exclusive rights of
self-governance in purely intramural matters’; (2) the applica-
tion of the law to the tribe would ‘abrogate rights guaranteed
by Indian treaties’; or (3) there is proof ‘by legislative history
or some other means that Congress intended [the law] not to
apply to Indians on their reservations . . . .” Donovan v. Coeur
d’Alene Tribal Farm, 751 F.2d 1113, 1116 (9th Cir. 1985)
(quoting United States v. Farris, 624 F.2d 890, 893-94 (9th
Cir. 1980)). Mitchell makes no attempt to explain how the
federal carjacking statute might fall within one these excep-
tions, except to suppose that Congress must have intended
such an exemption as it employed Interstate Commerce
Clause language but not Indian Commerce Clause language in
§ 2119. But silence in this (or any other) respect does not
manifest intent for the law not to apply to Indian tribes; rather,
the baseline is that federal statutes of nationwide applicability,
where silent on the issue, presumptively do apply to Indian
tribes. See Smith, 387 F.3d at 829 n.5; see also Federal Power
Comm’n v. Tuscarora Indian Nation, 362 U.S. 99, 116 (1960)
11564              UNITED STATES v. MITCHELL
(stating that “a general statute in terms applying to all persons
includes Indians and their property interests”).

   Mitchell next argues that § 2119 should not apply in this
case because its authorization of the death penalty impinges
on tribal sovereignty given the Navajo Nation’s longstanding
religious and cultural opposition to capital punishment. For
this he relies on the Eighth Circuit’s view that “if a particular
Indian right or policy is infringed by a general federal crimi-
nal law, that law will be held not to apply to Indians on reser-
vations unless specifically so provided.” United States v.
Blue, 722 F.2d 383, 385 (8th Cir. 1983). However, Blue itself
held that a federal district court had jurisdiction over an intra-
Indian violation of 21 U.S.C. § 841(a)(1) (distribution of mar-
ijuana and possession with intent to distribute) as enforcement
of the federal narcotics laws does not impermissibly infringe
upon tribal sovereignty or self-government. Id. This is in line
with our own decisions applying federal criminal laws of
nationwide applicability to Indian tribes.

   [3] We recognize that the Navajo Nation opposes the death
penalty on cultural and religious grounds. Indeed, the Attor-
ney General of the Navajo Nation expressed the Nation’s
opposition to the possibility of the United States seeking capi-
tal punishment in this case in a letter sent January 22, 2002
to the United States Attorney for the District of Arizona. We
cannot say, however, that ideological opposition to the death
penalty by its own force exempts tribal members from the
reach of federal criminal laws, or overrides the presumption
that federal criminal laws of nationwide applicability apply to
Indian tribes.

   [4] Neither do we believe that the FDPA’s opt-in provision
for Indian tribes, 18 U.S.C. § 3598, or the lack of an opt-in by
the Navajo Nation, renders the carjacking statute inapplicable.
Section 3598 provides:

    Notwithstanding sections 1152 and 1153, no person
    subject to the criminal jurisdiction of an Indian tribal
                   UNITED STATES v. MITCHELL               11565
    government shall be subject to a capital sentence
    under this chapter for any offense the Federal juris-
    diction for which is predicated solely on Indian
    country (as defined in section 1151 of this title) and
    which has occurred within the boundaries of Indian
    country, unless the governing body of the tribe has
    elected that this chapter have effect over land and
    persons subject to its criminal jurisdiction.

Thus, the FDPA unambiguously requires opt-in only where
jurisdiction is based on Indian country, not, as Mitchell would
have it, whenever the federal government seeks capital pun-
ishment. To construe § 3598 as Mitchell does is inconsistent
with the statute’s plain language and the basic canon of statu-
tory construction that qualifying language should not be read
out of the statute. See, e.g., Bowsher v. Merck & Co., 460 U.S.
824, 833 (1983) (applying the “settled principle of statutory
construction that we must give effect, if possible, to every
word of the statute”). Mitchell insists that a contrary interpre-
tation defeats the purpose of § 3598 if the government, pre-
cluded from seeking the death penalty on the basis of first
degree murder, can instead rely on a federal death eligible
statute such as § 2119. While a court may refuse to follow the
plain language of a statute if it would produce unreasonable
results, Green v. Bock Laundry Mach. Co., 490 U.S. 504, 510
(1989), it is doubtful that Congress would have intended to
carve out special exemptions to Indian tribes for the more
than 40 death eligible federal offenses covered by the FDPA
without expressly saying so. See Jones v. United States, 527
U.S. 373, 407 (1999) (providing background information on
FDPA) (citing 18 U.S.C. § 3591; §§ 60005-60024, 108 Stat.
1970-1982)). Instead, the opt-in provision appears to afford
Indian tribes as much authority as states in determining
whether capital punishment may be imposed in circumstances
not involving federal crimes of general applicability. The fed-
eral government seeks and obtains FDPA death sentences in
states that have long since abandoned the death penalty them-
selves. Michael J. Zydney Mannheimer, When the Federal
11566                 UNITED STATES v. MITCHELL
Death Penalty is “Cruel and Unusual,” 74 U. Cin. L. Rev.
819, 819 (2006) (reporting that “since 2002, five people have
been sentenced to death in federal court for conduct that
occurred in States that do not authorize the death penalty”);
see also 137 Cong. Rec. S8488-03 (daily ed. Jun. 24, 1991)
(remarks of Sen. Inouye suggesting that capital crimes will
apply without regard to what would otherwise be within the
scope of state or tribal jurisdiction). As there is no reasoned
basis for departing from the statute’s plain language, we
decline to accept Mitchell’s proffered construction of § 3598.

   [5] Finally, Mitchell’s assertion that given the Navajo
Nation’s religious opposition to capital punishment, sentenc-
ing him under the FDPA violates the First Amendment and
AIRFA, is raised for the first time on appeal. Although nor-
mally we would review for plain error,1 it makes no difference
whether that, or the de novo review which Mitchell seeks, is
the appropriate standard because either way, his claims fail.
He makes no showing that the FDPA burdens the free exer-
cise of any Navajo religious belief. In any case, his free exer-
cise challenge cannot succeed because “a rationally based,
neutral law of general applicability does not violate the right
to free exercise of religion even though the law incidentally
burdens a particular religious belief or practice.” Miller v.
Reed, 176 F.3d 1202, 1206 (9th Cir. 1999) (citing Employ-
ment Div. v. Smith, 494 U.S. 872, 879 (1990)). Mitchell’s reli-
ance on AIRFA fares no better, as “AIRFA is simply a policy
statement and does not create a cause of action or any judi-
  1
    Many of the issues that Mitchell raises on appeal are subject to plain
error review because they were not raised in the district court. Plain error
lies where there was: “(1) error, (2) that was clear or obvious, (3) that
affected substantial rights, and (4) that seriously affected the fairness,
integrity, or public reputation of the judicial proceedings.” United States
v. Randall, 162 F.3d 557, 561 (9th Cir. 1998) (citing United States v.
Olano, 507 U.S. 725, 732-36 (1993)). Normally, the defendant must make
a specific showing of prejudice — that the error affected the outcome of
the proceedings — in order to establish plain error. Olano, 507 U.S. at
734-35.
                   UNITED STATES v. MITCHELL               11567
cially enforceable individual rights.” Henderson v. Terhune,
379 F.3d 709, 711 (9th Cir. 2004).

                               III

   A number of issues are presented that relate to jury selec-
tion, both of the venire and the panel.

                               A

   We start with Mitchell’s contention that the procedures
used to empanel jurors in Phoenix for Navajo reservation
crimes, while apparently satisfactory in non-capital cases, see
United States v. Etsitty, 130 F.3d 420, 425 (9th Cir. 1997), are
unsatisfactory for death penalty cases.

   “[T]he selection of a petit jury from a representative cross
section of the community is an essential component of the
Sixth Amendment right to a jury trial.” Taylor v. Louisiana,
419 U.S. 522, 528 (1975). A defendant establishes a prima
facie violation of the fair-cross-section requirement by show-
ing “(1) that the group alleged to be excluded is a ‘distinctive’
group in the community; (2) that the representation of this
group in venires from which juries are selected is not fair and
reasonable in relation to the number of such persons in the
community; and (3) that this underrepresentation is due to
systematic exclusion of the group in the jury-selection pro-
cess.” Duren v. Missouri, 439 U.S. 357, 364 (1979).

   In Nakai, which involved one of Mitchell’s co-defendants,
the court “accept[ed] for purposes of [that] appeal the argu-
ment that Native Americans in Arizona constitute a distinctive
group, although our cases suggest that Hopi and Navajo are
far from being a unitary ethnic block.” 413 F.3d at 1022. We
assume so here as well.

   Mitchell asserts that his trial was improperly transferred
from Prescott to Phoenix, but abandons the point by develop-
11568              UNITED STATES v. MITCHELL
ing no argument with respect to it. He does, however, develop
his contention that the jury administrator improperly weeded
the 2329 jury questionnaires that were returned (out of 3000
sent) down to 263 “actually qualified” persons. Allowing for
jurors who were excused mainly without objection, a venire
of 207 was set. Mitchell argues that of this pool, only 30 —
or 14.49% — were Native Americans. The district court
found, according to the 2000 census, that the adult population
of the Prescott Division was 18.64% Native American, that
Native Americans comprise 16.7% of the Prescott master jury
wheel (from which the jury was drawn in this case), that
17.23% of the 3000 people selected from the wheel in this
case resided within Indian reservations, and that 36 of the
207-person venire (17.39%) identified themselves as Native
American. Mitchell’s numbers are slightly different but even
accepting his, an absolute disparity of 4.15% exists between
the venire and the adult population of the division. This is less
than the disparity that we found constitutionally permissible
in United States v. Esquivel, 88 F.3d 722, 726-27 (9th Cir.
1996) (finding insubstantial an absolute disparity of 4.9% for
Hispanics who comprised 14.6% of the adult citizen popula-
tion in the district but only 9.7% of the master jury wheel).

   Regardless, “a violation of the fair cross-section require-
ment cannot be premised upon proof of underrepresentation
in a single jury. While juries must be drawn from a source
fairly representative of the community, the composition of
each jury need not mirror that of the community.” United
States v. Miller, 771 F.2d 1219, 1228 (9th Cir. 1985). Thus,
the defendant in Miller failed to satisfy the second prong
when he introduced evidence concerning only his particular
grand jury venire. Id.; cf. Duren, 439 U.S. at 362 (defendant
showed persistent disparity over eight months of weekly veni-
res). Mitchell points to disparities in the trial of Gregory
Nakai, in which 14.1% of the 199-person venire as drawn
consisted of Native Americans, but only 6.1% of the pool that
reported for duty consisted of Native Americans. See Nakai,
413 F.3d at 1022. However, the 6.1% figure was the result of
                   UNITED STATES v. MITCHELL               11569
a telephonic procedure used specially in that case, which the
court deliberately avoided using in this one. The 14.1% figure
provides a second data point, but this alone cannot demon-
strate that the underrepresentation was systematic. Underre-
presentation in the master juror wheel would be systematic,
but the Prescott juror wheel has only a 1.94% absolute dis-
crepancy.

   In Etsitty, we expressed concern with the jury selection pro-
cess in trials transferred from Prescott to Phoenix. However,
our concerns in Etsitty had to do with the different jury
wheels in Phoenix (where Native Americans constitute less of
the population) and Prescott (where they constitute more).
The district court cured that problem here by using the Pres-
cott wheel. It found there was little reason to suspect that
Native Americans in the jury pool would be disparately
impacted by the transfer to Phoenix based on local geography
and highway access, and Mitchell points to no evidence to the
contrary.

   [6] Mitchell offers no authority or argument relating the
special nature of capital punishment to the need for lower tol-
erance for disparity in jury pools. Nor is any apparent. The
right to a representative jury pool comes from the Sixth
Amendment, not the Eighth, and applies to all criminal jury
trials.

   Mitchell also appears to suggest that the striking of various
jurors for cause resulted in an unrepresentative jury. However,
the Sixth Amendment imposes “no requirement that petit
juries actually chosen must mirror the community and reflect
the various distinctive groups in the population. Defendants
are not entitled to a jury of any particular composition.” Tay-
lor, 419 U.S. at 538. In Lockhart v. McCree, 476 U.S. 162,
173-74 (1986), the Court accordingly declined to extend the
fair-cross-section requirement to death qualification, or “to
invalidate [on fair-cross-section grounds] the use of either for-
cause or peremptory challenges to prospective jurors” who
11570              UNITED STATES v. MITCHELL
expressed opposition to the death penalty. In Holland v. Illi-
nois, 493 U.S. 474, 477-86 (1990), the Court similarly distin-
guished between the venire stage and panel stage, and rejected
the claim that a prosecutor’s use of peremptory challenges to
remove African Americans from the panel violated the Sixth
Amendment right to a representative cross-section. As it
explained, “[t]he ‘representativeness’ constitutionally
required at the venire stage can be disrupted at the jury-panel
stage” to serve a legitimate interest in permitting the disquali-
fication of jurors for reasons related to their ability to serve
in a particular case. Id. at 483; see also Evans v. Lewis, 855
F.2d 631, 634-35 (9th Cir. 1988) (“[T]he juror’s removal was
part of the process of selecting the petit jury and did not
involve the composition of the venire. Therefore, the fair
cross-section right did not attach.”); Harris v. Pulley, 885
F.2d 1354, 1371 (9th Cir. 1988) (“The fair cross-section rule
is limited to the method of summoning the venire panel from
which the petit jury is selected.”).

   [7] Because Mitchell does not show that the underrepre-
sentation of Native Americans on venires such as his was
either substantial or systematic, and because the right to a rep-
resentative cross-section does not extend to petit jury selec-
tion, Mitchell fails to establish a constitutional violation
arising out of the procedures that were followed.

                               B

   We turn next to issues relating to death qualification and
for-cause strikes.

                                i

   Did the district court violate the equal protection compo-
nent of the Due Process Clause by engaging in race-based
questioning of potential jurors and by making racially-
discriminatory decisions to strike?
                   UNITED STATES v. MITCHELL               11571
    “For over a century, [the] Court has been unyielding in its
position that a defendant is denied equal protection of the
laws when tried before a jury from which members of his or
her race have been excluded by the State’s purposeful conduct
. . . . Although a defendant has no right to a ‘petit jury com-
posed in whole or in part of persons of [the defendant’s] own
race,’ he or she does have the right to be tried by a jury whose
members are selected by nondiscriminatory criteria.” Powers
v. Ohio, 499 U.S. 400, 404 (1991) (internal citations omitted).
The same applies to the federal government under the equal
protection component of the Fifth Amendment. Cf. Bolling v.
Sharpe, 347 U.S. 497, 499 (1954). Judges, of course, are state
actors, and the obligation to refrain from racial discrimination
in the selection of jurors extends to all those state actors “who
are trusted with jury selection.” Akins v. Texas, 325 U.S. 398,
403 (1945). To establish a violation, however, “[a] purpose to
discriminate must be present which may be proven by system-
atic exclusion of eligible jurymen of the proscribed race or by
unequal application of the law to such an extent as to show
intentional discrimination.” Id. at 403-04 (articulating princi-
ple for a grand jury); see Alexander v. Louisiana, 405 U.S.
625, 626 n.3 (1972) (noting that principles prohibiting exclu-
sion from jury service on account of race “are essentially the
same for grand juries and for petit juries”). Thus, Mitchell can
establish a violation of his Fifth Amendment rights if he can
show purposeful racial discrimination by the district court in
striking jurors for cause. Because Mitchell did not raise this
issue in the district court, we review for plain error.

   [8] Mitchell tries to show purposeful discrimination by sug-
gesting that the judge questioned potential jurors differently
depending upon whether they were Native American or not.
We cannot see how the district court’s voir dire abused its
ample discretion. Rosales-Lopez v. United States, 451 U.S.
182, 189 (1981) (noting that “[b]ecause the obligation to
impanel an impartial jury lies in the first instance with the
trial judge, and because he must rely largely on his immediate
perceptions, federal judges have been accorded ample discre-
11572              UNITED STATES v. MITCHELL
tion in determining how best to conduct the voir dire”). The
judge inquired of all prospective jurors whether there was
anything about Mitchell’s being Native American that would
affect their ability to be fair and impartial, which was unques-
tionably proper, see id. at 191-92, but sometimes hinged ques-
tions of similar import to the common ethnicity shared by the
juror and the defendant when the juror indicated that he or
she, too, was Native American. This was simply a natural way
of eliciting possible bias, and does not show discrimination
along racial lines. In no way did the court’s questioning sug-
gest that it was applying different standards depending upon
the juror’s ethnicity.

   At oral argument, Mitchell attempted to cast his equal pro-
tection argument as one under Alexander. As we explained in
Esquivel, an Alexander-type equal protection challenge is
somewhat similar to a Sixth Amendment fair cross-section
challenge, and requires the defendant to make a prima facie
case by showing (1) “that the group, of which the appellant
is a member, is ‘one that is a recognizable, distinct class, sin-
gled out for different treatment under the laws’ ”; (2) a sub-
stantial underrepresentation of the group, “by comparing the
proportion of the group in the total population to the propor-
tion of the group called to serve as . . . jurors, over a signifi-
cant period of time”; and (3) discriminatory intent, which may
be satisfied by showing that the selection procedure is “sus-
ceptible of abuse or is not racially neutral.” 88 F.3d at 725
(quoting Castaneda v. Partida, 430 U.S. 482, 494 (1977)).
Mitchell fails to establish a prima facie case because he has
not shown substantial underrepresentation over a significant
period of time and because, as in Esquivel, he has not
explained how the venire-selection process was susceptible to
abuse. Id. at 727-28. Mitchell appears to assume, as he did
with his fair cross-section claim, that the Alexander frame-
work should extend past the venire stage and into strikes for
cause. He offers no authority for doing so, and no persuasive
reason why it should. “[A] defendant has no right to demand
that members of his race be included” on the final jury, Alex-
                   UNITED STATES v. MITCHELL               11573
ander, 405 U.S. at 628, and since the record is fully devel-
oped as to the basis for each strike, Mitchell must show why
each was discriminatory or pretextual.

   Mitchell complains that of 30 Native Americans who
appeared for voir dire, 29 were dismissed by the trial court
before peremptories. However, we consider his appeal only
with respect to prospective jurors #3, #22, and #24 because he
fails to explain why the others may have been dismissed for
race-based reasons. As to them, the district court only pressed
questions of racial bias when the jurors gave answers impli-
cating their impartiality, where it was entirely appropriate to
do so.

   The lengthy questioning and discussion relating to #3 had
almost nothing to do with race; he was excused for cause on
account of his perceived inability to set aside religious oppo-
sition to the death penalty.

   Race played some role in the voir dire of #22, who was a
Navajo and who indicated in response to questioning by the
government that she thought she was biased for the Native
American. Most of the questioning focused on this prospec-
tive juror’s stated moral opposition to the death penalty. The
district court found from #22’s answers that it would be “ex-
tremely difficult, if not impossible” for her to set aside her
opinions regarding the death penalty and that her bias toward
Native Americans and against the government was also “trou-
bling.” Both findings are well-supported in the record.

   Prospective juror #24 himself injected race into the voir
dire by responding to the court’s inquiry about whether he had
an opinion about the death penalty, “Well, as a Native Ameri-
can, this is something that we don’t have in our laws on the
reservation.” He thought being Native American would affect
his ability to be fair and impartial. He said that having to sit
in judgment of another Navajo would “have a long-term
affect on [him] . . . emotionally and to a certain extent spiritu-
11574                 UNITED STATES v. MITCHELL
ally,” at least if he were to “come out to a certain result,”
because Navajo ceremonies are based on valuing life; there-
fore, it would be “difficult” for him to sit as a juror against
a fellow Navajo. He also indicated that he thought it would be
wrong for the United States government to put a Navajo to
death for murder. The district court recognized that this last
statement was not an automatic disqualifier, but given how
difficult #24 said it would be for him to sit as a juror because
of his beliefs, and to sit in judgment on a Navajo, the district
court concluded #24 would be substantially impaired from
being able to perform his duties. In this, the court was not
impermissibly drawing inferences from #24’s race, but per-
missibly from his own responses about his beliefs.2

                                      ii

   [9] Did the procedures used to select the jury impermissibly
exclude jurors on the basis of their Navajo traditional religion
and culture, thereby violating the Religious Freedom Restora-
tion Act (RFRA), 42 U.S.C. § 2000bb, and the American
Indian Religious Freedom Act of 1978 (AIRFA), 42 U.S.C.
§ 1996? On this issue, our review is for plain error as it was
not raised in district court.
  2
   For the first time in his reply brief, Mitchell argues that the exclusion
of jurors #2, 3, 19, 22, and 24 also violates Witherspoon v. Illinois, 391
U.S. 510 (1968), and Gray v. Mississippi, 481 U.S. 648 (1987), because
these jurors were dismissed merely for expressing moral scruples against
the death penalty. We deem these arguments waived. United States v.
Anderson, 472 F.3d 662, 668 (9th Cir. 2006); Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999).
   Similarly, in a footnote, Mitchell contends that the district court improp-
erly excluded jurors #1, 2, 9, and 11 in part due to their use of Navajo as
a first language without providing interpreters, thereby erroneously apply-
ing the Jury Selection Act and violating “equal protection, due process, a
fair trial and a reliable sentencing determination.” However, “[t]he sum-
mary mention of an issue in a footnote, without reasoning in support of
the appellant’s argument, is insufficient to raise the issue on appeal.”
Hilao v. Estate of Marcos, 103 F.3d 767, 778 n.4 (9th Cir. 1996).
                   UNITED STATES v. MITCHELL               11575
   RFRA “suspends generally applicable federal laws that
‘substantially burden a person’s exercise of religion’ unless
the laws are ‘the least restrictive means of furthering [a] com-
pelling governmental interest.’ ” United States v. Antoine, 318
F.3d 919, 920 (9th Cir. 2003) (quoting 42 U.S.C. § 2000bb-
1(a)-(b)). Mitchell does not identify what specific federal rule
or procedure burdened the exercise of Navajo religion. We
understand his argument to be that the rule disqualifying
jurors whose traditional Navajo views on the death penalty
would prevent or substantially impair the performance of their
duties as a juror in accordance with their instructions violates
RFRA, because the Navajo religion is opposed to the death
penalty. Mitchell points out that the government has no com-
pelling interest in keeping traditional Navajos from serving on
juries, or in obtaining a death sentence against a Navajo for
a crime arising in Indian country against another Navajo. But
this misplaces the focus. The question is whether a juror is
able to follow the law and apply the facts in an impartial way,
which is a compelling government interest. And the rule
excluding jurors who are unable to do so is the least restric-
tive means to achieve that end; jurors are not excluded simply
because they are opposed to the death penalty on religious
grounds, but only if they are unable to set those views aside
and apply the law impartially. See Wainwright v. Witt, 469
U.S. 412, 420-26 (1985).

   Mitchell simply asserts, without explanation, that AIRFA
was also offended, but as we have already noted AIRFA
creates no judicially enforceable individual rights.

                               iii

  [10] Did the district court err by refusing to strike for cause
several prospective jurors (#31-38, except for #32 and #34)
who were biased in favor of capital punishment?

  A defendant has a constitutional due process right to
remove for cause a juror who will automatically vote for the
11576             UNITED STATES v. MITCHELL
death penalty. See Morgan v. Illinois, 504 U.S. 719 (1992).
But the Supreme Court has made clear that a court’s failure
to strike for cause a biased veniremember violates neither the
Sixth Amendment guarantee of an impartial jury, Ross v.
Oklahoma, 487 U.S. 81 (1988), nor the Fifth Amendment
right to due process, United States v. Martinez-Salazar, 528
U.S. 304 (2000), when the biased veniremember did not sit on
the jury, even though the defendant must use a peremptory
challenge to strike him. Of the veniremembers whom Mitchell
challenges, only #36 sat on the jury. Mitchell attempts to dis-
tinguish Ross and Martinez-Salazar by arguing that his claim
is not based on his compelled use of a peremptory challenge,
but this only shows that Mitchell has asserted no injury at all.

   A district court’s refusal to strike a juror challenged for
cause is reviewed for abuse of discretion. United States v.
Miguel, 111 F.3d 666, 673 (9th Cir. 1997). However, our
review here is for plain error under Fed. R. Crim. P. 52(b)
because Mitchell did not ask the court to excuse juror #36 for
cause. Cf. United States v. Mendoza-Reyes, 331 F.3d 1119,
1121 (9th Cir. 2003) (review of voir dire is for plain error
where defendant does not object); United States v. Ross, 886
F.2d 264, 266 (9th Cir. 1989) (district court’s treatment of
juror reviewed for plain error where defendant made no
motion to remove after juror announced desire to leave).
Although in response to one question #36 indicated that she
thought the only punishment for certain kinds of “horrific”
crimes should be death, she later qualified that response by
indicating “well, death or imprisonment.” Thereafter she said
in a number of ways that she could keep an open mind. Nei-
ther side moved to strike, and the court did not plainly err in
not striking her sua sponte.

                               iv

  [11] Did the district court err in striking #39 for cause
merely because she expressed conscientious scruples against
imposing the death penalty?
                  UNITED STATES v. MITCHELL              11577
   A prospective juror may be excluded for cause because of
her views on capital punishment when “the juror’s views
would ‘prevent or substantially impair the performance of
[her] duties as a juror in accordance with [her] instructions
and [her] oath.’ ” Wainwright, 469 U.S. at 424 (quoting
Adams v. Texas, 448 U.S. 38, 45 (1980)). The juror need not
indicate that she would “automatically” vote against the death
penalty, nor need the bias be shown with “unmistakable clari-
ty”; the trial court need only be left with a “definite impres-
sion that a prospective juror would be unable to faithfully and
impartially apply the law.” Id. at 425-26. Deference is owed
to the trial judge who sees and hears the juror. Id.

   Because this rule is grounded in the Sixth Amendment’s
guarantee of an impartial jury, and not the Eighth Amend-
ment, exclusions under it are no different from exclusions of
jurors for any other form of bias. Id. at 423, 429. A district
court’s decision to excuse a juror for actual bias is reviewed
for abuse of discretion. United States v. Gonzalez, 214 F.3d
1109, 1112 (9th Cir. 2000).

   Prospective juror #39 gave answers to the written prescr-
eening questionnaire that show her beliefs about the death
penalty would substantially impair her ability to perform her
duties. Among them, she checked the box indicating she
“could never, under any circumstances, return a verdict which
recommended a sentence of death.” She wrote as an explana-
tion for why she couldn’t reach a verdict of guilty as to a
crime for which the defendant could be sentenced to death,
“No one has the right to take another person’s life — regard-
less of the evils done by that person — it reduces society to
the level of the evil doer.” She checked boxes reflecting that
she would not follow the instructions given by the court in
deciding whether a defendant was guilty or not guilty if a
death sentence would result, that her views about the death
penalty would prevent her from recommending the death pen-
alty as a punishment, that she would automatically vote to
recommend a sentence of life without the possibility of
11578              UNITED STATES v. MITCHELL
release, that she would not consider all the evidence before
making a decision to recommend either a death or life sen-
tence, that she would disregard the law and hold the govern-
ment to a higher burden of proof than beyond a reasonable
doubt, and that she would not want to serve as a juror in this
case.

   Her oral responses at voir dire were more nuanced; for
example, she would have “a difficult time” imposing the
death penalty or following related instructions; she could pos-
sibly have sentenced to death Charles Manson and a serial
killer from Florida (presumably, Ted Bundy); “off the top of
[her] head,” she didn’t think she could set aside her beliefs,
but she would be open to listening to all of the evidence; “off-
hand,” she didn’t think she could fairly consider either sen-
tence, but she couldn’t know for sure without being in the
position and seeing the evidence; she would “probably” vote
for a life sentence, but wouldn’t automatically vote for a life
sentence regardless of the evidence and would keep an open
mind; and she would “like to think” she could be open to
either death or life and deliberate without prejudgment. In
response to the judge’s final question whether she could set
aside her views and listen to the facts and law that the court
gives and keep an open mind and consider imposing either
sentence if she felt it was appropriate, #39 responded “I could
only try . . . . I do feel very strongly about the value of human
life, no matter what that life has done. But I — I like to think
I would listen; I would be open. It would be up to the prosecu-
tion and the defense to convince me. I can’t give a definitive
answer at this time. I’m sorry.”

   Although the court found that #39 tried to be candid, it was
left with the “firm impression, based on her demeanor here in
court, that she would struggle to the point that I don’t think
she would honestly consider the death penalty in accordance
with the instruction and her duty as an oath.” In addition, it
noted that the questionnaire answers were compelling where
#39 wrote in by hand that no one has the right to take another
                  UNITED STATES v. MITCHELL               11579
person’s life, and that she could not follow instructions if a
death sentence would result. Accordingly, the court concluded
that #39 “would be substantially impaired to follow her oath
as a juror in this case and follow the law that the Court gives
to her,” and so was not qualified. As the overall landscape of
#39’s answers supports a definite impression that she would
be unable faithfully and impartially to apply the law, and the
district court applied the correct standard in so determining,
we see no abuse of discretion in the dismissal of #39 for
cause.

                               C

  The government used a peremptory challenge to strike the
only African American member of the venire which was, in
Mitchell’s view, contrary to Batson v. Kentucky, 476 U.S. 79
(1986). This followed a strike of a Native American that the
court disallowed on Batson grounds.

   To establish a prima facie case of a Batson violation, a
defendant must show “(1) the defendant is a member of a cog-
nizable group; (2) the prosecution has removed members of
such a group; and (3) circumstances raise an ‘inference’ that
the challenges were motivated by race.” Fernandez v. Roe,
286 F.3d 1073, 1077 (9th Cir. 2002). The burden then shifts
to the government to offer a race-neutral ground for the chal-
lenge. Finally, the district court determines whether the defen-
dant has proven purposeful discrimination. Id. Although the
burden rests with the defendant to prove purposeful discrimi-
nation, the court must evaluate the persuasiveness of the prof-
fered justification and determine whether it should be
believed. Kesser v. Cambra, 465 F.3d 351, 359 (9th Cir.
2006) (en banc).

  Native Americans constitute a cognizable group for Batson
purposes, see id., as do African Americans, see Fernandez,
286 F.3d at 1077. Mitchell, a Native American, may raise
Batson challenges to the exclusion of African Americans as
11580              UNITED STATES v. MITCHELL
well as Native Americans. See id. (citing Powers v. Ohio, 499
U.S. 400, 409-16 (1991)).

   Whether the government’s reason for exercising a peremp-
tory challenge is an adequate race-neutral explanation is an
issue of law reviewed de novo. See United States v. Steele,
298 F.3d 906, 910 (9th Cir. 2002). The district court’s find-
ings of fact as to the racially discriminatory use of peremptory
challenges are reviewed for clear error. See United States v.
Annigoni, 96 F.3d 1132, 1136 n.3 (9th Cir. 1996) (en banc).
Whether a defendant has made a prima facie showing of racial
discrimination is reviewed for clear error. United States v.
Steele, 298 F.3d 906, 910 (9th Cir. 2002).

   The government used its first peremptory strike against the
only remaining Native American member of the jury panel.
The district court found that under the totality of the circum-
stances, the use of a first strike against the only Native Ameri-
can panel member when the defendant and victims were
Native American established a prima facie case. The govern-
ment offered the explanation that the juror indicated he would
look to the court for direction at sentencing. The district court
found that he was not the only juror to express uncertainty
due to lack of knowledge of the law, and that the juror had
repeatedly indicated that he would follow the court’s instruc-
tion and understood that the court would not direct a sentence.
On that basis, the court found the government’s explanation
unpersuasive, and denied the strike.

   The government then used another peremptory challenge to
strike the only African American member of the panel.
Responding to Mitchell’s Batson challenge, the government
offered the explanation that it struck that juror along with
another because both had prior experience on juries that had
acquitted defendants. The district court determined that most
of the reasons for finding a prima facie case against the only
Native American juror did not apply to the African American
juror, and that no prima facie case had been made out. Alter-
                   UNITED STATES v. MITCHELL                11581
natively, the court found that the government’s explanation
was neutral, non-discriminatory, and permissible; that the
juror had indicated that he had participated in an acquitting
jury in Colorado in the mid-1980s, although he could not
recall the circumstances; that the explanation was sufficient;
and that Mitchell had failed to carry his burden.

   We recognized in Fernandez that the relevant circum-
stances surrounding strikes include a prima facie case of dis-
crimination as to another cognizable group. 286 F.3d at 1078
(holding that prior strike of an Hispanic prospective juror sup-
ported an inference of general discriminatory intent germane
to strike of two African Americans). Here, the government
struck the only African American venireperson, which is less
compelling evidence of discrimination than in Fernandez
because two African Americans were struck there and it is
more difficult to infer discrimination based on one strike than
two. At the same time, the court here had actually found dis-
crimination by the government in exercising a strike against
a Native American, whereas the trial court in Fernandez had
previously only found a prima facie case. We can’t tell from
what it said that the district court factored this into its ruling.

   [12] But we need not decide whether, following Fernandez,
under the totality of the circumstances, including the prior dis-
criminatory attempt to strike the only Native American juror,
the district court’s finding that there was no prima facie case
of discrimination as to the African American venireperson
was clearly erroneous, because Mitchell does not show how
the district court’s alternative finding — that the prosecution’s
justification was valid and persuasive — was incorrect. That
a juror acquitted in a prior case is a valid, race-neutral reason
to strike. See United States v. Thompson, 827 F.2d 1254, 1260
(9th Cir. 1987). Mitchell notes that the acquittal had been 20
years earlier, but the inquiry is not whether the ground is stra-
tegically sound, but whether it is believeable. Kesser, 465
F.3d at 359. Nor does Mitchell contest the fact that the gov-
ernment had moved to strike another, non-African American
11582              UNITED STATES v. MITCHELL
juror for the same reason. Cf. id. at 360-61 (discussing com-
parative juror analysis). The finding of discrimination where
the government used its first strike against the only Native
American juror when the defendant and victims were Native
American does not compel a finding of pretext against the
African American juror when a non-race-based reason is
proferred. Therefore, Mitchell’s Batson claim fails.

                               D

   [13] Mitchell faults the district court for having alleviated
the government’s burden of proving the elements of the MCA
crimes beyond a reasonable doubt when it told jurors during
voir dire that he was a Native American or Navajo, that the
crimes occurred on an Indian reservation, and that the deaths
of the victims had been “murders.” In doing so, he posits, the
district court informed members of the jury that these ele-
ments of the charged crimes were true, thereby impermissibly
shifting the government’s burden at trial. Because Mitchell
did not object on this or any other ground in the district court,
our review is for plain error. See Mendoza-Reyes, 331 F.3d at
1121.

   Of course, the government bears the burden of proving
every element of a crime beyond a reasonable doubt. In re
Winship, 397 U.S. 358, 364 (1970). However, a judge does
not plainly err by making a statement in the course of voir
dire to determine whether a prospective juror can be fair and
impartial in relation to a charge made in the indictment.
Mendoza-Reyes, 331 F.3d at 1121. That is all the court did
here. Mitchell never contested that he was a Native American,
and, in fact, offered to stipulate to it. Advising the jury that
the murder counts were being prosecuted pursuant to the
Major Crimes Act was an entirely accurate summary that
shifted no burden at all to Mitchell. The same goes for asking
prospective jurors whether testimony or pictures of a graphic
nature regarding the murders in this case would affect their
ability to be fair and impartial. There was no question that
                   UNITED STATES v. MITCHELL               11583
murders had occurred; the question was whether Mitchell was
responsible, and the court’s query did nothing to suggest that
he had to prove he wasn’t. Indeed, Mitchell’s counsel himself
prefaced juror voir dire by relating his “impression that there
are certain crimes which, like many people, you would find
very troubling and very disturbing to hear about . . . . And
among them might be a crime involving the murder of two
people, a nine-year-old and a 65-year-old.”

   Mitchell submits that structural error of the Sullivan v. Lou-
isiana, 508 U.S. 275, 279-80 (1993), sort occurred, but Sulli-
van involved a jury instruction containing an unconstitutional
definition of “beyond a reasonable doubt.” No such thing hap-
pened here. The district court instructed the jury that it “must
not read into . . . anything the court may have said or done
any suggestion as to what verdict you should return,” that the
defendant was presumed innocent and the government had the
burden to prove every element of the charges beyond a rea-
sonable doubt, and that the government had to prove beyond
a reasonable doubt that Mitchell was an Indian and that the
offenses occurred in Indian Country for all counts under the
Major Crimes Act.

   Because the district court did not tell the jury that certain
facts were established or shift the burden to Mitchell, but
rather stated the charges for explanatory and bias-probing pur-
poses at voir dire, and because Mitchell cannot in any event
show prejudice, there was no plain error. Cf. Neder v. United
States, 527 U.S. 1, 10-11 (1999) (explaining that errors in
omitting, misdescribing, or conclusively presuming an ele-
ment of an offense are not structural).

                               E

   [14] Orsinger was severed from Mitchell’s trial on the
morning that jury selection began. Mitchell now claims that
this decision dramatically changed the nature of the case for
which he was selecting a jury, but at the time did not object
11584              UNITED STATES v. MITCHELL
or request a continuance. He points to nothing in the record
that indicates any effect of this decision on counsel’s strategy
or that calls into question his counsel’s judgment in going for-
ward with voir dire. There was no plain error.

   Nor did the court plainly err in proceeding with jury selec-
tion rather than, sua sponte, starting it anew after the sever-
ance. Mitchell argues that his jury was tainted by Orsinger’s
participation in drafting the juror questionnaire, listing stipu-
lated juror excusals, and making arguments at a hearing with
respect to for-cause dismissals. Yet he points to no evidence
(and does not claim) that he and Orsinger disagreed over any
decision along the way, or that Orsinger took any action that
prejudiced Mitchell. No plain error appears.

                               IV

   Mitchell sought to suppress his post-arrest statements on
the ground that they were involuntary, and seeks reversal on
this footing and because they were taken in violation of his
Fifth Amendment rights under Miranda v. Arizona, 384 U.S.
436 (1966), and his right to counsel under the Fifth and Sixth
Amendments.

                               A

   FBI Agent Purscell had been working on the disappearance
of the Orsinsger/Nakai victims, and got an anonymous call on
November 2 offering information on those murders and
another possible homicide and robbery. The call turned out to
be from Jimmy Nakai, with whom agents met that night. The
next day, FBI agents and tribal investigators held a joint meet-
ing at the Gallup FBI office, led by Duncan and Purscell, to
share information and discuss courses of action. Tribal inves-
tigators had found Slim’s truck, though that incident was still
being investigated as missing persons with possible criminal
circumstances.
                   UNITED STATES v. MITCHELL               11585
   At some point Purscell, an FBI supervisor, and an Assistant
United States Attorney (AUSA) participated in a conference
call. It was decided that there was not enough information to
obtain probable cause for a federal search or arrest warrant.
The AUSA suggested possibly attempting to seek tribal arrest
warrants. One of the tribal investigators thought he could get
a tribal warrant, and it was decided that the suspects should
be picked up tribally because of concern for public safety. A
tribal warrant was in fact obtained, Mitchell was arrested, and
FBI agents interviewed him.

   Mitchell posits that he was not actually in tribal custody
when he confessed to FBI agents, but in federal custody,
because federal and tribal authorities acted in collusion to cir-
cumvent his federally-protected rights to a prompt arraign-
ment, to remain silent, and to the assistance of counsel. He
submits that collusion is evident given that a federally-funded
task force conducted the criminal investigation using tribal
investigators as “an additional source of manpower,” that the
investigation was based on a tip to the FBI, that a tribal arrest
warrant was issued only after FBI agents conferred with an
AUSA, that this route was chosen as a way to contact Mitch-
ell and interview him, and that FBI agents were the officials
who interviewed him three times. Consequently, in Mitchell’s
view, his confessions are inadmissible as they were involun-
tarily given under 18 U.S.C. § 3501.

   As the government points out, Mitchell did not raise this
specific issue at trial. Mitchell requested (and received) a
hearing on the voluntariness of his custodial statements. So
did Orsinger. In argument at the first evidentiary hearing, Ors-
inger’s counsel suggested that the tribal arrest and custody
had been a facade orchestrated by the FBI to deprive Orsinger
of federal procedural rights for a juvenile, such as the speedy
presentation of federal charges to a federal judge and the
prompt appointment of counsel. (Orsinger was a juvenile, but
Mitchell was not.) During his argument, Mitchell’s counsel
said he joined in the remarks of Orsinger’s counsel about
11586                 UNITED STATES v. MITCHELL
“what happened in this case,” adding: “Rather than file fed-
eral charges and implicate not only the juvenile rights that
[Orsinger’s counsel] said were violated with respect to Mr.
Orsinger, but also the obvious rights that would have attended
the filing of federal charges including the right to the immedi-
ate appointment of counsel for Mr. Mitchell, essentially Mr.
Mitchell was stashed in the tribal jail for more than three
weeks on these tribal charges which no one connected with
this case believed were ever going to proceed.”3 Other than
this passing comment, Mitchell’s presentation was pitched
entirely to Miranda issues. The court issued a reasoned order
denying Mitchell’s motion to suppress based on the voluntari-
ness of Miranda waivers. After the initial hearing, Orsinger
filed a motion that addressed the collusion issue more specifi-
cally; Mitchell did not join in this motion. The court ulti-
mately held another evidentiary hearing on Orsinger’s motion,
for which Mitchell and his counsel were present but in which
they did not join or participate. The court issued a detailed
ruling on delay and collusion issues with respect to Orsinger.
Understandably, it made no findings or conclusions on these
issues with respect to Mitchell; and Mitchell neither sought to
correct the court’s impression that he did not raise them, nor
to adduce evidence and elicit a ruling that would have deter-
mined these issues discretely as to him.

   [15] At most, therefore, our review is for plain error. But
even if Mitchell’s passing comment at the first hearing suf-
ficed to piggyback on Orsinger’s pursuit of the point thereaf-
ter, no reason appears for the district court to have treated the
co-defendants differently. There is no apparent difference
  3
   The Sixth Amendment right to counsel does not apply in tribal court
proceedings. See United States v. Percy, 250 F.3d 720, 725 (9th Cir.
2001). The Indian Civil Rights Act, 25 U.S.C. § 1302, provides for a right
to retained counsel only. Percy, 250 F.3d at 724 n.2. The record here
shows that the Navajo Tribe at the time of Mitchell’s arrest did at least in
some circumstances appoint advisors for indigent defendants, but these
advisors were not necessarily licensed attorneys, and that some such non-
lawyer advisor was appointed for Mitchell.
                        UNITED STATES v. MITCHELL                       11587
between the two that would affect disposition of the collusion
and delay issues that Mitchell now poses. The federal rights
that Mitchell asserts were circumvented, found in § 3501 and
Fed. R. Crim. P. 5(a)(1), are substantively similar to the corre-
sponding rights for a juvenile in 18 U.S.C. § 5033.4 Mitchell
developed no record that distinguishes his situation from Ors-
  4
   Section 5033 provides, in pertinent part:
         Whenever a juvenile is taken into custody for an alleged act of
      juvenile delinquency, the arresting officer shall immediately
      advise such juvenile of his legal rights, in language comprehen-
      sive to a juvenile, and shall immediately notify the Attorney Gen-
      eral and the juvenile’s parents, guardian, or custodian of such
      custody. . . .
        The juvenile shall be taken before a magistrate judge forthwith.
      In no event shall the juvenile be detained for longer than a rea-
      sonable period of time before being brought before a magistrate
      judge.
Although Mitchell doesn’t say so, presumably his argument rests in part
on Fed. R. Crim. P. 5(a)(1), and in part on §§ 3501(a) and (b). Rule 5(a)(1)
provides:
         A person making an arrest within the United States must take
      the defendant without unnecessary delay before a magistrate
      judge, or before a state or local judicial officers as Rule 5(c) pro-
      vides [if a magistrate judge is not reasonably available], unless a
      statute provides otherwise.
Sections 3501(a) and (b) together provide that a confession shall be admis-
sible if voluntarily given, and that the trial judge in determining voluntari-
ness shall take all the circumstances into consideration, including the time
elapsing between arrest and arraignment, if the confession was made in the
interim; whether the defendant knew the nature of the offense with which
he was charged or of which he was suspected; whether the defendant was
advised or knew he was not required to make statements and that any such
statement could be used against him; whether the defendant had been
advised prior to questioning of his right to counsel; and whether the defen-
dant was without the assistance of counsel when questioned. Section
3501(c) allows the government a six-hour safe harbor during which a con-
fession made while a person was under arrest or other detention in the cus-
tody of any law-enforcement officer or law-enforcement agency shall not
be inadmissible solely because of delay in bringing such person before a
magistrate judge.
11588                UNITED STATES v. MITCHELL
inger’s; indeed, he developed no record on the point at all.
Applying our opinion in United States v. Doe, 155 F.3d 1070,
1076 (9th Cir. 1998) (en banc), the district court found on the
basis of testimony by federal agents and tribal investigators
during the evidentiary hearings that after concluding there
was insufficient evidence to obtain federal search or arrest
warrants, participants in the November 4 briefing determined
there was sufficient evidence to obtain arrest warrants on
tribal charges, and jointly decided on that course in the inter-
ests of public safety. It concluded that Orsinger had not met
his burden to demonstrate actual collaboration between fed-
eral and tribal authorities to deprive him of his federal proce-
dural rights.5

   [16] Alternatively assuming that Mitchell preserved issues
arising out of collusion and delay, and our review is under the
normal standards instead of for plain error, we cannot say that
the district court clearly erred in its findings or that its conclu-
sion did not follow the law. Mitchell had the burden of show-
ing “actual collaboration” intended to deprive him of federal
procedural rights. Doe, 155 F.3d at 1078. Having heard the
agents and investigators who were involved in the decision to
seek a tribal warrant testify in Orsinger’s case, the court found
that the testimony of Agents Purcell and Duncan was credible.
This means that the difference in rights afforded to those in
federal and tribal custody was not discussed, the federal offi-
cers concluded there was insufficient evidence to obtain fed-
eral search or arrest warrants, the tribal officers concluded
there was sufficient evidence to obtain arrest warrants on
tribal charges, both were concerned about public safety, and
they jointly decided to pursue a tribal warrant. While the court
could have found otherwise, it was not obliged to do so as its
findings are not without support in the evidence. See United
States v. Michaud, 268 F.3d 728, 735 (9th Cir. 2001) (stating
that the district court’s factual determination regarding the
  5
    We resolved Orsinger’s appeal in an unpublished memorandum dispo-
sition. United States v. Orsinger, No. 03-10500 (9th Cir. June 27, 2005).
                     UNITED STATES v. MITCHELL                     11589
existence of collusion is only reversed for clear error). In light
of what it found, Mitchell was not functionally arrested on
federal charges when he was arrested, and held, by tribal
authorities on November 4; put differently, he was not
arrested tribally in order to deprive him of federal procedural
rights. Proof of deliberate intent to deprive a suspect of fed-
eral procedural rights is required to trigger the protections of
§ 3501, Michaud, 268 F.3d at 735; Doe, 155 F.3d at 1078, but
is lacking in Mitchell’s case. Therefore, he was not federally
arrested until November 29. Interviews by federal authorities
in the meantime were permissible and statements obtained
were admissible. Michaud, 268 F.3d at 734 (so stating with
respect to a defendant in state custody); United States v.
Percy, 250 F.3d 720, 727 (9th Cir. 2001) (so stating with
respect to a defendant in tribal custody); see also United
States v. Alvarez-Sanchez, 511 U.S. 350, 358-59 (1994) (hold-
ing that a person questioned by a federal officer while being
held on state charges was outside any protection afforded by
18 U.S.C. § 3501(c)).6

   [17] Given this, to the extent Mitchell maintains that delay
alone is enough to require suppression of his confessions, the
relevant delay is not the period from November 4 until
November 29, but is the period on November 29 between the
time when Mitchell was picked up at the tribal jail and when
he was presented to the magistrate judge in Flagstaff.
Although Mitchell notes that his statements got progressively
more incriminating, with the third — and most incriminating
— occurring after his arrival at the federal courthouse but
before arraignment, he points to no evidence (and does not
   6
     The dissent suggests that the delay between when federal agents knew
enough to make an arrest and when they did compels a finding of collu-
sion. Dissenting op. at 11662-64. Not so. See Percy, 250 F.3d at 723-24,
727 (upholding a finding of no collusion where cross-certified federal/
tribal agent arrested the defendant on tribal charges despite knowledge of
an outstanding federal arrest warrant; the defendant was interviewed 17
days later; and he was then placed under federal arrest).
11590                 UNITED STATES v. MITCHELL
argue) that his November 29 confession should have been
suppressed under § 3501 due solely to delay that morning.7

                                     B

   [18] Mitchell did not object at trial to evidence about the
knife that fell out of the pocket of his pants at the Nakai resi-
dence, but now maintains that it violated Miranda because he
had been arrested at that point but had not yet been advised
of his rights. As Mitchell admitted, the officer probably would
not have gone to retrieve his pants if he — Mitchell — had
not asked for them. In these circumstances, the officer cannot
possibly have believed that asking Mitchell where his trousers
were would be reasonably likely to elicit anything incriminat-
ing.

                                     C

   [19] Finally, Mitchell asserts that his confessions were
involuntary in that agents implied that things would go in a
positive way if Mitchell cooperated, and told him he would
have the right to have a lawyer appointed for him when, in
fact, no appointment was possible for individuals in tribal cus-
tody. The district court credited the agents’ testimony and its
findings were not clearly erroneous. Mitchell offered no evi-
dence that he was confused by any promise made by the
agents, or that he ever asked for counsel.
  7
    Mitchell mentions the Sixth Amendment but neither raised any Sixth
Amendment claim in district court nor develops any argument with respect
to it here. In any event, no plain error appears. See United States v. Percy,
250 F.3d 720, 726-27 (9th Cir. 2001) (explaining that an arguably tribal,
arguably federal defendant who does not retain counsel, does not indicate
that he wants the assistance of counsel, and executes a valid waiver of his
Fifth Amendment right to counsel, also waives any Sixth Amendment
right to counsel he might have) (citing Patterson v. Illinois, 487 U.S. 285
(1988)).
                   UNITED STATES v. MITCHELL                11591
                                V

   Other guilt phase issues center on joinder and discovery;
evidentiary rulings that Mitchell claims ran afoul of his rights
to confrontation, due process, and a fair trial; the aiding and
abetting instruction; and declining to grant a mistrial for mis-
conduct in opening statement and closing argument.

                                A

   Joinder difficulties permeated pretrial proceedings. Mitch-
ell, Orsinger, and Gregory Nakai were slated to be tried
jointly but Gregory was only charged in the armed robbery
counts and Orsinger was only charged in the murder counts.
The district court decided to sever Gregory out, but also to
keep Gregory and Mitchell together on the robbery counts
while Mitchell and Orsinger were left together on the carjack-
ing counts. Then Mitchell’s trial on the robbery counts was
severed from Gregory, and Orsinger was severed on the car-
jacking counts when Mitchell filed a motion to introduce
impeachment evidence against him five days before jury
selection was to begin. The district court then granted the
government’s motion to rejoin the robbery and carjacking
counts against Mitchell, finding that they were parts of a com-
mon scheme and that joinder would cause no prejudice.

   Mitchell presses error only under Fed. R. Crim. P. 14(a).
He has the burden of proving that the joint trial was “mani-
festly prejudicial” in that his right to a fair trial was abridged.
United States v. Lewis, 787 F.2d 1318, 1321 (9th Cir. 1986).
While he believes this standard is wrong, a three-judge panel
has no power to change it. Applying this standard, the district
court was not compelled to exercise its discretion to sever the
counts. Evidence on the robbery charges would have been
largely admissible in a separate trial on the carjacking counts.
See United States v. Irvine, 756 F.2d 708, 712 (9th Cir. 1985)
(holding that there is no manifest prejudice in such circum-
stances); United States v. Kenny, 645 F.2d 1323, 1345 (9th
11592                UNITED STATES v. MITCHELL
Cir. 1981) (same). The carjacking on October 28 provided the
get-away vehicle for the robbery on October 31. The two sets
of crimes were part of a common plan or scheme, rendering
evidence of one legally relevant as to the other; as the crimes
are correlated, knowing about one helps explain the other and
so makes it more likely.8 Mitchell also faults the court for fail-
ing explicitly to conduct a Federal Rule of Evidence 403 anal-
ysis in determining whether evidence on one set of charges
would have been admissible in a trial on the other. However,
the court found that limiting instructions (which it gave)
would ameliorate the risk of unfair prejudice. Mitchell does
not argue this is incorrect.

   Further, Mitchell suggests, without supporting authority,
that severance was required because the carjacking count was
death eligible. But the potential for prejudice turns on the fac-
tual evidence relating to that count, not on whether a given
count is death eligible. There is no reason to suppose that evi-
dence of the carjacking, which was death eligible, was more
prejudicial than evidence of the murder, which was not.

   Mitchell finally argues that the rejoining of counts so late
in the game prejudiced him. We fail to see how. Mitchell was
himself responsible for the late decision, having moved for
the first time to introduce prejudicial evidence against his co-
defendant only three business days before jury selection was
to begin. That prompted the district court to sever Orsinger
from Mitchell, and the prospect of having four separate trials
prompted the decision to rejoin all of Mitchell’s counts.

  [20] In sum, joinder of the robbery and murders counts was
permissible and declining to sever them was not “manifestly
prejudicial” because they were, in fact, related, and the evi-
dence would have come in anyway.
  8
   Mitchell suggests that even if this were so for purposes of the guilt
phase, it wasn’t for the penalty phase, but we disagree. Evidence of the
robbery was also relevant to show the pecuniary gain aggravating factor.
                   UNITED STATES v. MITCHELL               11593
                                B

   Mitchell complains that the government committed two
discovery violations affecting the guilt phase. We review the
district court’s discovery rulings for abuse of discretion.
United States v. Danielson, 325 F.3d 1054, 1074 (9th Cir.
2003). For reversal, the defendant must show that the district
court abused its discretion, and that “the error resulted in prej-
udice to substantial rights.” United States v. Amlani, 111 F.3d
705, 712 (9th Cir. 1997).

   [21] No plain error appears with respect to his first conten-
tion, that he was not given the questions or answers to the
polygraph examination. Mitchell did move for a mistrial when
the government sought to introduce anatomical drawings to
aid in the medical examiner’s testimony. However, counsel
acknowledged that he had been told that diagrams were being
made and the district court offered a break, which counsel
accepted. In these circumstances, Mitchell’s substantial rights
were not affected, nor did the court abuse its discretion in
denying a mistrial.

                                C

   Mitchell finds various violations of the Confrontation
Clause in the record. We do not. We review the district
court’s construction of a hearsay rule de novo, and its exclu-
sion of evidence under a hearsay rule for abuse of discretion.
United States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000).
Alleged violations of the Confrontation Clause are reviewed
de novo. United States v. Ballesteros-Selinger, 454 F.3d 973,
974 n.2 (9th Cir. 2006).

                                i

   [22] First, Mitchell was not allowed on cross-examination
of Agents Kirk and Duncan to elicit exculpatory statements
that he made during interviews to the effect that he had coop-
11594             UNITED STATES v. MITCHELL
erated with law enforcement, that he had denied killing any-
one, and that he and Orsinger had been drinking in Gallup.
These statements were inadmissible hearsay; as Mitchell was
attempting to introduce them himself, they were not party-
opponent admissions, nor did the fact that they were made in
a more broadly self-inculpatory confession bring them within
the statement-against-interest exception. Ortega, 203 F.3d at
682 (citing Williamson v. United States, 512 U.S. 594, 599
(1994)). Mitchell asks us to ignore Ortega, but this panel can-
not do so. He also argues that this case should be distin-
guished because it involves capital punishment, but offers no
authority in support of the claim that the hearsay rules operate
differently in capital cases. Additionally, he submits that
Ortega has been undermined by Crawford v. Washington, 541
U.S. 36 (2004), but Crawford is inapposite. Crawford stands
for the proposition that it is improper in certain circumstances
to admit hearsay testimony against the accused even if it falls
into one of the hearsay exceptions. It says nothing about when
a defendant ought to be able to compel the admission of hear-
say evidence in his favor.

   Neither was Mitchell’s constitutional right to cross-
examine witnesses severely restricted, nor were his due pro-
cess rights offended. The inculpatory statements elicited on
direct examination of Agents Kirk and Duncan were not taken
out of context or otherwise distorted. See Ortega, 203 F.3d at
683 (no violation in such circumstances, when a defendant
testifies himself as to exculpatory statements) (citing United
States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988) (per
curiam)); Nakai, 413 F.3d at 1022 (same, without consider-
ation of whether the defendant testified or not). That Mitchell
told Duncan he had been drinking had nothing to do with his
ability to impeach the agent on the testimony that the agent
did give. And Mitchell’s purported reason for seeking to elicit
statements in which he denied killing anyone — the need to
clarify and refute Agent Kirk’s testimony that Mitchell lied
                      UNITED STATES v. MITCHELL                      11595
during questioning — was removed when the trial court
struck that testimony.9

                                     ii

   [23] During its opening statement the government referred
to statements made by Orsinger and elicited those statements
during examination of Agent Kirk. Mitchell argues this ran
afoul of Bruton v. United States, 391 U.S. 123 (1968). An
alleged Bruton violation is reviewed de novo. United States
v. Angwin, 271 F.3d 786, 795 (9th Cir. 2001), overruled on
other grounds, United States v. Lopez, 484 F.3d 1186 (9th
Cir. 2007) (en banc).

   “Under Bruton and its progeny, the admission of a state-
ment made by a non-testifying codefendant violates the Con-
frontation Clause when that statement facially, expressly,
clearly, or powerfully implicates the defendant.” Id. at 796.
However, Bruton applies only where co-defendants are tried
jointly, and is inapplicable when the non-testifying co-
defendant is severed out, as was the case here. See United
States v. Gomez, 276 F.3d 694, 699 & n.4 (5th Cir. 2002) (cit-
ing United States v. Briscoe, 742 F.2d 842, 847 (5th Cir.
1984) (“For Bruton to apply, however, there must be a joint
trial with co-defendants. Briscoe’s trial was severed from that
of the other defendants; thus Bruton is inapplicable.”)).

                                    iii

   Evidence came in without objection regarding the license
plate of the truck used by the Trading Post robbers; informa-
  9
    Mitchell’s argument that exclusion of his exculpatory statements vio-
lated Fed. R. Evid. 106 is waived because he raised it for the first time in
reply. It is also foreclosed by Ortega, 203 F.3d at 682, where we rejected
a similar argument. Rule 106 applies only to written and recorded state-
ments, not unrecorded oral confessions, and Rule 106 does not render
admissible otherwise inadmissible hearsay.
11596             UNITED STATES v. MITCHELL
tion received by law enforcement from an unidentified infor-
mant that Slim’s truck had been in the area of Mitchell’s
grandfather’s house; and the value of the goods taken during
the Trading Post robbery. Also, the fingerprint examiner testi-
fied that his conclusions had been verified by someone else,
and the medical examiner testified about incised wounds to
Doe’s neck and a diagram of injuries that may have been the
work of an assistant. Mitchell now claims Crawford error.
Our review is for plain error. United States v. Jawara, 474
F.3d 565, 583 (9th Cir. 2007).

   The Confrontation Clause does not apply to non-hearsay,
that is, it “does not bar the use of testimonial statements for
purposes other than establishing the truth of the matter assert-
ed,” nor does it apply to hearsay by a declarant who appears
for cross-examination at trial. Crawford, 541 U.S. at 59 n.9
(citing Tennessee v. Street, 471 U.S. 409, 414 (1985) and Cal-
ifornia v. Green, 399 U.S. 149, 162 (1970)). Statements made
in the course of police interrogation are nontestimonial when
made “under circumstances objectively indicating that the pri-
mary purpose of the interrogation is to enable police assis-
tance to meet an ongoing emergency,” but are testimonial
when “circumstances objectively indicate that there is no such
ongoing emergency, and that the primary purpose of the inter-
rogation is to establish or prove past events potentially rele-
vant to later criminal prosecution.” Davis v. Washington, 126
S. Ct. 2266, 2273-74 (2006).

   [24] No plain error appears. Testimony by a patrol officer
about information an eyewitneses gave her about the car
parked at the Trading Post was offered as a basis for action,
not for its truth. Even if the tip that Slim’s vehicle had been
in an area near Mitchell’s grandfather’s house were hearsay,
nothing came of it and there was other, direct testimony to
similar effect. Mitchell waived error with respect to the value
of the goods by agreeing to allow the government to reopen
for Agent Duncan to testify to what he was told. The finger-
print examiner’s testimony was harmless in light of his proper
                  UNITED STATES v. MITCHELL               11597
testimony as to his own conclusions and the abundant other
evidence linking Mitchell to the crime. And the medical
examiner who conducted and supervised the examination and
completion of the diagram was available for cross-
examination, so Mitchell’s substantial rights were not affected
even if some annotations were someone else’s out-of-court
statement.

   Mitchell also argues that his Crawford rights were again
violated in the penalty phase because all of the evidence
received during the guilt phase was admitted during the pen-
alty phase as well. Assuming (without deciding) that Craw-
ford applies during a capital sentencing phase, there was no
plain error. As we have explained, there was no obvious or
consequential Crawford error, and Mitchell makes no effort to
explain how, if there were, it affected his substantial rights
during the penalty phase.

                               iv

   [25] Jason Kinlicheenie was a cooperating witness who tes-
tified for the government pursuant to a written plea agree-
ment. Mitchell was able to elicit that Kinlicheenie had entered
a plea agreement; that he had been facing four counts relating
to armed robbery with a potential minimum sentence of 62
years; that if “things were to go [his] way” under the agree-
ment he would instead receive a minimum sentence of 7
years, a reduction of 55 years; that the plea agreement
required him to testify truthfully regarding the robbery and
the murders of Slim and Doe, as well as the murders of two
other victims (Begay and Sam); that in order to obtain the
benefit of the agreement, he had to tell the truth as determined
by the government prosecutor in Mitchell’s case; and that the
prosecutor could prosecute him for any crime and seek the
maximum penalty if the prosecutor did not believe he was
telling the truth, as well as inform the Bureau of Prisons
which could result in a loss of protective custody status.
Mitchell was not, however, allowed to go into the details of
11598             UNITED STATES v. MITCHELL
the Begay and Sam murders because, in the district court’s
view, discussion of those murders would be too prejudicial
under Rule 403. He claims this was an undue restriction on
his right to confront and cross-examine.

   We disagree that there was any such undue restriction. In
order for the Confrontation Clause to be satisfied, “where a
plea agreement allows for some benefit or detriment to flow
to a witness as a result of his testimony, the defendant must
be permitted to cross examine the witness sufficiently to make
clear to the jury what benefit or detriment will flow, and what
will trigger the benefit or detriment, to show why the witness
might testify falsely in order to gain the benefit or avoid the
detriment.” United States v. Schoneberg, 396 F.3d 1036, 1042
(9th Cir. 2005). This was allowed. It was not necessary for the
jury to hear in detail about the Begay/Sam murders (in which
Orsinger and Gregory Nakai, but not Mitchell, were involved)
in order to assess the benefit Kinlicheenie received for his
cooperation, and thus his motivation to lie. It would have been
distracting and of marginal probative value. Mitchell adduced
ample evidence of what the plea bargain was objectively
worth — 55 years off of a 62 year sentence — and of its sub-
jective value to Kinlicheenie as he was willing to cooperate
against Mitchell, his longtime friend and relative.

   Mitchell also contends that the district court violated Fed.
R. Evid. 608(b) as well as his constitutional rights by prevent-
ing him from questioning Kinlicheenie about a prior arrest for
theft. This would have been only weakly probative of Kinli-
cheenie’s character for truthfulness; regardless, cutting off
this line of inquiry cannot have prejudiced Mitchell as the
other evidence he was able to elicit from Kinlicheenie, includ-
ing admissions that Kinlicheenie had lied on several occa-
sions, was far more effective impeachment and rendered
insignificant any additional value from the theft. Mitchell
cites no authority for his argument that a district court’s
refusal to permit a defendant to ask a witness about a past
instance of criminal misconduct in order to prove a poor char-
                  UNITED STATES v. MITCHELL              11599
acter for veracity violates a defendant’s constitutional rights
to confrontation or due process. Nor could he, unless every
exercise of discretion under Rule 608 adverse to a defendant
is a constitutional violation.
UNITED STATES v. MITCHELL           11601
                            Volume 2 of 3
11602                UNITED STATES v. MITCHELL
                                   v

   Mitchell cites a number of discrete items of evidence that
he claims were improperly admitted. Our review is for abuse
of discretion, United States v. Alvarez, 358 F.3d 1194, 1205
(9th Cir. 2004), unless no objection was made in which event
we review for plain error, United States v. Tisor, 96 F.3d 370,
376 (9th Cir. 1996). Harmless error analysis applies to the
preserved objections; we will reverse a conviction only if an
erroneous ruling more likely than not affected the verdict.10
Alvarez, 358 F.3d at 1205. Addressing his assignments of
error in turn:

  [26] Medical Examiner Hearsay. An adequate foundation
was laid for admission of the diagram made during the
autopsy as a business record under Fed. R. Evid. 803(6).

   [27] Post-mortem Mutilation. Evidence of post-mortem
decapitation and dismemberment, thus of photographs depict-
ing it, was relevant to show motive, premeditation, and con-
sciousness of guilt; it tended to show that Mitchell needed to,
and tried to, obscure the identity of Slim and Doe in order to
have an untraceable vehicle for use in the Trading Post rob-
bery that he and his cohorts planned to commit. Beheading
and dismembering Slim and Doe to conceal who the victims
were also shed light on the veracity of Mitchell’s theory of
defense — that he was present but did not participate in the
killings — because a glove linked to Mitchell through DNA
evidence was found in the hole where severed parts were bur-
ied, tending to show participation in the mutilation, thus con-
sciousness of guilt, thus participation in the killings. Also, as
the district court observed, the medical examiner had to dis-
cuss severance of Doe’s head in order to explain the difficulty
  10
     We note Mitchell’s suggestion that the Federal Death Penalty Act is
infirm in failing to allow for plain-error review, but we have no need to
address the question here because the government does not argue that any
of his claims are not subject to plain error analysis under the FDPA.
                   UNITED STATES v. MITCHELL               11603
in determining whether and how her neck was sliced, and why
the examiner could not determine whether the slicing wounds
were fatal. Cause of death was obviously important because
it bore on details related in Mitchell’s confession. The district
court painstakingly scrutinized graphic photographs offered
by the government, making refined judgments about which
should be received into evidence, and how they should be
cropped or displayed to minimize prejudicial impact. It did
not abuse its discretion in balancing probative value in rela-
tion to prejudicial effect under Rule 403.

   Mitchell’s suggestion that the court erred by not consider-
ing elements of any charge other than murder in conducting
its Rule 403 analysis is unsupported, but even so, would fail
because he neither asked for, nor argues that it was a mistake
not to give, a limiting instruction. Likewise, Mitchell’s argu-
ment that the risk of prejudice in the penalty phase compelled
exclusion of the evidence in the guilt phase fails if for no
other reason than, as we shall explain, it was admissible on
the gateway intent factors and on one or more of the aggravat-
ing factors.

   [28] Victim Vulnerability. Evidence of Slim’s leg injuries
was relevant both to explain why Slim set out to see a medi-
cine person and to premeditation because it tends to show that
Slim posed no threat to Mitchell and Orsinger, and they only
killed her because it furthered their plan to obtain an untrace-
able getaway car. Mitchell did not object, and there was no
plain error.

   [29] Victim Impact Evidence. Testimony by Doe’s mother
that Doe didn’t want to go with Slim on the trip, but her
mother made her, was not so plainly inflammatory that it
should have been excluded sua sponte. Nor, in light of the
overwhelming evidence of guilt can it possibly have been
plain error, in the absence of a motion to strike, for the court
to let stand an observation by the medicine woman whom
Slim saw that day that Slim or Doe had been a beautiful per-
11604             UNITED STATES v. MITCHELL
son, and “it was a shame.” The same is true of testimony by
two robbery victims about going to the hospital as a result of
having been hit with a gun and having been scared and
pushed around the counters. This was relevant to show that
the taking was done by force or violence, an element of rob-
bery.

   [30] Opinion Evidence. An investigative agent testified,
without objection, that he took pictures of “blood splatter” on
the inside of the truck; he authenticated the photos but did not
express any opinion about what the photos signified. Simi-
larly, an FBI agent testified about photographs of rocks that
he believed had blood on them, but did not testify that the
substance on the rocks was blood. As there was no expert tes-
timony by the agents, there was no plain error in allowing it
without qualifying them.

   [31] Hearsay from Informant and Photos of “Mitchell’s
Canyon.” A tribal investigator was permitted to explain why
he went to an area near where Mitchell’s grandfather lived to
confirm information that he had gotten from an informant that
the Slim vehicle was supposedly there at some point.
Although he testified to finding tire tracks and footprints, he
also admitted that no “efforts were made to match either the
tire tracks that [he] saw or the footprints that [he] saw to any
tires or shoes that belonged to someone in this case.” This
cannot have been plainly erroneous.

   [32] Items Seized in Nakai’s Home. Investigators testified
to finding a newspaper with a front-page story on the robbery
and a police scanner and codes in the Nakai residence on the
morning that Mitchell was arrested there. Mitchell’s argument
that the newspaper was hearsay is meritless. The paper obvi-
ously came in for the fact of its presence in the home, not for
its content. In any event, the story could not be read as the
court only allowed the jury to see the paper and headline from
afar. Mitchell did not object to the court’s solution. This evi-
dence was not irrelevant, as Mitchell contends, because the
                   UNITED STATES v. MITCHELL               11605
fact that he and others suspected of committing the Trading
Post robbery were staying together in a house where a police
scanner and a newspaper article covering the robbery were
also found corroborates other evidence that Mitchell and those
men actually did commit the robbery. Of course there are
other possible explanations for why Mitchell was found in a
place with these things, but that he was is probative circum-
stantial evidence of his involvement in the crime. Even if
there were error, it would be harmless given the strong evi-
dence linking him to the robbery.

   [33] Height, Weight, and Age. Mitchell did not object at
the time to evidence of Orsinger’s height, weight, and age and
his own; having second thoughts later, he argued that it
opened the door for him to put in bad act evidence about Ors-
inger and moved to strike. The evident purpose of the Ors-
inger evidence was to counter the defense theory that Mitchell
was intimidated by Orsinger even though Orsinger was youn-
ger than he. There was no error.

   [34] DNA Evidence. Mitchell argues that the court should
not have admitted confusing, misleading, and irrelevant DNA
testimony, and also suggests that doing so fell short of the
Daubert test. Daubert v. Merrill Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) (making federal courts the gatekeeper for
reliability of scientific evidence). Daubert, however, was
never mentioned in district court and no argument is devel-
oped with respect to it in this court. No plain error is apparent;
the real difficulty with the DNA evidence in this case lay with
the coherence of the expert’s explanation of what constituted
a “match,” an “exclusion,” and a “cannot exclude” — not
with the inherent integrity of the methodology or results.

  According to the government’s expert, a “match” exists
when the person possesses all 14 of the “alleles” (DNA
sequence segments) taken from a sample at different “loci”
(positions on a chromosome), but the person is “excluded”
when he possesses none of the alleles taken from the sample.
11606             UNITED STATES v. MITCHELL
Mitchell’s complaint centers on confusion about what it
meant that a person “could not be excluded.” Undoubtedly the
expert’s explanation was not a model of clarity. She basically
said it meant that alleles of more than one person are present
in the sample, yet never clearly articulated what exactly the
fact that a person cannot be excluded from a sample says
about the probability that the person’s DNA is present in the
sample, or how likely it would be that a person would possess
any given number of alleles in a mixture and yet still not have
contributed the DNA.

   Mitchell suggests that “cannot exclude” is the very defini-
tion of non-probative. Thus, he submits, evidence beyond that
matching Slim’s blood to the truck and knives found in the
Nakai house, and matching Doe’s blood to the rocks, should
not have been admitted because it told the jury nothing. We
do not agree; the expert’s testimony indicates that a “cannot
exclude” finding can tell a lot, and can increase the probabil-
ity that the person’s DNA is present, depending on the num-
ber of loci at which the person cannot be excluded.

   Apart from the evidence that Mitchell concedes was prop-
erly admitted, the jury was told that there was a mixture of at
least three person’s DNA on the black butterfly knife from
which the expert concluded that Mitchell and Jakegory could
not be excluded at all 14 loci, Slim could not be excluded at
13 of the 14, and Orsinger’s father and Gregory Nakai also
could not be excluded; that there was a mixture of at least two
people on the chrome knife, and Slim matched the major
component at all 14 loci, which would be expected to occur
in 1/650 billion Navajos; that Mitchell could not be excluded
at 12 of 14 loci on Slim’s cell phone; that Mitchell could not
be excluded from a Halloween mask because he had some of
the alleles found, but alleles he could not have produced were
also present; and that Mitchell could not be excluded as a con-
tributor at all six loci that could be tested on a glove buried
with the body parts. The jury likely understood from this evi-
dence that DNA linked Mitchell to the black knife and Slim’s
                  UNITED STATES v. MITCHELL               11607
cell phone, and somewhat linked him to the mask and glove.
It definitely connected Slim’s blood to the chrome knife
found in Mitchell’s pants. In sum, Mitchell has shown no
plain error.

                               D

   Mitchell requested the aiding and abetting instruction that
was given (Ninth Circuit Model Jury Instruction 5.1), but now
claims that it omitted the element that the accused had the
requisite intent of the underlying substantive offense. United
States v. Garcia, 400 F.3d 816, 819 n.2 (9th Cir. 2005) (list-
ing elements). Giving the instruction was not plain error,
however, because it included the statutory language in 18
U.S.C. § 2(a) and stated that someone must have committed
the crime charged. United States v. Armstrong, 909 F.2d
1238, 1244 (9th Cir. 1990).

                               E

   Mitchell identifies three instances of misconduct in the
government’s opening statement. A district court’s response
to an objection on the grounds of prosecutorial misconduct,
including denial of a mistrial, is reviewed for abuse of discre-
tion. United States v. Steele, 298 F.3d 906, 910 (9th Cir.
2002). When objected to, misconduct is subject to harmless
error review, while conduct to which the defendant failed to
object is reviewed for plain error. United States v. de Cruz, 82
F.3d 856, 861 (9th Cir. 1996).

   [35] First, the AUSA mentioned statements made by Ors-
inger, which Mitchell claimed was in violation of the court’s
order not to refer in opening statement, or during the case-in-
chief, to any of Orsinger’s statements that refer to Mitchell.
The AUSA stated that between Orsinger and Mitchell the
bodies of Alyce Slim and Jane Doe were located; that accord-
ing to Kinlicheenie, Mitchell and Orsinger admit that they
killed an old lady and a young girl; and that when Agent Kirk
11608              UNITED STATES v. MITCHELL
told Mitchell “We have talked to Johnny Orsinger. He says
you stabbed Grandma,” Mitchell responded by saying “I did.
I stabbed Grandma a few times.” The district court agreed
with Mitchell that the government should not have made the
last statement under its prior order, but denied Mitchell’s
request for a mistrial. Mitchell argues that Orsinger’s hearsay
statements implicated him, but they either did not, or did so
obliquely as not to be prejudicial. The court also emphasized
to the jury that statements by the lawyers are not evidence.
For both reasons the court did not abuse its discretion in
refusing a mistrial.

   Second, the AUSA asserted that “Mitchell was asked, ‘Did
you yell at her or did you yell that the bitch won’t die’? ‘Lay
down and die, bitch.’ And he admitted that he said words to
that effect and the little girl laid down on the ground.” Mitch-
ell interposed no objection. Agent Kirk, whom the govern-
ment expected to testify that he had been told Mitchell said
this, testified only that “after he slashed the young girl’s
throat, he told her, in essence, to lay down on the ground and
die.” Absent any suggestion that the statement was in bad
faith (and there isn’t any), this was not plainly misconduct,
nor could it have affected Mitchell’s substantial rights in light
of the instructions.

   Third, the AUSA stated: “When we find the hole, next to
[Doe’s] head is a pair of latex gloves. And you will hear that
there is DNA material in that glove similar to the defendant’s.
. . . We found masks in the truck. And you will hear that
there’s some DNA material linking all three defendants to the
masks that were worn during the robbery.” Again, Mitchell
did not object. At trial, the DNA expert testified that, as to the
glove, the partial DNA profile obtained “was a mixture of at
least two individuals and that Mr. Lezmond Mitchell could
not be excluded as a contributor,” and as to the mask, the pro-
file “was a mixture of at least three individuals. And that Mr.
Lezmond Mitchell could not be excluded as a contributor to
this mixture. There were other individuals who were excluded
                  UNITED STATES v. MITCHELL               11609
as contributors.” There is not enough difference to the lay ear
to constitute plain misconduct.

   In addition to these statements, Mitchell complains about
the government’s identifying Slim as a Navajo. Neither this
reference, nor testimony to the same effect by Yazzie and
Kinlicheenie, was racially inflammatory or in any way invidi-
ous. What the jury was told, and learned, about their ethnicity
was unavoidable.

   [36] Mitchell points to many statements made in closing
that he claims were improper, but to which he neither
objected at trial nor develops much of an argument on appeal.
We have reviewed the closing arguments with close attention
to each of the comments about which Mitchell complains.
While some things might have been put more felicitously, we
cannot see prejudicial impact from the remarks, singly or col-
lectively.

                              VI

   [37] Sometime during the guilt phase, members of the vic-
tims’ family apparently sat in the courtroom wearing buttons
with pictures of Slim and Doe. This could be a problem if it
were “so inherently prejudicial as to pose an unacceptable
threat” to a defendant’s right to a fair trial, meaning that “an
unacceptable risk is presented of impermissible factors com-
ing into play,” see, e.g., Norris v. Risley, 918 F.2d 828, 830
(9th Cir. 1990); Musladin v. Lamarque, 427 F.3d 653, 656-57
(9th Cir. 2005), vacated on other grounds, Carey v. Musladin,
127 S. Ct. 649 (2006), but there is no basis for supposing the
conduct here posed any such risk. All the record reflects is
that Mitchell’s counsel told the court a week later, and in con-
nection with a different matter, that some members of the vic-
tims’ family were wearing buttons and that he and
government counsel had worked it out informally. There was
no plain error.
11610              UNITED STATES v. MITCHELL
                              VII

   [38] On two occasions the district judge met ex parte with
the United States Marshals Service, once to discuss security
concerns relevant to the court’s reconsidering its decision to
transfer the case to Phoenix, and another prior to the penalty
phase after Mitchell announced his refusal to be present. He
claims both incidents violated Fed. R. Crim. P. 43 and impli-
cated his right to be present at a critical stage of the proceed-
ings. No objection was lodged at the time. With respect to the
first instance, the court determined that it should hear from
the Marshal without anyone in attendance because of the Mar-
shal’s concern about testifying in open court on security mat-
ters; however, the court invited counsel to suggest questions
to be pursued. With respect to the second, Mitchell’s counsel
asked the judge to speak with the Marshals about Mitchell’s
complaint that the Marshals had “forced him” to be present
when he did not want to be. During the conference that fol-
lowed with the Marshal, the Marshal apparently told the judge
that Mitchell had stated his intent to fight any attempt to bring
him to court for the penalty phase. The judge relayed this
information from the bench, with Mitchell present, the next
day. As we indicated in United States v. Olano, 62 F.3d 1180,
1191 (9th Cir. 1995), and Unites States v. Dischner, 974 F.2d
1502, 1512-13 (9th Cir. 1992), meetings of this sort are not
“stages” of the trial for purposes of Rule 43. Securing facili-
ties and transportation is a matter largely within the province
of the Marshal, to which it is unlikely that Mitchell could
have contributed anything substantial beyond his suggested
questions. Mitchell had every opportunity to challenge what
the Marshal said about his acting out, and to state his own
position. Mitchell does not suggest how he was prejudiced on
either occasion.

   Nor has Mitchell shown any constitutional violation. Nei-
ther discussion bears any connection to evidence presented
against Mitchell at trial. Thus, there was no Confrontation
Clause violation. Cf. Kentucky v. Stincer, 482 U.S. 730, 739-
                   UNITED STATES v. MITCHELL               11611
40 (1987) (indicating that the Confrontation Clause “may
well” protect right to presence at a witness competency hear-
ing because of the relationship to trial testimony); United
States v. Gagnon, 470 U.S. 522, 526 (1985) (per curiam)
(indicating that the Confrontation Clause largely protects the
right to presence, but the Due Process Clause is implicated
instead “where the defendant is not actually confronting wit-
nesses or evidence against him”). Likewise, there is no sug-
gestion that these discussions interfered in any way with
Mitchell’s right to have the assistance of his counsel, from
whom he was not separated and no information was withheld.
No improper material was communicated to the jury so as to
deny him a fair trial. Finally, for all the reasons that there was
no Rule 43 violation, there was no due process violation. Id.
at 526 (the due process right to be present attaches only when
the defendant’s presence “ ‘has a relation, reasonably substan-
tial, to the fulness of his opportunity to defend against the
charge . . . .’ ”) (quoting Snyder v. Massachusetts, 291 U.S.
97, 105-06 (1934)) (alterations in original); Stincer, 482 U.S.
at 745 (recognizing a defendant’s right to be present at any
stage of the criminal proceeding that is critical to its outcome
if his presence would contribute to the fairness of the proce-
dure).

                              VIII

   Mitchell raises a number of issues with respect to capital
sentencing under the Federal Death Penalty Act, including
constitutionality of the scheme itself and how it was applied
to him.

  In order to consider death as a sentencing option, the FDPA
requires that the court or jury — in this case, the jury — first
unanimously find beyond a reasonable doubt: (1) the defen-
dant was 18 years of age or older at the time of the offense;
18 U.S.C. § 3591(a); (2) the defendant had at least one of four
enumerated mentes reae (often referred to as “gateway intent
11612                    UNITED STATES v. MITCHELL
factors”),11 id. § 3591(a)(2); and (3) the existence of at least
one of sixteen statutorily defined aggravating factors, id.
§ 3592(c). If the jury makes these threshold findings, the
defendant is eligible for the death penalty. In that event, the
jury decides whether to impose a sentence of death or life
imprisonment without possibility of release. In determining
the appropriate sentence, the jury considers whether any non-
statutory aggravating factors alleged by the government have
been proven beyond a reasonable doubt, and whether any mit-
igating factors have been proved by the defendant by a pre-
ponderance of the evidence. A finding of a mitigating factor
may be made by one or more members of the jury, and it may
be considered regardless of the number of jurors who concur.
If (as here) at least one mitigating factor is found, the jury
then decides whether all the aggravating factors found to exist
“sufficiently outweigh” the mitigating factors found to exist.
Id. § 3593(e); see also United States v. Brown, 441 F.3d 1330,
1365-66 (11th Cir. 2006) (outlining process). Special findings
must be returned identifying any aggravating and mitigating
factors found to exist. Id. § 3593(d). Based upon its consider-
ation of the aggravating and mitigating factors, the jury by
unanimous vote recommends whether the defendant should be
  11
    The four factors/mentes reae are:
       (A)   intentionally killed the victim;
       (B)   intentionally inflicted serious bodily injury that resulted in
             the death of the victim;
       (C)   intentionally participated in an act, contemplating that the
             life of a person would be taken or intending that lethal force
             would be used in connection with a person, other than one
             of the participants in the offense, and the victim died as a
             direct result of the act; or
       (D)   intentionally and specifically engaged in an act of violence,
             knowing that the act created a grave risk of death to a per-
             son, other than one of the participants in the offense, such
             that participation in the act constituted a reckless disregard
             for human life and the victim died as a direct result of the
             act.
                      UNITED STATES v. MITCHELL                     11613
sentenced to death, to life imprisonment without possibility of
release, or some other lesser sentence. Id. § 3593(d), (e).12

                                    A

   Mitchell first asserts that each of the aggravating circum-
stances is unconstitutional facially or as applied or both.

   Six statutory aggravating factors were presented to the jury:
pecuniary gain; the manner of committing the offense was
especially heinous, cruel, or depraved; substantial planning
and premeditation; vulnerability of the victim; multiple kill-
ings; and the death of Jane Doe occurred during the commis-
sion and attempted commission of another felony,
kidnapping. 18 U.S.C. § 3592 (c)(8), (6), (9), (11), (16), (1).
One non-statutory aggravating circumstance was presented:
that the defendant caused injury, harm, and loss to the vic-
tim’s family. The jury found each of these factors to exist.

   Mitchell urged as mitigating factors that he did not have a
significant prior criminal record, id. § 3592(a)(5); that another
person, equally culpable in the crime, will not be punished by
death, id. § 3592(a)(4); that if life in prison were directed, it
would be without any possibility of release; that he responded
well to structured environments; that his capacity to appreci-
ate the wrongfulness of his conduct was impaired, id.
§ 3592(a)(1); and that other facts in his childhood, back-
ground, character, and record mitigated against imposition of
the death sentence, id. § 3592(a)(8). The court also instructed
that in addition to these six factors, members of the jury could
consider anything about the circumstances of the offense, or
  12
    When, as here, an appeal is taken, the statute directs the court of
appeals to review the entire record in the case including the evidence sub-
mitted during the trial; information submitted during the sentencing hear-
ing; the procedures employed in the sentencing hearing; and the special
findings returned under § 3593(d). 18 U.S.C. § 3595(a), (b). We have done
so.
11614                UNITED STATES v. MITCHELL
anything else relevant that anyone individually believed miti-
gated against imposition of the death penalty. All members of
the jury found the first three factors to exist by a preponder-
ance of the evidence; two found Mitchell responded well to
structured environments and would make an excellent adjust-
ment if sentenced to life imprisonment; one found his capac-
ity to appreciate his conduct impaired; six found other factors;
and seven wrote-in that they found the letter from the Navajo
Nation an additional mitigating factor.

   It is a constitutional requirement of capital sentencing
schemes that they “perform a narrowing function with respect
to the class of persons eligible for the death penalty . . . .”
Jones v. United States, 527 U.S. 373, 381 (1999) (citation
omitted). Therefore, “[w]hen the purpose of a statutory aggra-
vating circumstance is to enable the sentencer to distinguish
those who deserve capital punishment from those who do not,
the circumstance must provide a principled basis for doing
so.” Arave v. Creech, 507 U.S. 463, 474 (1993) (citing Lewis
v. Jeffers, 497 U.S. 764, 776 (1990)). Overbreadth is therefore
a relevant concern and the basic rule is that factors “can be
overbroad if the sentencing jury ‘fairly could conclude that an
aggravating circumstance applies to every defendant eligible
for the death penalty.” Jones, 527 U.S. at 401 (quoting Arave,
507 U.S. at 474). Vagueness is also an applicable doctrine,
though review is “quite deferential;” if “an aggravating factor
has a core meaning that criminal juries should be capable of
understanding, it will pass constitutional muster.” Id. at 400
(citing Tuilaepa v. California, 512 U.S. 967, 973 (1994)). We
consider each of the factors at issue here in light of these prin-
ciples.

   [39] Pecuniary Gain. The first statutory aggravating factor
the jury was instructed on required a finding that Mitchell
“committed the killing as consideration for the receipt, or
expectation of receipt, of anything of pecuniary value.”13 See
  13
    In addition to the statutory language, the court defined terms for the
jury:
                   UNITED STATES v. MITCHELL                    11615
18 U.S.C. § 3592(c)(8). Mitchell did not object on any basis;
he now complains that this factor is unconstitutional because
it fails to narrow the class of offenders and is unconstitution-
ally vague and overbroad. The contention is foreclosed by
Woratzeck v. Stewart, 97 F.3d 329 (9th Cir. 1996), which
rejected a similar “narrowing” challenge to Arizona’s almost
identical pecuniary gain aggravating factor. See also Williams
v.
Stewart, 441 F.3d 1030, 1058-59 (9th Cir. 2006) (same).
Mitchell’s vagueness challenge also lacks merit. The “core
meaning” of the pecuniary value factor is obvious from the
face of the language and the definitions provided to the jury.

   Mitchell further contends this factor is unconstitutional
because it automatically triggers capital eligibility for every
carjacking that results in death. He reasons that “pecuniary
value” as an aggravating factor provides no narrowing func-
tion because every carjacking is by definition committed “in
the expectation” of obtaining something of value. The plain
reading of § 3593(c)(8) is that it applies “in the murder-for-
hire scenario . . . or in the robbery scenario (if the defendant
committed a concomitant murder ‘in the expectation of the
receipt of anything of pecuniary value’).” See Brown, 441
F.3d at 1370. Mitchell proffers no alternative construction.
Nor does he suggest when § 3592(c)(8) is appropriately con-
sidered by the jury if “pecuniary value” could not include
Alyce Slim’s truck or the Trading Post robbery. Limiting
§ 3592(c)(8) to murders-for-hire would read the second clause
out of the statute. And Mitchell’s insistence that § 3592(c)(8)

   “Consideration” in this context means a payment or promise of
   payment in return for services. The Government need not prove
   that something of pecuniary value actually changed hands. The
   words “receipt, or expectation of receipt” should be given their
   ordinary, everyday meaning which includes obtaining or expect-
   ing to obtain something. “Anything of pecuniary value” means
   anything in the form of money, property, or anything else having
   some economic value, benefit or advantage.
11616             UNITED STATES v. MITCHELL
is unconstitutional because it “encompasses every carjacking”
is the same argument that was made and rejected in Worat-
zeck. Mitchell’s motivation for killing was directly tied to
pecuniary gain, and his crime spree was ongoing — he
needed to kill Slim and Jane so the vehicle used in the robbery
could not be traced to him. That distinguishes this case from
United States v. Bernard, 299 F.3d 467 (5th Cir. 2002), on
which Mitchell relies, where the Fifth Circuit held that it was
error to instruct on pecuniary value as an aggravating factor
where the carjackers shot victims to prevent them from
reporting their crimes. Mitchell’s reliance on United States v.
Chanthadara, 230 F.3d 1237 (10th Cir. 2000), is also mis-
placed. Chanthadara held that the phrasing of the pecuniary
value instruction given in that case was error because it
“failed to specify the ‘offense’ to which it referred was the
homicide, not the underlying robbery, and thereby failed to
impose a necessary limitation.” Id. at 1264. In contrast, the
instruction here specified that the “Defendant committed the
killing as consideration . . . .”

   Section 3593(c)(8) by its plain terms applies to robbery
scenarios in which the defendant is motivated to kill for pecu-
niary reasons. That is not the case in every carjacking-murder
scenario but it aptly described what happened here. Slim and
Jane were not murdered incidentally, or solely to cover up a
crime, but because “pecuniary gain was expected to flow
directly from the homicide.” Bernard, 299 F.3d at 483-84.
Accordingly, there was no plain error.

   [40] Heinous, Cruel and Depraved. The second aggravat-
ing factor upon which the jury was instructed required it to
find that Mitchell “committed the killing in an especially hei-
nous, cruel, or depraved manner in that it involved torture or
serious physical abuse to Alyce Slim and/or [Jane Doe].” See
18 U.S.C. § 3592(c)(6). Mitchell submits that this factor is
unconstitutional, but this can’t be so given that Congress
defined what it meant by “especially heinous, cruel, or
depraved” when it specified that for this manner of killing to
                        UNITED STATES v. MITCHELL                      11617
be aggravating, it must involve “torture or serious physical
abuse to the victim.” See Maynard v. Cartwright, 486 U.S.
356, 364-65 (1988) (strongly suggesting that such a narrow-
ing construction would be constitutional); Walton v. Arizona,
497 U.S. 639, 654-55 (1990) (approving of such an aggrava-
tor), overruled on other grounds, Ring v. Arizona, 536 U.S.
584 (2002); United States v. Jones, 132 F.3d 232, 249-50 (5th
Cir. 1998). Alternatively, Mitchell maintains that the court’s
charge defined the statute in overbroad terms,14 particularly
  14
    The court’s instruction, essentially adopted verbatim from an instruc-
tion before the Fifth Circuit in United States v. Hall, 152 F.3d 381, 414
(5th Cir. 1998), stated:
          The second statutory aggravating factor alleged by the Govern-
       ment is that the Defendant committed the killing in an especially
       heinous, cruel, or depraved manner in that it involved torture or
       serious physical abuse to Alyce Slim and/or [Jane Doe].
         “Heinous” means shockingly atrocious. For the killing to be
       heinous, it must involve such additional acts of torture or serious
       physical abuse of the victim as set apart from other killings.
          “Cruel” means that the defendant intended to inflict a high
       degree of pain by torture or serious physical abuse of the victim
       in addition to killing the victim.
          “Depraved” means that the defendant relished the killing or
       showed indifference to the suffering of the victim in addition to
       killing the victim.
          “Torture” includes mental as well as physical abuse of the vic-
       tim. In either case, the victim must have been conscious of the
       abuse at the time it was inflicted; and the defendant must have
       specifically intended to inflict severe mental or physical pain or
       suffering upon the victim, apart from killing the victim.
          “Serious physical abuse” means a significant or considerable
       amount of injury or damage to the victim’s body which involves
       a substantial risk of death, unconsciousness, extreme physical
       pain, substantial disfigurement, or substantial impairment of the
       function of a bodily member, organ, or mental faculty. Serious
       physical abuse—unlike torture—may be inflicted either before or
       after death and does not require that the victim be conscious of
       the abuse at the time it was inflicted. However, the defendant
       must have specifically intended the abuse apart from the killing.
11618                 UNITED STATES v. MITCHELL
because it permitted the jury to consider conduct that occurred
after Slim and Doe lost consciousness or were dead.

   There is no question that post-mortem mutilation may con-
stitutionally be considered as an aggravating factor in death
sentence determinations. See, e.g., Richmond v. Lewis, 506
U.S. 40, 48, 51 (1992) (holding that Arizona’s narrowing con-
struction of its “especially heinous, cruel or depraved” factor
to include “needless mutilation of the victim” after death is
constitutionally adequate) (citing Lewis v. Jeffers, 497 U.S.
764, 777-78 (1990)). This is so even when the mutilation
occurs the next day and is done to conceal evidence; such a
factor plainly narrows the class of those eligible for the death
penalty and rationally identifies those who are more blame-
worthy on account of their depravity or cold-bloodedness.
The question here, however, is not the reach of the constitu-

       Pertinent factors in determining whether a killing was espe-
    cially heinous, cruel, or depraved include: infliction of gratuitous
    violence upon the victim above and beyond that necessary to
    commit the killing; needless mutilation of the victim’s body; and
    helplessness of the victim.
      The word “especially” should be given its ordinary, everyday
    meaning of being highly or unusually great, distinctive, peculiar,
    particular, or significant.
       In order to find that the Government has satisfied its burden of
    proving beyond a reasonable doubt that the Defendant committed
    the killing in an especially heinous, cruel, or depraved manner in
    that it involved torture or serious physical abuse to the victim,
    you may only consider actions of the defendant.
Hall rejected vagueness and overbreadth challenges, noting that the
instruction made clear that what was contemplated was abuse “apart from”
the killing, and rejected Hall’s argument that the definition of “serious
physical abuse” was suspect because it allowed the jury to consider con-
duct after the victim lost consciousness. The court saw no reason why the
jury should be precluded from considering such conduct because it was
evidence that the killing was committed in a depraved manner in that it
provides an indication that Hall relished the killing. Id. at 415.
                   UNITED STATES v. MITCHELL               11619
tion, but of the statute. A good argument can be made that the
text on its face does not encompass post-mortem mutilation,
as this factor is narrowed to focus on the manner of commit-
ting the murder, i.e., on specific kinds of suffering inflicted
beyond the act of killing itself — not what happens after-
wards. On the other hand, as the government points out, other
circuits have accepted the proposition that post-mortem muti-
lation is encompassed within the “serious physical abuse”
aggravator. See Hall, 152 F.3d at 414 (holding that this is con-
stitutional, and suggesting that it is also correct as a matter of
statutory interpretation); Chanthadara, 230 F.3d at 1261-62
(observing that there is no authority suggesting an alternate to
Hall’s construction of § 3592(c)(6)); Brown, 441 F.3d at
1362-63 (holding there was no error or only harmless error in
admitting post-mortem evidence because the FDPA does not
limit the “heinous, cruel, or depraved” aggravating circum-
stance to abuse inflicted while the victim was alive).

   However, in this case we do not need to resolve the reach
of § 3592(c)(6) because even if it were error to allow consid-
eration of post-mortem mutilation as a statutory aggravating
factor, it was undoubtedly harmless. The reason is the jury
found five other statutory aggravating factors; only one is
required for passing through step three of the statutory pro-
cess to make the defendant death eligible. Therefore, Mitchell
remains death eligible even if this one statutory aggravating
factor is disregarded. Beyond step three, the district court held
that evidence of mutilation was relevant on the non-statutory
aggravating factor, victim impact, and Mitchell does not chal-
lenge that ruling on appeal. Even if post-mortem mutilation
may not inform the statutory aggravating factor, it could
inform a non-statutory aggravating factor encompassing muti-
lation after death; as noted, such a factor would plainly be
constitutional. Cf. Brown v. Sanders, 126 S. Ct. 884, 892
(2006) (noting constitutional error arises only where the jury
could not have given aggravating weight to the same facts and
circumstances under some other sentencing factor). This
would make no difference in outcome here, because Mitchell
11620              UNITED STATES v. MITCHELL
had notice that the government would use this aggravator, see
18 U.S.C. § 3592(c), and once Mitchell became death eligible,
all of the aggravating factors — statutory and non-statutory
alike — and all of the mitigating factors were thrown into the
pot to be weighed by the jury as it saw fit.

   We recognize that the government does not argue that if
there were instructional error, it was harmless. Nevertheless,
we are not foreclosed from considering prejudice ourselves.
Indeed, under the FDPA we must consider whether error in a
sentence of death is harmless, for § 3595 instructs that “the
court of appeals shall not reverse or vacate a sentence of death
on account of any error which can be harmless, including any
erroneous special finding of an aggravating factor, where the
Government establishes beyond a reasonable doubt that the
error was harmless.” See Jones, 527 U.S. at 402-05. Regard-
less, we may overlook the government’s failure to mount a
harmless error argument when, as here, considerations of
length and complexity of the record, certainty of how harm-
less the error is, and the consequences of reversal
(“protracted, costly, and ultimately futile proceedings in the
district court”) counsel in favor of doing so. United States v.
Gonzalez-Flores, 418 F.3d 1093, 1100 (9th Cir. 2005).

   Unlike most harmless error inquiries, this is not a fact-
based inquiry where the length and complexity of the record
might deter appellate courts from sua sponte conducting a
harmless error analysis. Rather, the analysis here is straight-
forward, and certain: the jury found a statutory aggravating
factor that is surplus if invalid; we know for sure what the
jury would find as to a non-statutory aggravating factor based
on mutilation. Accordingly, we leave the full reach of
§ 3592(c)(6) for another day. Error in this case, if any, was
harmless beyond a reasonable doubt.

  [41] Substantial planning and premeditation; victim vul-
nerability; multiple killings. Mitchell insists that the statutory
aggravators — “substantial planning and premeditation,
                  UNITED STATES v. MITCHELL              11621
§ 3592(c)(9), victim vulnerability, § 3592(c)(11), and multiple
killings in a criminal episode, § 3592(c)(16) — are vague and
overbroad in that the jury was left without sufficient guidance
to determine what constitutes “substantial,” “youth,” “infirmi-
ty,” and “single criminal episode.” We disagree. Aggravating
factors “are by necessity somewhat general,” and the Consti-
tution does not demand “mathematical precision.” See
Tuilaepa, 512 U.S. at 973 (quoting Walton, 497 U.S. at 655).
The Supreme Court has “found only a few factors vague, and
those in fact are quite similar to one another” in their ten-
dency to involve pejorative adjectives that describe a crime as
a whole. Id. at 974; Arave, 507 U.S. at 472. That is not the
case with any of these particular factors. Nor could these
aggravating facts apply to “every defendant eligible for the
death penalty.” Id. at 474. Not all kill a sixty-three year old
grandmother and a nine-year old girl, pursuant to a plan to
obtain a car for use as a get-away vehicle in a robbery.

   [42] Kidnapping. The jury was permitted to consider as a
statutory aggravating factor that “the death of [Jane Doe]
occurred during the commission and attempted commission of
[her kidnapping].” See 18 U.S.C. § 3592(c)(1). Mitchell con-
tends that because the kidnapping charge was brought pursu-
ant to the Major Crimes Act, the Navajo Nation must have
opted-in to the FDPA under 18 U.S.C. § 3598 before it could
be used as an aggravating factor permitting the jury to recom-
mend death. However, as we have explained, Mitchell was
subject to a capital sentence on account of his violating
§ 2119 (carjacking resulting in death), a crime of general,
nationwide applicability that is an “offense for which a sen-
tence of death is provided.” 18 U.S.C. § 3591(a)(2). Having
been convicted on the § 2119 count, his offense under § 1201
(kidnapping) was relevant to “determining whether a sentence
of death is justified for an offense described in section
3591(a)(2).” Id. § 3592(c).

   [43] Non-statutory aggravating factors. Mitchell com-
plains for the first time on appeal that the provision within
11622              UNITED STATES v. MITCHELL
§ 3592(c) authorizing the government to pursue non-statutory
aggravating factors is an unconstitutional delegation of legis-
lative power. Assuming (without deciding) that such an
authorization even constitutes a delegation of legislative
power, it would be “permissible so long as there are intelligi-
ble principles’ by which to exercise the delegated authority.”
United States v. Jensen, 425 F.3d 698, 707 (9th Cir. 2005)
(citing United States v. Mistretta, 488 U.S. 361, 371 (1989)),
cert denied, 126 S. Ct. 1664 (2006). Mitchell insists that the
government is “limited only by its imagination” in deciding
what qualifies as an aggravator. That is incorrect. As the Fifth
Circuit pointed out in rejecting this identical argument, there
are a number of limitations on the government’s power to pur-
sue non-statutory aggravators, including that the defendant
must have been given notice of the factor, see 18 U.S.C.
§ 3592(c); that the Supreme Court has articulated several con-
stitutional limitations on the use of aggravating factors; that
“the district court functions as a gatekeeper to limit the admis-
sion of useless and impermissibly prejudicial information”;
and that “the jury find at least one statutory aggravating factor
beyond a reasonable doubt before it may consider the non-
statutory factors.” Jones, 132 F.3d at 239-40; see also United
States v. Frank, 8 F. Supp. 2d 253, 266 (S.D.N.Y. 1998).
Mitchell’s vagueness and overbreadth challenge to the non-
statutory aggravator used here, that he “caused injury, harm,
and loss to [the victim’s] family,” likewise fails given the
Supreme Court’s rejection of vagueness and overbreadth chal-
lenges to a similar aggravator. See Jones, 527 U.S. at 378,
400-01 (observing that jury would have no trouble “compre-
hending” that the factor “asked it to consider the victim’s per-
sonal traits and the effect of the crime on her family”); id. at
401-02 (“Because [the] factors . . . directed the jury to the evi-
dence specific to this case, we do not think that they were
overbroad in a way that offended the Constitution.”).

                                B

 [44] Based on Ring, where the Court held that the Sixth
Amendment requires a jury rather than a sentencing judge to
                        UNITED STATES v. MITCHELL                      11623
find the existence of any aggravating factor “necessary for
imposition of the death penalty,” 536 U.S. at 609, Mitchell
contends that the FDPA is unconstitutional because it does
not require statutory aggravating factors to be charged in the
indictment. Regardless, Mitchell’s indictment did charge stat-
utory aggravating factors upon which the government pro-
ceeded. Therefore, his facial challenge is unavailing. See
Brown, 441 F.3d at 1367; United States v. Robinson, 367 F.3d
278, 290 (5th Cir. 2004).

   Mitchell also complains that the government failed to pres-
ent and charge non-statutory aggravating factors, but there is
nothing to suggest that this is constitutionally required. The
rationale underlying the requirement that statutory aggravat-
ing factors be charged is that the existence of at least one is
a prerequisite to increasing a defendant’s sentence from life
imprisonment. A non-statutory aggravating factor by itself
cannot trigger death eligibility. See, e.g., United States v.
LeCroy, 441 F.3d 914, 922 (11th Cir. 2006); Brown, 441 F.3d
at 1368.

   [45] Mitchell also submits that the FDPA’s procedural pro-
tections are inadequate because the Act authorizes admission
of evidence at the penalty phase that would not be admissible
under the Federal Rules of Evidence, and that § 3593(c),
allowing information without regard to its admissibility under
the rules for admission of evidence at criminal trials, violates
due process and the Confrontation Clause.15 The Rules of Evi-
dence do not apply to sentencing proceedings. See Fed. R.
Evid. 1101(d)(3). To the extent Mitchell suggests that they, or
similar constraints, constitutionally must apply, we disagree.
  15
    Section 3593(c) states in relevant part:
       Information is admissible regardless of its admissibility under the
       rules governing admission of evidence at criminal trials except
       that information may be excluded if its probative value is out-
       weighed by the danger of creating unfair prejudice, confusing the
       issues, or misleading the jury.
11624                    UNITED STATES v. MITCHELL
While capital punishment demands increased reliability, “the
Supreme Court has . . . made clear that in order to achieve
‘such heightened reliability,’ more evidence, not less, should
be admitted on the presence of aggravating and mitigating
factors[.]” United States v. Fell, 360 F.3d 135, 143 (2d Cir.
2004) (citing Gregg v. Georgia, 428 U.S. 153, 203-04
(1976)); accord United States v. Lee, 374 F.3d 637, 648 (8th
Cir. 2004) (agreeing that “the admission of more rather than
less evidence during the penalty phase” enhances reliability).
Moreover, the FDPA allows the district judge to exclude evi-
dence if its probative value is outweighed by the danger of
creating unfair prejudice, confusing the issues, or misleading
the jury. This provides a constitutionally sufficient procedural
safeguard for evidentiary reliability. Id.; cf. Fed. R. Evid. 403
(allowing for exclusion when the probative value is “substan-
tially outweighed” by prejudicial effect); see also United
States v. Fulks, 454 F.3d 410, 438 (4th Cir. 2006) (stating that
the FDPA’s balancing test is a “ready mechanism” with
which trial courts can protect defendants).

                                        C

   Section 3593 is not unconstitutional, as Mitchell proposes,
because it places the burden of proving mitigating factors on
the defense while giving the government the right to argue
first and last.16 The order of march is the same as for trials
  16
    18 U.S.C. § 3593(c) provides in pertinent part:
       The government and the defendant shall be permitted to rebut any
       information received at the [sentencing] hearing . . . . The gov-
       ernment shall open the argument. The defendant shall be permit-
       ted to reply. The government shall then be permitted to reply in
       rebuttal. The burden of establishing the existence of any aggra-
       vating factor is on the government, and is not satisfied unless the
       existence of such a factor is established beyond a reasonable
       doubt. The burden of establishing the existence of any mitigating
       factor is on the defendant, and is not satisfied unless the existence
       of such a factor is established by a preponderance of the informa-
       tion.
                  UNITED STATES v. MITCHELL               11625
generally under Fed. R. Crim P. 29.1. In addition, the FDPA
“requires more exacting proof of aggravating factors than mit-
igating ones — although a jury must unanimously agree that
the Government established the existence of an aggravating
factor beyond a reasonable doubt, § 3593(c), the jury may
consider a mitigating factor in its weighing process so long as
one juror finds that the defendant established its existence by
preponderance of the evidence, §§ 3593(c), (d).” Jones, 527
U.S. at 377.

                               D

    Mitchell argues that the FDPA is unconstitutional because
it is a “weighing statute” that includes non-statutory aggravat-
ing factors yet does not provide for proportionality review.
Proportionality review refers to the notion that imposition of
the death penalty would be “unacceptable in a particular case
because [it is] disproportionate to the punishment imposed on
others convicted of the same crime.” Pulley v. Harris, 465
U.S. 37, 43 (1984). Pulley squarely rejected the claim that the
Constitution requires proportionality review in death sen-
tences. Id. at 43-45; Allen v. Woodford, 395 F.3d 979, 1018
(9th Cir. 2005). Mitchell cites no authority suggesting that
Pulley is distinguishable merely because the FDPA authorizes
consideration of non-statutory aggravating factors, and we
join other circuits in rejecting this proposition. See, e.g.
United States v. Higgs, 353 F.3d 281, 320-21 (4th Cir. 2003);
United States v. Jones, 132 F.3d 232, 241 (5th Cir. 1998) (“As
long as the statute prevents an arbitrary death sentence, the
inclusion of relevant nonstatutory aggravating factors at the
sentencing stage does not render the death penalty scheme
unconstitutional.”). Zant v. Stephens, 462 U.S. 862 (1983),
upon which Mitchell relies but which preceded Pulley, does
not suggest otherwise. It contemplated that non-statutory
aggravating factors were constitutionally permissible. See id.
at 878 (observing that while “statutory aggravating circum-
stances play a constitutionally necessary function . . . . the
11626              UNITED STATES v. MITCHELL
Constitution does not require the jury to ignore other possible
aggravating factors”).

                                E

   Mitchell asserts that his death sentence violates the Eighth
Amendment because he was less culpable than Orsinger and
Nakai, neither of whom was sentenced to death. To the extent
his claim rests on a right for inter-case proportionality review,
it is foreclosed. See Martinez-Villareal v. Lewis, 80 F.3d
1301, 1308 (9th Cir. 1996) (observing that there is “no federal
constitutional requirement of an inter-case proportionality
analysis of death sentences”). In any event, Nakai’s culpabil-
ity in a separate double murder is irrelevant. Mitchell’s pre-
sumption that he was less culpable than Orsinger is also
unavailing. As with Nakai, it is irrelevant that Orsinger was
also involved in the separate double murder. As to the crimes
at issue in this case, the jury implicitly rejected Mitchell’s the-
ory that he was less culpable than Orsinger in finding Ors-
inger was “equally culpable in the crime.” Further, Orsinger’s
ineligibility for the death penalty had nothing to do with his
factual culpability; he was categorically ineligible for capital
punishment because he was 16 years-old at the time of the
murders. See Roper v. Simmons, 543 U.S. 551, 569-74 (2005).
Thus, there is nothing arbitrary about the sentencing disparity
between Orsinger and Mitchell. Neither was the jury pre-
cluded from evaluating this very issue during penalty phase.
It was, indeed, the focal point of Mitchell’s case in mitigation.

                                F

   Mitchell maintains that it would violate the Eighth Amend-
ment to sentence him to death because of his age and maturity
level (he was 20 at the time of the offenses). According to
Mitchell, there is little practical difference between himself
and an offender under the age of 18, who is categorically
excluded from being subject to the death penalty by Simmons.
543 U.S. 551 at 578-79. The Court drew this line well aware
                  UNITED STATES v. MITCHELL               11627
of the “objections always raised against categorical rules,” id.
at 574, driven by two rationales: there was “objective indicia
of consensus” against sentencing juveniles to death in that, for
example, most States had already rejected it; and the death
penalty “is a disproportionate punishment” because juveniles
as a class are less culpable. Id. at 563-69; see also Allen v.
Ornoski, 435 F.3d 946, 952 (9th Cir. 2006).

   [46] Mitchell suggests that “evolving standards of decency”
weigh against sentencing a 20 year-old such as he to death,
but offers no “objective indicia” that this is so. Mitchell also
fails to explain how his level of culpability is such that his
death sentence is a disproportionate punishment. Of course,
“[t]he qualities that distinguish juveniles from adults do not
disappear when an individual turns 18,” Simmons, 543 U.S. at
574, so it may well be true that Mitchell is less mature than
the average 20 year old. But whether true or not, and whether
that mitigates against his crime, is a question the Constitution
permits to be answered on a case-by-case basis.

   [47] Mitchell insists that it is unconstitutional in his case
because he suffers from the same infirmities as a juvenile. As
we explained in Allen, there are “three traits of juveniles
which, as a class, render them less culpable and therefore
unsuitable to be placed in the worst category of offenders: (1)
“a lack of maturity and an underdeveloped sense of responsi-
bility resulting in impetuous and ill-considered actions and
decisions; (2) a heightened vulnerability to negative influ-
ences and outside pressures; and (3) personality that is more
transitory, less fixed.” 435 F.3d at 952 (quoting Simmons, 543
U.S. at 569-70) (internal quotations omitted). There is nothing
to suggest, nor does Mitchell claim, that the jury was not per-
mitted to consider traits such as these as mitigating. Nor does
anything presented by Mitchell in the penalty phase indicate
a manifestly underdeveloped level of maturity. He was
described as a “very excellent student,” “active in student
council,” who spoke at his high school graduation, and knew
11628             UNITED STATES v. MITCHELL
“the difference between right and wrong.” In sum, his death
sentence is not barred by the Eighth Amendment.

                               G

   Mitchell asks us to declare the FDPA unconstitutional but
offers no particulars. In a single sentence he asserts that the
death penalty is racist and “represents an intellectually dis-
honest Congressional response” to the nation’s crime prob-
lem; vests uncontrolled discretion in prosecuting authorities;
no longer comports with evolving standards of decency; and
results in the execution of innocent people. In a related claim,
Mitchell provides statistical data from a web site and a
Department of Justice report to suggest that the federal death
penalty disproportionately applies to minorities, in violation
of the Eighth Amendment and the Equal Protection Clause.

   [48] We resolve these points summarily. The bare allega-
tion that the federal death penalty is “racist to its very core”
cannot sustain a constitutional challenge. It is axiomatic that
“capital punishment be imposed fairly, and with reasonable
consistency, or not at all,” Eddings v. Oklahoma, 455 U.S.
104, 112 (1982), but Mitchell makes no effort to explain in
what manner race has infected the FDPA sentencing process.
His related claim regarding disproportionate impact relies
solely on statistical data and is, without more, likewise insuf-
ficient. See McCleskey v. Kemp, 481 U.S. 279, 292 (1987)
(“[T]o prevail under the Equal Protection Clause, McCleskey
must prove that the decisionmakers in his case acted with dis-
criminatory purpose.”); Harris v. Pulley, 885 F.2d 1354,
1374-77 (9th Cir. 1988). His unexplained and unsubstantiated
claim regarding prosecutorial discretion is foreclosed. See
Campbell v. Kincheloe, 829 F.2d 1453, 1465 (9th Cir. 1987)
(observing that a challenge to a state capital punishment stat-
ute on the ground that it “vests unbridled discretion in the
prosecutor to decide when to seek the death penalty . . . has
been explicitly rejected by the Supreme Court”) (citations
omitted). Similarly unavailing is his contention that capital
                     UNITED STATES v. MITCHELL                     11629
punishment is incompatible with society’s values or otherwise
categorically violates the Eighth Amendment. See Gregg, 428
U.S. at 187. Whether contemporary values dictate a different
answer today is for the Supreme Court to decide; the Eighth
Amendment does not authorize this court to overrule Supreme
Court precedent “even where subsequent decisions or factual
developments may appear to have significantly undermined
the rationale for [an] earlier holding.” Simmons, 543 U.S. at
594 (O’Connor, J., dissenting) (internal quotations and cita-
tion omitted).

   Finally, Mitchell cites no authority suggesting that the risk
of executing an innocent defendant renders capital punish-
ment inherently unconstitutional. The danger of executing the
innocent is one the Supreme Court has long been aware of.
See, e.g., Furman v. Georgia, 408 U.S. 238, 367-68 (1972)
(Marshall, J., concurring) (“We have no way of judging how
many innocent persons have been executed but we can be cer-
tain that there were some.”); Atkins v. Virginia, 536 U.S. 304,
321 n.25 (2002) (“Despite the heavy burden that the prosecu-
tion must shoulder in capital cases, we cannot ignore the fact
that in recent years a disturbing number of inmates on death
row have been exonerated.”). The Second Circuit has
expressly rejected the same contention, see United States v.
Quinones, 313 F.3d 49, 69 (2d Cir. 2002), and, as it observed,
the contention is hardly novel. Mitchell’s undeveloped argu-
ment therefore fails.

                                   H

  [49] Mitchell argues that the death penalty is infrequently
sought or imposed under the FDPA, making it an “unusual”
penalty in violation of the Eighth Amendment. That federal
executions are rare,17 however, does not render the FDPA
  17
     The Department of Justice reported in 2000 that “[f]rom 1930 to 1999,
state governments executed over 4,400 defendants. During the same time
period, the federal government executed 33 defendants and has not carried
11630                UNITED STATES v. MITCHELL
unconstitutional. The relevant question — whether capital
punishment in the abstract violates the Eighth Amendment —
was answered in the negative by Gregg, 428 U.S. at 187. In
a related claim, Mitchell maintains that the FDPA is applied
irrationally because he is the first Native American to be sen-
tenced pursuant to it for an intra-Indian crime. But it does not
follow from that fact, or the fact that the government declined
to seek the death penalty against Nakai, that sentences under
the FDPA are inexplicably random. To the extent Mitchell
suggests that such discrepancies of their own force render the
FDPA unconstitutional, his claim is foreclosed by McCleskey.
481 U.S. at 314-18.

                                   I

   As § 3596 requires, Mitchell’s judgment provides that his
execution be carried out “in the manner prescribed by the law
of the State of Arizona.” Arizona presently executes prisoners
by lethal injection. A.R.S. § 13-704. Mitchell contends that
lethal injection constitutes cruel and unusual punishment. He
recognizes that Arizona’s lethal injection method has previ-
ously withstood constitutional challenge, see LaGrand v.
Stewart, 133 F.3d 1253, 1264-65 (9th Cir. 1998); Poland v.
Stewart, 117 F.3d 1094, 1105 (9th Cir. 1997), but requests
reconsideration of those decisions “in light of evolving stan-
dards of decency” and a new study suggesting that inmates
received insufficient anaesthesia, leaving them conscious but
paralyzed as they die. It is not obvious that Mitchell may
bring this claim on direct appeal of his conviction and regard-
less, we could not consider Mitchell’s claim because review
would be impossible on the present record. The point wasn’t

out any executions since 1963.” U.S. Dep’t of Justice, The Federal Death
Penalty System: A Statistical Survey (1988-2000) 5 (2000). As of 2004,
there have been three executions under the FDPA. See Joshua Herman,
comment, Death Denies Due Process: Evaluating Due Process Chal-
lenges to the Federal Death Penalty Act, 53 DePaul L. Rev. 1777, 1895
n.182 (2004).
                  UNITED STATES v. MITCHELL              11631
raised in district court and absolutely nothing pertinent to it
appears. We therefore decline to address the issue. See Hill v.
McDonough, 126 S. Ct. 2096, 2101-02 (2006) (indicating that
a challenge could be brought in a 42 U.S.C. § 1983 action
upon a conviction’s becoming final).

                               J

   Another challenge suffers a similar problem and is also
misplaced — that the government has denied Mitchell’s last
rights by preventing him from participating in a sweat lodge
ceremony in federal prison. Given that his current and future
prison conditions are unrelated to his sentence, bringing this
challenge on direct appeal is both inapposite (there is no way
of telling when or whether Mitchell has requested a sweat
lodge ceremony and what the prison’s response was) and pre-
mature.

                              IX

   Mitchell made the uncommon decision not to be present for
the penalty phase. As a result, his counsel asked to withdraw.
We must therefore consider whether the court abused its dis-
cretion in determining to proceed with the same counsel who
represented Mitchell for the guilt phase, and whether Mitchell
could (and did effectively) waive presence at the penalty
phase.

                              A

   On May 8, a few days before the penalty phase was to
begin, counsel advised the court of Mitchell’s intent to waive
presence. The district judge carefully questioned Mitchell.
Mitchell said he just didn’t want to be present, and that his
counsel could proceed without him. A similar colloquy
occurred the next day; Mitchell clearly indicated that he had
no issues with his attorneys’ continuing to represent him. On
the basis of these statements, the court denied counsels’
11632             UNITED STATES v. MITCHELL
request to withdraw. It found no irreconcilable differences, or
any actual conflict; to the contrary, Mitchell was not opposed
to counsel presenting mitigation in his behalf. Further, it
found that substituting counsel on the eve of the penalty phase
would be detrimental to Mitchell’s interests and would require
considerable delay and likely empanelment of a new jury. A
few days later counsel renewed their request, the judge again
made inquiry of Mitchell, and again, based on his assurance
that appointing another lawyer would make no difference in
his position, denied the motion.

   The denial of a motion for substitution of counsel is
reviewed for abuse of discretion. United States v. Cassel, 408
F.3d 622, 637 (9th Cir. 2005) (internal citation and quotations
omitted). Generally, three factors are considered in reviewing
the trial court’s decision: “(1) the adequacy of the court’s
inquiry into the defendant’s complaint, (2) the extent of con-
flict between the defendant and counsel, and (3) the timeliness
of the motion and the extent of resulting inconvenience or
delay.” Id. (citing United States v. Gonzalez, 113 F.3d 1026,
1028 (9th Cir. 1997)).

   [50] There is no close question on any of the three. First,
the district court’s inquiry into the matter was more than ade-
quate. The court gave Mitchell’s counsel plenty of opportu-
nity to make their case and questioned Mitchell several times
before providing a reasoned explanation why it was denying
the request. Second, the “complete communications break-
down,” United States v. Nguyen, 262 F.3d 998, 1005 (9th Cir.
2001), resulted from Mitchell’s desire no longer to participate
in court proceedings, not from anything specific to his rela-
tionship with his attorneys. The district court found no actual
conflict and sensibly concluded that appointing new counsel
would not change Mitchell’s behavior or be in his best inter-
ests. Finally, while Mitchell’s attorneys were diligent in
requesting withdrawal once Mitchell stopped cooperating, the
timing could hardly have been worse. They were ready to go
with the penalty phase, which Mitchell wanted them to do.
                  UNITED STATES v. MITCHELL               11633
Delay, probably including the need to empanel a new jury,
would be inevitable. Accordingly, the district court did not
abuse its broad discretion in refusing the request. United
States v. Garcia, 924 F.2d 925, 926 (9th Cir. 1991).

                               B

   The more difficult questions arise out of Mitchell’s waiver
of presence: Should the court have held a competency hearing
before accepting Mitchell’s waiver? and could it allow him to
waive presence under Fed. R. Crim. P. 43?

   According to counsel, Mitchell had been contemplating a
request to waive his presence at the penalty phase even before
the jury verdicts in the guilt phase. On May 8, the day the ver-
dicts were returned, Mitchell’s attorneys informed the judge
that he had become uncooperative and made clear that he no
longer wanted to participate in court proceedings. Outside the
presence of the jury and government counsel, the judge told
Mitchell that waiver was ill-advised and would not be in his
best interests. Mitchell responded: “I would just like to state
the fact that I wish to waive my appearance.” The district
judge then told Mitchell to consider his decision and that they
would discuss it again the next day.

   The next day Mitchell again stated he did not want to be
present at trial any longer. When asked why, Mitchell said, “I
don’t see no benefit or any relevance to me being here.” The
judge told Mitchell that in her opinion, it would be both rele-
vant and beneficial. She explained in detail what the sentenc-
ing hearing was about, reemphasized that waiving presence
was ill-advised, and told him in several different ways that his
presence would substantially affect whether the jury sen-
tenced him to death or not. Nevertheless, acknowledging that
he understood the consequences and in the face of the court’s
advice that “your very life hangs in the balance and that your
presence during the sentencing phase may affect the jury’s
decision,” Mitchell repeated his position and gave the same
11634                UNITED STATES v. MITCHELL
reason. Noting a strong argument could be made that a defen-
dant may not waive his presence during a capital sentencing
proceeding, the court denied the request and directed Mitchell
to appear. Mitchell’s counsel sought to counter the court’s
observation by citing Johnson v. Zerbst, 304 U.S. 458 (1938),18
and representing that the right to be present at all critical
stages of trial can be waived if the waiver is accepted by the
court on the basis that it is voluntarily, knowingly, and intelli-
gently made. Counsel added that to force Mitchell’s presence
would make things worse as he might become disruptive and
refuse to dress out of his prison uniform. The court responded
that it had no reason to doubt that Mitchell, who had been
respectful throughout, would not follow the court’s directive.

   Another hearing was held on May 13th. Mitchell’s attor-
neys reiterated that based on information received that morn-
ing, Mitchell would not dress out and if that were to happen
it would be more detrimental than beneficial. The district
judge meticulously explained again that she believed Mitchell
was wrong in believing the jury had already made up its mind,
that only one juror had to be persuaded that he did not deserve
a sentence of death, and that his presence could tip the bal-
ance. She pointed out the significance of the fact that Orsinger
was not looking at the death penalty, and indicated that
Mitchell had a chance not to get the death penalty but his
presence was critical. At sidebar, the court told counsel that
it hoped Mitchell would reconsider, but if he did not, it would
grant the waiver and have him watch the proceedings on a
closed-circuit TV.

   Another hearing was held on May 14th at noon, just prior
to the start of trial. Mitchell appeared before the court shack-
led and in prison clothes. He indicated that he had refused to
dress out because he had not changed his mind about wanting
  18
    Johnson v. Zerbst is the leading case establishing that a waiver is an
“intentional relinquishment or abandonment of a known right or privi-
lege.” 304 U.S. at 464.
                  UNITED STATES v. MITCHELL              11635
to be present during the penalty phase. The court then
engaged Mitchell in a lengthy colloquy to determine whether
his decision was knowing and voluntary. Satisfied that his
answers showed it was, the court granted his request, indicat-
ing that Mitchell at any time could change his mind about
being present or about testifying. The court also found that it
wanted to avoid any disruptiveness from Mitchell, who had
informed the Marshal that he did not want to be in court and
would fight being there for the sentencing phase, which would
not be in his best interests. Following this ruling, counsel
renewed their motion to withdraw, which was denied after
confirming with Mitchell that he had no issues with his law-
yers. Once the penalty phase got underway, the court admon-
ished the jury not to draw any adverse inference from the fact
that the defendant exercised his right not to testify or attend
the proceedings.

                               i

   Mitchell insists that given his “irrational behavior and
demeanor,” the court should have ordered a competency hear-
ing sua sponte. “Due process requires a trial court to hold a
competency hearing sua sponte whenever the evidence before
it raises a reasonable doubt whether a defendant is mentally
competent.” Miles v. Stainer, 108 F.3d 1109, 1112 (9th Cir.
1997). The standard for competency is the “ability to under-
stand the proceedings and to assist counsel in preparing a
defense;” this is measured by “evidence of the defendant’s
irrational behavior, his demeanor in court, and any prior med-
ical opinions on his competence.” Id. (citing Drope v. Mis-
souri, 420 U.S. 162, 180 (1975)). “On review, [the] inquiry is
not whether the trial court could have found the defendant
either competent or incompetent, nor whether [the reviewing
court] would find the defendant incompetent . . . .” Chavez v.
United States, 656 F.2d 512, 516 (9th Cir. 1981). Rather, the
record is reviewed “to see if the evidence of incompetence
was such that a reasonable judge would be expected to experi-
11636              UNITED STATES v. MITCHELL
ence a genuine doubt respecting the defendant’s competence.”
Id.

   It is clear from the record that Mitchell understood the
nature of the proceedings and that his chances of avoiding the
death penalty could ride on his presence. He points to no psy-
chiatric evidence that he was somehow clinically incompe-
tent. Finally, Mitchell was not disruptive, did not launch into
emotional outbursts, maintained appropriate demeanor, and
did not behave erratically. Cf. Torres v. Prunty, 223 F.3d
1103, 1109 (9th Cir. 2000) (describing bizarre courtroom con-
duct by a habeas petitioner who had been diagnosed with a
severe delusional disorder, which included wearing jailhouse
blues; threatening to assault his attorney; continually disrupt-
ing the proceedings; and insisting that he be handcuffed as
well as shackled). In short, Mitchell gave the judge no “reason
to doubt [his] competence.” Godinez v. Moran, 509 U.S. 389,
402 n.13 (1993).

   [51] While Mitchell recognized that his decision might be
self-defeating, he made it anyway. The court did its best to
talk Mitchell out of doing something that it believed was
imprudent and not in his best interests. Mitchell acknowl-
edged what the court, and his counsel, thought but, as he put
it at one point, “Isn’t that my decision?” As manifest by the
extensive exchanges, Mitchell was alert, understood what he
was doing, and gave no hint of lacking a rational grasp on the
proceedings. Accordingly, the district court did not err in fail-
ing to hold a more complete competency hearing sua sponte.

                               ii

  Mitchell argues that Fed. R. Crim. P. 43 required his pres-
ence and that it could not be waived in a capital case. No
objection was made on this basis. Indeed, Mitchell’s attorneys
argued in support of waiver before the district court.
                        UNITED STATES v. MITCHELL                      11637
   Rule 43(a) requires a defendant’s presence at every trial
stage including sentencing, but when a defendant has initially
been present at trial, Rule 43(c) allows for waiver of the right
to be present when the defendant is voluntarily absent after
the trial has begun; in a noncapital case, when the defendant
is voluntarily absent during sentencing; or when the defendant
persists in disruptive behavior after being warned.19

   [52] The scope of a defendant’s right to be present at every
trial stage, derived from the Confrontation Clause of the Sixth
Amendment and the Due Process Clause of the Fifth Amend-
ment, has evolved from Diaz v. United States, 223 U.S. 442
(1912), where the Court held that a defendant who was nei-
ther in custody nor charged with a capital offense could waive
the right of presence by voluntarily absenting himself, to our
current view that there is “no principled basis for limiting to
noncapital offenses a defendant’s ability knowingly, voluntar-
ily, and intelligently to waive the right of presence.” Camp-
bell v. Wood, 18 F.3d 662, 672 (9th Cir. 1994) (en banc)
(briefly surveying development of the law). That waiver of
presence is constitutionally permissible, however, does not
  19
    Rule 43(c) provides in full:
       (1) In General. A defendant who was initially present at trial,
       or who had pleaded guilty or nolo contendere, waives the right
       to be present under the following circumstances:
           (A)   when the defendant is voluntarily absent after the trial
                 has begun, regardless of whether the court informed
                 the defendant of an obligation to remain during trial;
           (B)   in a noncapital case, when the defendant is voluntarily
                 absent during sentencing; or
           (C)   when the court warns the defendant that it will remove
                 the defendant from the courtroom for disruptive behav-
                 ior, but the defendant persists in conduct that justifies
                 removal from the courtroom.
       (2) Waiver’s Effect. If the defendant waives the right to be
       present, the trial may proceed to completion, including the ver-
       dict’s return and sentencing, during the defendant’s absence.
11638                UNITED STATES v. MITCHELL
necessarily mean that it is permissible under Rule 43. Mitchell
points to no cases holding that waiver was not an option in the
circumstances here, and we cannot read the Rule as preclud-
ing it. (The cases upon which he does rely, such as United
States v. Lumitap, 111 F.3d 81 (9th Cir. 1997), and United
States v. Moore, 466 F.2d 547 (3rd Cir. 1972), involve the
quite different situation of a defendant trying to absent him-
self from trial in order to avoid in-court identification. Both
upheld the district court’s discretion to deny a proffered
waiver.)

   The default in Rule 43(c)(1) permits waiver when a defen-
dant who was initially present at trial waives the right to be
present by being voluntarily absent. No distinction is drawn
between capital and noncapital defendants. Tellingly, Rule 43
did make such a distinction before 1975, when it provided:
“In prosecutions for offenses not punishable by death, the
defendant’s voluntary absence after the trial has been com-
menced in his presence shall not prevent continuing the trial
to and including the return of the verdict.” Fed. R. Crim. P.
43 (1963) (emphasis added), quoted in Bartone v. United
States, 375 U.S. 52, 53 n.1 (1963). Now, subsection (c)(1)(A)
plainly applies regardless of the nature of the offense. See
Neil P. Cohen, Can They Kill Me If I’m Gone: Trial in Absen-
tia in Capital Cases, 36 U. Fla. L. Rev. 273, 276-77 n.24
(1984) (noting that the “1975 revision removed any distinc-
tion between capital and noncapital cases,” so that under the
current version, “in both capital and noncapital cases, a defen-
dant can waive his right to be present provided he was ini-
tially present at the trial and was voluntarily absent after the
trial commenced”).20
  20
    The 1974 amendment notes indicate that the question whether the
right can be waived was then open for courts ultimately to clarify. Rule
43, Notes of Advisory Committee on Rules-1974 Amendment; see also
L’Abbe v. DiPaolo, 311 F.3d 93, 97 (1st Cir. 2002) (observing that “the
Supreme Court has never directly ruled on the issue of whether a criminal
defendant can waive his right to presence in a capital case”).
                      UNITED STATES v. MITCHELL                     11639
   [53] Waiver under subsection (c)(1)(B), which relates to
sentencing, does depend upon whether the case is capital or
noncapital. It specifically authorizes waiver “in a noncapital
case” when the defendant is voluntarily absent during sen-
tencing; by negative implication, it doesn’t do so in a capital
case. However, subsection (c)(1)(B) applies only to “sentenc-
ing.” Logically and structurally, “sentencing” connotes the
proceeding when judgment is pronounced and sentence is
imposed, not the proceeding during which it is determined
whether the defendant is death eligible and what sentence to
recommend.21 In mandating presence, Rule 43(a) distin-
guishes among the initial appearance phase of a criminal pro-
ceeding, trial stages, and sentencing. Under this construct, the
penalty phase of a capital case is plainly a “trial stage.” Thus,
subsection (c)(1)(B) does not preclude Mitchell’s waiver.

 [54] We conclude that Rule 43 presented no obstacle to
Mitchell’s waiver of presence for the penalty phase.
  21
     The history of recent changes made to Rule 43 also indicates that
“sentencing” means the pronouncement of sentence. Up until the 2002
Amendments became effective, Rule 43 used the term “imposition of sen-
tence” rather than “sentencing.” See Fed. R. Crim. P. 43 (2001). The Advi-
sory Committee Notes to the 2002 Amendments, however, clarify that
aside from a few exceptions not relevant here, “[t]he language of Rule 43
has been amended as part of the general restyling of the Criminal Rules
to make them more easily understood and to make style and terminology
consistent throughout the rules. These changes are intended to be stylistic
only . . . .” Fed. R. Crim. P. 43 advisory committee’s notes to 2002
Amendments (emphasis added). Rule 35, which governs corrections and
reductions of sentences and is explicitly referenced by Rule 43 as an
instance in which presence is not required, see Fed. R. Crim. P. 43(b)(4),
also underwent the same stylistic change in 2002. There the Advisory
Committee Notes address that specific revision and clarify that “[n]o
change in practice is intended by using that term.” Fed. R. Crim. P. 35
advisory committee’s notes to 2002 Amendments. Courts had divided over
whether “imposition of sentence” referred to the oral announcement of
sentence or entry of judgment. Because ambiguity remained following the
stylistic change to “sentencing,” Rule 35 was amended again in 2004 to
add subsection (c), which provides: “As used in this rule, ‘sentencing’
means the oral announcement of the sentence.” See Fed. R. Crim. P. 35
advisory committee’s notes to 2004 Amendments.
11640             UNITED STATES v. MITCHELL
                              X

   Trial-related issues arising out the penalty phase include
whether there were Brady violations, mistaken evidentiary
rulings, instructional error, and prosecutorial misconduct in
opening and closing.

                              A

   Beginning on December 5, 2001, Mitchell’s attorneys
wrote a number of letters to the government seeking Brady
material, including material “relating to sentencing and miti-
gation.” Soon thereafter, the government asked for victim
impact statements from family members. On May 13, 2003,
one day before the penalty phase began, the government
turned over the statements it had obtained along with a Janu-
ary 2002 letter from the Attorney General of the Navajo
Nation to United States Attorney Paul Charlton indicating
opposition to capital punishment, both as a general matter and
as to Mitchell.

   [55] Assuming that the evidence was favorable and mate-
rial (the Navajo letter certainly was, though it is unclear
whether the victim impact statements would have been), there
was no prejudice. See Raley v. Ylst, 470 F.3d 792, 804 (9th
Cir. 2006) (noting that to prevail on a Brady claim, a defen-
dant must demonstrate that the evidence is favorable, it was
suppressed, and prejudice resulted). Mitchell told the district
court that his approach to the mitigation process would have
been different if he had known about the information, particu-
larly the letter from the Navajo Nation, but did not (and still
does not) suggest how. He did not ask for a continuance. Nor
is it evident that members of the family would have cooper-
ated with Mitchell in any material way (or, indeed, what their
opinion was); it appears that they knew Mitchell’s counsel
wanted to speak to them, but they did not wish to speak to
him. Mitchell also claims that this information would have
helped persuade the Department of Justice not to seek the
                   UNITED STATES v. MITCHELL               11641
death penalty, but again, does not suggest how. The Depart-
ment of Justice obviously knew the Tribe’s position because
the letter was sent to it; and Mitchell does not claim that the
letter disclosed anything about the Tribe’s opposition to capi-
tal punishment, or about its failure to opt in to the federal
death penalty, that he didn’t already know. Regardless, the
court received the letter as evidence in mitigation, Mitchell
made effective use of it, and seven jurors found the letter was
an additional mitigating factor. In short, there is no reasonable
probability that earlier disclosure would have produced a dif-
ferent result.

                               B

   [56] Mitchell argues that his First Amendment, Eighth
Amendment, and due process rights were violated when the
government elicited testimony bearing on race, religion and
cultural heritage, and made statements in closing argument
impermissibly plying on the same factors. Plain error review
applies because (as he concedes) Mitchell did not object at
trial.

                                i

   Geraldine Slim testified that, traditionally, the maternal
side of the Tribe transmits Tribal values and culture to chil-
dren and grandchildren. In a similar vein, Kimberly Houston
and Marlene Slim testified that Slim was responsible for
teaching her grandchildren about their Navajo heritage and
passing down the Tribe’s traditions and practices.

  We see nothing untoward in this testimony. “Evidence
about a victim’s characteristics and the impact of the murder
on the victim’s family is relevant and admissible at a death
penalty sentencing proceeding.” Gretzler v. Stewart, 112 F.3d
992, 1009 (9th Cir. 1997) (citing Payne v. Tennessee, 501
U.S. 808, 827 (1991)). “Admission of such evidence will only
be deemed unconstitutional if it is so unduly prejudicial that
11642                    UNITED STATES v. MITCHELL
it renders the sentence fundamentally unfair.” Id. This evi-
dence is not.

   Slim’s daughters did not call upon divine authority to con-
demn Mitchell, insinuate that he was atheist, or otherwise
inflame the jury on the basis of race or religion. In the circum-
stances, it would have been difficult if not impossible to cap-
ture what Slim’s loss meant to her family without reference
to the significance that traditional Navajo religion and culture
played in their lives. This was relevant victim impact evi-
dence, and was not unduly prejudicial. See Payne, 501 U.S.
at 825 (“Victim impact evidence is simply another form or
method of informing the sentencing authority about the spe-
cific harm caused by the crime in question.”)

   The jury was instructed, as § 3593(f) directs, that it could
not consider the race or religious beliefs of the defendant or
of any victim.22 We assume that jurors follow the instructions.
In addition, § 3593(f) requires each juror to sign a certificate
that neither race nor religion played a part in reaching the
  22
    Section 3593(f) provides:
       In a hearing held before a jury, the court, prior to the return of
       a finding [concerning a sentence of death], shall instruct the jury
       that, in considering whether a sentence of death is justified, it
       shall not consider the race, color, religious beliefs, national ori-
       gin, or sex of the defendant or of any victim and that the jury is
       not to recommend a sentence of death unless it has concluded
       that it would recommend a sentence of death for the crime in
       question no matter what the race, color, religious beliefs, national
       origin, or sex of the defendant or of any victim may be. The jury,
       upon of a finding [concerning a sentence of death], shall also
       return to the court a certificate, signed by each juror, that consid-
       eration of the race, color, religious beliefs, national origin, or sex
       of the defendant or any victim was not involved in reaching his
       or her individual decision and that the individual juror would
       have made the same recommendation regarding a sentence for
       the crime in question no matter what the race, color, religious
       beliefs, national origin, or sex of the defendant or any victim may
       be.
                  UNITED STATES v. MITCHELL               11643
decision. All of Mitchell’s jurors certified this was true.
Absent a substantial indication to the contrary, we accept the
jurors’ assurance that no impermissible considerations of race
or religion factored into the verdict.

  Geraldine Slim also testified more problematically that:

    It’s been really hard . . . to know that someone
    within our own kind, our own people would be so
    disrespectful for our own culture and our own belief,
    our own traditional values, how we teach our young
    people.

This was an inadmissible opinion about Mitchell’s crime and
the error was obvious because victim impact statements
“set[ting] forth the family members’ opinions and character-
izations of the crimes and the defendant” are “irrelevant to a
capital sentencing decision.” Booth v. Maryland, 482 U.S.
496, 502-03, 508-09 (1987), overruled on other grounds,
Payne, 501 U.S. at 830 n.21; see also Bernard, 229 F.3d at
480 (holding that error in admitting a statement from the vic-
tim’s father that the murder was “just a useless act of vio-
lence” was plain). But Mitchell fails to show that the error
was prejudicial. Geraldine’s comment was brief, isolated, and
could not have had more than a marginal impact on the jury.

                              iii

   The district court refused to permit defense witnesses to
express their opinion on whether Mitchell should be given the
death penalty, although witnesses were allowed to ask the jury
to spare Mitchell’s life.

   Section 3593(c)’s standard for admissibility of information
in a capital sentencing proceeding is more lenient than the
standard for admissibility of evidence under the Federal Rules
of Evidence. Information is admissible regardless of admissi-
bility under the Rules, except that in the trial judge’s discre-
11644                    UNITED STATES v. MITCHELL
tion, information “may be excluded if its probative value is
outweighed by the danger of creating unfair prejudice, con-
fusing the issues, or misleading the jury.”23 This assures that
the jury “not be precluded from considering as a mitigating
factor, any aspect of a defendant’s character or record and any
circumstances of the offense that the defendant proffers as a
basis for a sentence less than death.” Skipper v. South
Carolina, 476 U.S. 1, 4 (1986) (quoting Eddings v. Okla-
homa, 455 U.S. 104, 110 (1982)).

   [57] Here the court drew a fine, but appropriate, line for
testimony as to whether Mitchell should receive the death
penalty. It allowed witnesses to testify regarding their affec-
tion for Mitchell and their wish for his life to be spared, but
did not allow them to offer an opinion about what they
thought the jury’s verdict should be. In doing so, the court
kept the jury focused on relevant mitigating evidence, i.e.,
“evidence which tends logically to prove or disprove some
fact or circumstance which a fact-finder could reasonably
deem to have mitigating value.” Tennard v. Dretke, 542 U.S.
274, 284-85 (2004) (quoting McKoy v. North Carolina, 494
U.S. 433, 440 (1990)). Testimony that was adduced from
Mitchell’s family and teachers about his record and character
was relevant mitigating evidence because it had a tendency to
  23
    The statute provides in relevant part:
       At the sentencing hearing, information may be presented as to
       any matter relevant to the sentence, including any mitigating or
       aggravating factor permitted or required to be considered under
       section 3592. Information presented may include the trial tran-
       script and exhibits if the hearing is held before a jury or judge not
       present during the trial, or at the trial judge’s discretion. The
       defendant may present any information relevant to a mitigating
       factor . . . . Information is admissible regardless of its admissibil-
       ity under the rules governing admission of evidence at criminal
       trials except that information may be excluded if its probative
       value is outweighed by the danger of creating unfair prejudice,
       confusing the issues, or misleading the jury.
18 U.S.C. § 3593(c).
                   UNITED STATES v. MITCHELL               11645
show that imposition of the death penalty was not justified.
See 18 U.S.C. § 3592(a)(8). By the same token, personal
opinions about what the verdict should be are not probative of
any statutory mitigating factor identified in § 3592(a)(1)-(8).
Id. § 3592(a)(8). The district court had discretion to exclude
irrelevant evidence, see Lockett v. Ohio, 438 U.S. 586, 605
n.12 (1978), and acted well within it here.

   As we have already discussed, Mitchell wanted to put in
evidence in the guilt phase about the details of the Sam and
Begay murders to impeach Kinlicheenie, and he also wanted
to do so in the penalty phase in order to contrast his culpabil-
ity in connection with the Slim/Doe murders with Nakai’s
culpability in connection with the Sam/Begay murders. The
district court declined to admit evidence about the details of
the Nakai murders, as they had little apparent bearing on
Mitchell’s character or the circumstances of Mitchell’s
offense. However, the court did allow Mitchell to elicit testi-
mony from FBI Agent Duncan that, as a result of an August
2001 double murder, Gregory Nakai was convicted on kid-
napping, carjacking, and first degree/felony murder charges
but did not face the death penalty, and to introduce a letter
from the government to Nakai’s attorney stating that the
Attorney General of the United States had decided against
seeking the death penalty for Nakai. From this Mitchell was
able to highlight the fact that Nakai was a “stone killer” that
“escaped the death penalty.” We cannot see how the court
abused its discretion in concluding that more information than
this about these separate murders would confuse the issues
and mislead the jury.

   Over objection as to his expertise, Agent Duncan was per-
mitted on rebuttal to explain how decisions are made to seek
the death penalty. He indicated that decisions are made after
the cases are referred to the Department of Justice and are
made at a high level. Whether properly adduced or not, Dun-
can’s testimony was of such a general nature and of such
slight value that we cannot say it resulted in an unreliable sen-
11646              UNITED STATES v. MITCHELL
tencing determination, as Mitchell now maintains. The jury
was already aware that the Attorney General was involved in
the decisionmaking process from the Attorney General’s letter
declining to seek the death penalty against Nakai, which
Mitchell introduced.

                               C

   [58] Mitchell asserts that the penalty phase jury instructions
and verdict forms violated his right to due process and a reli-
able sentencing determination. No objection was made except
to the “heinous, cruel or depraved” instruction, so our review
is for plain error as to the rest.

   The Navajo Nation’s letter. It was not necessary for the
jury to be specifically instructed that it should consider the
letter from the Navajo Nation’s Attorney General to the
United States Department of Justice. The instructions, as
given, clearly allowed for consideration of catch-all factors.
That the jury understood it could consider the letter is mani-
fest in the verdict form, where the letter was handwritten in
as an additional mitigating factor.

   Guilt phase evidence. The district court instructed the jury
that it could consider evidence admitted in the guilt phase as
well as information presented in the penalty phase. In Mitch-
ell’s view this allowed the government to use offenses
charged only under the Major Crimes Act, which would not
have been relevant or admissible in the penalty phase to
obtain a death sentence on the carjacking offense. We have
already explained why this is not so. Mitchell became subject
to capital punishment by virtue of his conviction for carjack-
ing resulting in death, not his other offenses, yet evidence
detailing his double murder was necessarily relevant to prov-
ing the carjacking charge. Cf. United States v. Cruz-Kuilan,
75 F.3d 59, 61 (1st Cir. 1996). We have also explained why
Mitchell’s contention that this also allowed the government to
inject race into the proceedings is unavailing; the fact of
                   UNITED STATES v. MITCHELL               11647
Mitchell’s race was unavoidable, and was important to his
own case in mitigation.

   Gateway intent factors. The court instructed that at step
two, the jury should consider the gateway intent factors con-
cerning the personal intent of the defendant “in regard to the
homicides for which he was convicted.” Mitchell takes issue
with this focus on the footing that it misled the jury into
thinking that the death penalty was available for the multiple
murders rather than just the carjacking. “Gateway intent” is a
threshold finding for death eligibility required by the FPDA.
However, as the text of § 3591(a)(2) makes clear, the requisite
mens rea is the mens rea involved in killing the victim, not the
mens rea involved in committing the triggering offense. Cf.
Jones, 527 U.S. at 376 (noting in a case where the defendant
was convicted of kidnapping resulting in death that as “an ini-
tial matter, the sentencing jury was required to find that peti-
tioner had the requisite intent, see § 3591(a)(2); it concluded
that petitioner intentionally killed his victim and intentionally
inflicted serious bodily injury resulting in her death”). Fur-
ther, the jury could not have been confused about which of the
convictions made Mitchell subject to the death penalty; the
district court expressly informed them: “You previously
found defendant guilty of . . . the capital offense of Carjacking
Resulting in Death. The sole question before you now is
whether Defendant should be sentenced for this offense . . . .”

   Standard of proof in weighing step. Mitchell told the dis-
trict judge that he thought the court was correct in believing
that the jury did not have to find that aggravating factors suf-
ficiently outweigh mitigating factors beyond a reasonable
doubt. Now he claims this eliminated the burden of proof at
the weighing stage, as well as on the issue whether death is
the appropriate sentence, in violation of due process, a reli-
able sentencing determination, and Blakely v. Washington,
542 U.S. 296, 303 (2004); Ring v. Arizona, 536 U.S. 587, 588
(2002); and Apprendi v. New Jersey, 530 U.S. 466, 490
(2000). He reasons that the FPDA makes these two findings
11648              UNITED STATES v. MITCHELL
essential; Apprendi requires that essential facts be submitted
to a jury and be found beyond a reasonable doubt; therefore
the rule of Apprendi requires not only that the question
whether aggravators outweigh mitigators and the question
whether death is justified be submitted to a jury — but that
they be proved beyond a reasonable doubt.

   Under the FDPA, the burden was properly put on the gov-
ernment to prove that Mitchell was death eligible, i.e., he was
eighteen years old, at least one gateway intent factor existed,
and at least one statutory aggravating factor existed. The jury
was required to — and did — find these factors, making him
death eligible, beyond a reasonable doubt. Once these core
factors were established by the government, it did not offend
the Constitution to put the burden on Mitchell to prove any
mitigating factor by a preponderance of the evidence. Walton,
497 U.S. at 649 (plurality opinion); Kansas v. Marsh, 126
S. Ct. 2516, 2524 (2006) (“At bottom, in Walton, the Court
held that a state death penalty statute may place the burden on
the defendant to prove that mitigating circumstances outweigh
aggravating circumstances.”); Jeffers v. Lewis, 38 F.3d 411,
418 (9th Cir. 1994). Thereafter, the fact-finder’s role is first,
“to consider whether the aggravating factors found to exist
sufficiently outweigh the mitigating factor or factors found to
exist to justify a sentence of death, or, in the absence of a mit-
igating factor, whether the aggravating factor or factors alone
are sufficient to justify a sentence of death,” and then, to
make a recommendation concerning the sentence. 18 U.S.C.
§ 3593(e). At this stage, the jury’s task is no longer to find
whether factors exist; rather, each juror is to “consider” the
factors already found and to make an individualized judgment
whether a death sentence is justified. Id. Thus, the weighing
step is an “equation” that “merely channels a jury’s discretion
by providing it with criteria by which it may determine
whether a sentence of life or death is appropriate.” See Marsh,
126 S. Ct. at 2526. Mitchell does not suggest how a beyond-
reasonable-doubt standard could sensibly be superimposed
upon this process, or why it must be in order to comport with
                   UNITED STATES v. MITCHELL               11649
due process, or to make his death sentence reliable, or to com-
ply with the Sixth Amendment. Were it required, then the cor-
ollary obligation under the Fifth Amendment would
presumably be triggered, and the “fact” that aggravating fac-
tors outweigh mitigating factors would need to be found by
the grand jury and charged in the indictment. See United
States v. Allen, 406 F.3d 940, 943 (8th Cir. 2005) (en banc);
see also Jones v. United States, 526 U.S. 227, 243 n.6 (1999)
(“under the Due Process Clause of the Fifth Amendment and
the notice and jury trial guarantees of the Sixth Amendment,
any fact (other than prior conviction) that increases the maxi-
mum penalty for a crime must be charged in an indictment”).
This illustrates the flaw in Mitchell’s position, for of course
the grand jury has no way of knowing what mitigating factors
the defendant will urge.

   There is no authority suggesting that Apprendi extends as
far as Mitchell would have it. Given plain error review, reso-
lution of the question whether it was in fact error is not
squarely presented. Therefore, we simply conclude that the
court’s weighing instructions are not plainly erroneous.

   Guilt phase findings. Mitchell contends, for the first time,
that the jury should not have been instructed that it could rely
on findings in the guilt phase in determining the gateway
intent factors. The point goes nowhere, as the jury was not so
instructed. To the contrary, the court specifically told the jury
that it may not rely upon its first-stage verdict of guilt or fac-
tual determinations therein with respect to Mitchell’s intent,
and must decide this issue again.

                                D

                                i

  Mitchell criticizes the government’s opening statement as
consisting entirely of argument, though he made no such
objection at the time either on that basis or for its content.
11650              UNITED STATES v. MITCHELL
Several statements were inartfully phrased as summations that
evidence established the gateway and aggravating factors.
However, Mitchell’s substantial rights were not affected as
the jury had already heard this evidence. In terms of content,
references to evidence adduced in the guilt phase were not
improper because that evidence was properly considered in
the penalty phase. See 18 U.S.C. § 3593(c). Finally, the
AUSA’s statement to the jury that they would hear members
of the victims’ family describe “what they went through and
how this affected you” was an obvious slip of the tongue.
Saying “you” instead of “them” in this context was neither
misconduct nor prejudicial.

                               ii

   [59] One of the statements made in closing about which
Mitchell now complains was improvident but not plainly
improper. The AUSA argued that “[t]he defendant, Lezmond
Mitchell, has sentenced himself to death.” Mitchell analogizes
to Caldwell v. Mississipi, 472 U.S. 320 (1985), but the state-
ments that Caldwell condemned were quite different. There,
the prosecutor told the jury that “your decision is not the final
decision” and that it is automatically reviewable by the
Supreme Court. These statements — unlike those made to the
jury here — had the effect of affirmatively misleading the
jury by shifting the responsibility for a death sentence onto
someone else. Id. at 328-29; see Romano v. Oklahoma, 512
U.S. 1, 9 (1994); Waters v. Thomas, 46 F.3d 1506 (11th Cir.
1995) (rejecting a challenge to a similar statement as it did not
lessen the jury’s sense of responsibility).

   Mitchell faults the government for asking the jury to con-
sider how important a grandmother was to the community,
and for suggesting that Mitchell turned his back on his reli-
gious and cultural heritage. “[R]eligious arguments [in clos-
ing] have been condemned by virtually every federal and state
court to consider their challenge.” Sandoval v. Calderon, 241
F.3d 765, 777 (9th Cir. 2001) (holding that prosecutor who
                   UNITED STATES v. MITCHELL                11651
paraphrased the Bible and argued that the death penalty was
sanctioned by God denied habeas petitioner his right to a fair
penalty phase trial). However, the circumstances here are a far
cry from those in Sandoval. Although the AUSA did, at least
indirectly, allude to religion, it was in the same sense that the
Navajo Nation’s letter did when it stated:

    As part of Navajo cultural and religious values we
    do not support the concept of capital punishment.
    Navajo hold life sacred. Our culture and religion
    teach us to value life and instruct against the taking
    of human life for vengeance.

As the letter was in evidence and was relied upon by Mitchell
in mitigation, it was not plainly erroneous for the government
to challenge the credibility of Mitchell’s reliance. See Dawson
v. Delaware, 503 U.S. 159, 166 (1992) (recognizing that “just
as the defendant has the right to introduce any sort of relevant
mitigating evidence, the State is entitled to rebut that evidence
with proof of its own”); Payne, 501 U.S. at 809 (observing
that “[t]he State has a legitimate interest in counteracting
[mitigating] evidence”). Similarly, what a grandmother meant
to the Slim family in terms of culture and tradition was prop-
erly part of the government’s case in aggravation. The gov-
ernment’s argument did not implicate Mitchell’s beliefs
“simply because the jury would find these beliefs morally rep-
rehensible.” Dawson, 503 U.S. at 167.

   Other statements that Mitchell cites were not improper as
they were founded in the evidence or were obviously figura-
tive.

   This said, the government’s closing argument was riddled
with comments that should not have been made. For instance:
“[I]nformation furnished in this case [to the Attorney General]
as to this defendant, it rose to that level [to seek the death pen-
alty] . . . . It was . . . rational, well-reasoned, based on infor-
mation that you don’t have before you that this case was
11652              UNITED STATES v. MITCHELL
different [from Nakai’s].” “What I like to call mitigating fac-
tors are excuses for murder because we have free will.”
“What has Lezmond Mitchell done to earn a minimum sen-
tence for the slaughter of two people?” “Mitchell gets to come
before the jury and say ‘Spare my life.’ . . . I suppose that’s
the beauty of the system. Doesn’t work for the victims, but it
works for the defendant. And you need to keep that in mind
when asking why to spare the life of the defendant.” “But we
live in a civilized society. Perhaps years ago, Tombstone, he
would have been taken out back, strung up. He would have
gotten a trial, nothing like this. We have been at this for seven
weeks.” “The defendant has done nothing to earn an opportu-
nity to be a message to someone in prison. He has earned no
opportunity to live in a cell whether he likes the cell or not.
He has earned no opportunity to get a college degree while in
prison or to Internet chat with someone or to work in the shop
of a prison. He has earned nothing.”

   We disagree with the government that these were fair com-
ments on the evidence and were not, even arguably, calcu-
lated to arouse the passions of the jury or to suggest that
Mitchell bore a burden he did not bear. The question is
whether they were prejudicial, singly or collectively. In
reviewing for plain error, “reversal is appropriate ‘only if the
prosecutor’s improper conduct so affected the jury’s ability to
consider the totality of the evidence fairly that it tainted the
verdict and deprived [Mitchell] of a fair trial.” United States
v. Weatherspoon, 410 F.3d 1142, 1151 (9th Cir. 2005) (quot-
ing United States v. Smith, 962 F.2d 923, 935 (9th Cir. 1992)).
The comments were not, in and of themselves, nearly as
inflammatory as the graphic evidence of the murders, or as
powerful as the extensive victim impact testimony, which was
quite properly before the jury. The jury was clearly instructed
on the burden of proof, and that the statements and argument
of counsel were not evidence; that it must avoid any influence
of passion, prejudice, or any other arbitrary consideration; and
that whether or not the circumstances call for a sentence of
                         UNITED STATES v. MITCHELL                      11653
death is a personal judgment that the law leaves entirely up
to each member of the jury.

   [60] The burden is Mitchell’s to show that the misconduct
tainted the verdict. In support, he points to a positive state-
ment about his chances that the district judge made in trying
to dissuade him from waiving presence, but her statement was
just that, an effort to point out to Mitchell how critical his
presence was, not a post-penalty phase assessment of the
strength of the evidence.24 As full review of the record shows,
the evidence was overwhelming. By any reasonable measure,
the mitigating factors proffered by Mitchell were weak when
compared to the gruesome nature of the crimes and the impact
they had on the victims’ family. Without at all condoning pro-
secutorial excess, it is plain that the improper argument in this
case could not possibly have “so affected the jury’s ability to
consider the totality of the evidence fairly” that it deprived
Mitchell of a fair trial. We conclude that the misconduct, by
  24
     According to Mitchell, the district court “noted [that] the govern-
ment’s case with regard to the sentence of death was not overwhelming.”
However, the district court noted no such thing. In responding to Mitch-
ell’s query whether waiving presence with its consequences wasn’t his
decision, what the court stated was as follows:
       It is your decision, ultimately it’s your decision. But, and I don’t
       know what’s factoring into your decision. I just know that you
       have a chance not to get the death penalty and your presence is
       critical. You only have to convince one — and you don’t even
       have to convince. The government has to convince all of them.
       But if in the mitigation and these factors that your lawyers — and
       they have a lot of exhibits here that seem to be particularly com-
       pelling that will probably be introduced. Those exhibits, with
       your presence, and the adequacy of your lawyers, I think, give
       you as good a chance as any of not getting the death penalty. And
       so I would hope that you really give serious consideration
          It may be difficult to listen to everything that’s presented, but
       I hope that you will give serious consideration to being here, to
       dressing tomorrow, and to being here and listening at least to
       what is said and so that you can decide whether or not you are
       going to say something on your own behalf.
11654              UNITED STATES v. MITCHELL
itself or when cumulated, did not affect Mitchell’s substantial
rights.

                                XI

   Mitchell was sentenced on the non-death counts to life on
counts 1 (murder of Alyce Slim), 3 (felony murder of Alyce
Slim and Jane Doe), 5 (murder of Jane Doe), 6 (felony murder
of Jane Doe) and 7 (kidnapping); 180 months on each of
counts 4 (robbery of the pickup truck), 8 (robbery of the Trad-
ing Post), and 10 (robbery of Charlotte Yazzie), to be served
concurrently; 84 months on count 9 (brandishing a firearm
during a crime of violence); and 300 months on count 11
(brandishing a firearm during a crime of violence). He raises
Booker error, which does not appear to be preserved, and
remand is unwarranted. On his firearm convictions, the dis-
trict court sentenced Mitchell to the statutory minimums. See
18 U.S.C. §§ 924(c)(1)(A)(ii) (seven years); 924(c)(1)(C)(i)
(25 years). Similarly, Mitchell was sentenced to life pursuant
to statutory mandatory sentences. See, e.g., 18 U.S.C.
§§ 1111(b), 1201(a). Given his life sentences, his 180 month
sentences on each of the robbery counts do not affect his sub-
stantial rights. Furthermore, in light of the fact that the district
court sentenced Mitchell to the statutory maximum on his
robbery counts, see 18 U.S.C. § 2111, we cannot imagine that
the sentence would have been more favorable had the district
court known the guidelines were advisory.

  AFFIRMED.
UNITED STATES v. MITCHELL           11655
                            Volume 3 of 3
11656                UNITED STATES v. MITCHELL
REINHARDT, Circuit Judge, dissenting:

   The majority errs both in affirming the conviction and
upholding the death sentence of Lezmond Mitchell, a young
Navajo tribe member found guilty of committing a robbery
and two horrific murders on Navajo land in Arizona.1 During
the investigation of these crimes, federal agents convinced
eagerly cooperative tribal authorities to arrest Mitchell, who
was then held in tribal custody for twenty-five days without
counsel or arraignment. Federal agents repeatedly interro-
gated Mitchell during his tribal detention, and unlawfully
secured from him a series of confessions. The inculpatory
statements, which were obtained in violation of Mitchell’s
federal rights, were then used to convict him at his trial. The
trial court’s failure to suppress the confessions warrants rever-
sal of Mitchell’s conviction.

   Another significant error occurred during jury selection.
The trial court allowed the prosecution to strike the only
African-American juror, accepting its pretextual explanation
that the juror was removed not because of his race but
because more than twenty years earlier he had served on a
jury that voted to acquit a defendant of unknown charges.
Removal of this juror violated the constitutional guarantees of
equal protection and due process, and, like the first error,
requires reversal of Mitchell’s conviction.

   Finally, the sentencing phase of Mitchell’s trial was rife
with errors. Contrary to the provisions of the Federal Rules,
the trial court permitted Mitchell to waive his presence at the
sentencing phase; as a result, the jury heard this critical part
of the proceedings, and voted for the death penalty, without
facing or hearing from the individual whose life, or death, it
was determining. This error in itself requires that the sentence
  1
    Mitchell was subject to the death penalty under the Federal Death Pen-
alty Act, because the murder resulted from an armed carjacking. See 18
U.S.C. §§ 3591-98.
                      UNITED STATES v. MITCHELL                  11657
of death that the jury imposed be vacated. Moreover, the gov-
ernment’s closing sentencing argument was a compendium of
improper statements, exacerbating the prejudice resulting
from Mitchell’s absence from the sentencing phase. Finally,
the court erroneously failed to instruct the jury that the gov-
ernment had the burden of proving that aggravating factors
outweighed mitigating factors. Considered cumulatively, the
sentencing errors were sufficiently prejudicial that Mitchell’s
death sentence must be vacated.

   Therefore, although I agree with the majority’s resolution
of a number of Mitchell’s other claims, I respectfully dissent.

I.       Conviction

     A.    Suppression of Post-Arrest Statements

   Following a conference that led to an agreement between
all the involved federal and tribal authorities, Mitchell was
arrested on tribal charges on the morning of November 4,
2001. He was not presented to a federal magistrate until
November 29, 2001. During this period of prolonged tribal
detention, federal authorities interrogated him and obtained a
set of increasingly incriminating statements. Mitchell argues
that the district court should have suppressed these statements
because they were obtained in violation of his federal right to
timely arraignment and to counsel.2 In order to determine
whether these federal rights attached during Mitchell’s deten-
tion, it is necessary to decide whether he was effectively in
federal custody during the period between his tribal arrest and
his federal arrest. The majority concludes that Mitchell was
not in federal custody until he was formally arrested by fed-
eral agents on November 29. See ante, at 11589. I disagree.
     2
   As the majority states, ante, at 11586 n.4, the Sixth Amendment right
to counsel does not attach to defendants in tribal custody. See United
States v. Percy, 250 F.3d 720, 725 (9th Cir. 2001).
11658             UNITED STATES v. MITCHELL
   Unlike the majority, see ante, at 11585-87, I would not
review this issue for plain error. The Federal Rules of Crimi-
nal Procedure provide that “[a] party may preserve a claim of
error by informing the court — when the court ruling or order
is made or sought — of the action the party wishes the court
to take, or the party’s objection to the court’s action and the
grounds for that objection.” Fed. R. Crim. P. 51(b). Before
trial, Mitchell moved for a hearing to determine whether his
custodial statements were voluntary. At this time, Mitchell
was still being tried jointly with co-defendants Johnny Ors-
inger and Gregory Nakai, both of whom participated in the
voluntariness hearing. During the hearing, Orsinger’s counsel
argued that the FBI controlled the operation leading to the
defendants’ tribal arrest. He stated that the defendants were
effectively in federal custody from the time of their tribal
arrest and sought leave to file a new motion to suppress on the
ground that Orsinger was deprived of procedural rights for
juveniles established by 18 U.S.C. § 5033. Mitchell’s counsel
adopted this argument, stating:

    I would like to join in the remarks of [Orsinger’s
    counsel] about what I think has happened in this
    case. I think this case is illustrative to all of us about
    FBI strategies and techniques in cases like this.
    Rather than file federal charges and implicate not
    only the juvenile rights that [Orsinger’s counsel] said
    were violated with respect to Mr. Orsinger, but also
    the obvious rights that would have attended the filing
    of charges including the right to the immediate
    appointment of counsel for Mr. Mitchell, essentially
    Mr. Mitchell was stashed in the tribal jail for more
    than three weeks on these tribal charges which no
    one connected with this case believed were ever
    going to proceed.

Thus, Mitchell not only requested that the court suppress the
custodial statements, but he also identified the failure to
                   UNITED STATES v. MITCHELL               11659
afford him his pretrial rights as one ground for suppression.
This complies with the requirements of Rule 51(b).

  Turning to the merits of Mitchell’s claim, Rule 5(a) of the
Federal Rules of Criminal Procedure provides that a person
who is arrested must be arraigned “without unnecessary
delay.” Rule 5(a) both reflects and is reinforced by Supreme
Court decisions requiring exclusion of pre-arraignment state-
ments obtained in violation of the prompt presentment
requirement. See McNabb v. United States, 318 U.S. 332, 341
(1943); Mallory v. United States, 354 U.S. 499, 455 (1957).
This judicially developed exclusionary rule is limited by 18
U.S.C. § 3501(c), which created a “safe harbor” for state-
ments obtained within six hours of detention.

   In United States v. Alvarez-Sanchez, 511 U.S. 350 (1994),
the Supreme Court held that § 3501(c) authorizes suppression
of a custodial statement only when a person has been held in
federal custody for more than six hours before giving the
statement. Id. at 358. However, the Court pointed to one cir-
cumstance in which delay would be viewed differently,
“namely, the situation that would arise if state or local author-
ities, acting in collusion with federal officers, were to arrest
and detain someone in order to allow the federal agents to
interrogate him in violation of his right to a prompt federal
presentment.” Id. at 359. Mitchell argues that his arrest and
interrogations fall within this exception and that the district
court was therefore required to suppress his confessions.

   To establish collusion, a defendant must show a collabora-
tive effort by the two authorities involved and “proof of a
deliberate intent to deprive a defendant of [his] federal proce-
dural rights.” United States v. Michaud, 268 F.3d 728, 735
(9th Cir. 2001) (citing United States v. Doe, 155 F.3d 1070,
1078 (9th Cir. 1998)). Here, there is no question as to the for-
mer. As for the “deliberate intent” element, it is not necessary
for the defendant to extract admissions from the federal and
tribal authorities that such was their intent. Intent may be
11660                 UNITED STATES v. MITCHELL
shown from the objective circumstances surrounding the
decision-making process and from subsequent occurrences.
Undisputed facts in the record show that Assistant U.S. Attor-
ney Joe Lodge and FBI agents persuaded tribal authorities to
arrest Mitchell and then used the tribal detention to interro-
gate him. Two agents testified that tribal arrest was a way to
get suspects into custody quickly so that they could interro-
gate them.3 They also acknowledged that they were aware that
taking a suspect into tribal custody would mean that he would
not be entitled to certain federal rights, such as the right to
appointed counsel and the right to a prompt arraignment. The
agents offered no plausible explanation for why it was neces-
sary to use a tribal arrest rather than simply to arrest Mitchell
on federal charges. Instead, the circumstances surrounding
Mitchell’s arrest and interrogation compel the conclusion that
the delay in filing federal charges was the result of a deliber-
ate decision to have the federal agents question him in viola-
tion of his rights.

   Although the record does not include Mitchell’s tribal
arrest warrant, review of the trial transcript indicates that
Mitchell was most likely arrested for robbery.4 Criminal con-
duct that would permit a defendant to be charged with robbery
under the Navajo Nation Code would also allow the defendant
  3
     The agents also testified that they wanted to get defendant into custody
quickly to protect the public safety. Public safety is a concern whenever
violent crimes are involved. The pertinent question is not whether there
was a legitimate reason to detain the defendant, but rather whether the
manner in which the authorities detained him — having him arrested by
tribal rather than federal authorities — reflected a deliberate effort to
avoid affording him his federal rights. See Alvarez-Sanchez, 511 U.S. at
359.
   4
     Agent Purscell, one of the FBI agents involved in Mitchell’s arrest and
interrogation, stated that he believed the tribal arrest warrant was for rob-
bery or assault. According to Orsinger, Mitchell’s co-defendant, after the
tribal arrest federal agents told him that he was arrested on an armed rob-
bery charge. Orsinger also testified that three FBI agents, and no tribal
agents, attended his first post-arrest interrogation.
                      UNITED STATES v. MITCHELL                      11661
to be charged with that offense under federal law.5 The most
significant difference in “robbery,” as defined in the two
codes, is the Navajo Nation Code’s requirement that the threat
or use of force be immediate, an element not described in the
federal definition, creating a higher burden than under federal
law. The statements made by FBI Agents Raymond Duncan
and Bradley Purscell, that federal agents had determined that
there was insufficient evidence to obtain a federal search war-
rant, but sufficient evidence to obtain a tribal arrest warrant,
are clearly inconsistent with the governing law. Agent Pur-
scell acknowledged that robbery on Indian land is subject to
federal jurisdiction and could not offer any explanation for
suggesting the existence of any difference in probable cause
needed for a tribal versus a federal arrest warrant.6 Agent
  5
    The offense of robbery is similarly defined under the Navajo Nation
Code and federal law. The Navajo Nation Code describes the elements of
robbery and armed robbery as follows:
    17 N.N.C. § 491 (A) A person commits robbery if in the course
    of committing theft, he or she threatens or uses immediate force
    against any person with intent either to coerce surrender of prop-
    erty or to forestall resistance to his or her taking or retaining of
    property.
17 N.N.C. §492 (A) A person commits armed robbery if in the course of
committing robbery as defined in 17 N.N.C. § 491, he or she or an accom-
plice:
    (1)   Is armed with a deadly weapon; or
    (2) Uses or threatens to use a deadly weapon or dangerous
    instrument.
The Federal Criminal Code describes the elements of robbery:
    18 U.S.C.A. § 2111 Whoever, within the the special maritime
    and territorial jurisdiction of the United States, by force and vio-
    lence, or by intimidation, takes or attempts to take from the per-
    son or presence of another anything of value, shall be imprisoned
    not more than fifteen years.
Armed robbery is encompassed by § 2111, see United States v. Burns, 701
F.2d 840, 841, 842 (9th Cir. 1983).
   6
     As in the case of robbery, if the arrest were for assault the type of
assault involved here would constitute a federal crime as well as a tribal
crime, compare 18 U.S.C. §§ 113, 1153 with 17 N.N.C. § 314-15, and the
probable cause requirement would be the same.
11662             UNITED STATES v. MITCHELL
Duncan said that they discussed trying to obtain a federal war-
rant for robbery but rejected that approach because they could
not connect the robbery to a house. However, as described
above, federal robbery does not include any element requiring
that the offense take place in a house. Moreover, that the
arrest for a tribal offense was a ruse arranged to allow federal
officers to interrogate Mitchell without affording him the
opportunity to consult counsel becomes evident from a com-
parison of the possible penalties under tribal and federal law.
The maximum penalty for any offense under tribal law,
including criminal homicide, is one year. See 17 N.N.C.
§§ 223, 303(b). The maximum under federal law for robbery
and homicide is fifteen years and death respectively. Accord-
ingly, there can be little doubt that the authorities always
intended that Mitchell and his co-defendants would be tried
on federal rather than on tribal charges. Even if the district
court’s finding that the agents’ testimony was credible were
not clearly erroneous, and I think that it was, the circum-
stances surrounding the decision to take Mitchell into tribal
custody establish collusion with the requisite intent, despite
the claim that officials never explicitly discussed depriving
defendant of his rights. Both FBI agents made it quite clear
in their testimony that a significant motivation underlying the
arrest was to be able to interrogate the defendant and that if
he were in tribal rather than federal custody, the interrogation
could be conducted without affording him substantial rights
designed to protect him against self-incrimination.

   Moreover, if federal agents did not have probable cause to
obtain a federal warrant at the time of the November 3 meet-
ing (in which case the tribal officers also lacked probable
cause for the tribal arrest), the agents clearly had probable
cause to arrest Mitchell after November 4, when he confessed
to participating in the robbery. However, he remained in tribal
custody and was questioned further. A federal indictment was
not filed until November 21. On November 29, FBI agents
conducted at least one more extensive pre-arraignment inter-
rogation precisely because they knew that a lawyer would be
                   UNITED STATES v. MITCHELL               11663
appointed shortly thereafter, when Mitchell would appear
before a magistrate. This evidence establishes that Mitchell
was effectively in federal custody from the time of his tribal
arrest. Therefore, federal rights attached and the violation of
these rights requires suppression of statements obtained dur-
ing this period.

   The majority errs in the analysis that leads it to a contrary
conclusion. First, the majority fails to consider the federal
agents’ conduct after Mitchell’s tribal arrest. This court has
made clear that the post-arrest activity of federal agents is
directly relevant to a finding of collusion or lack thereof. See
Michaud, 268 F.3d at 734-35. Critical to the Michaud court’s
conclusion that the defendant offered “no evidence of actual
collusion . . . to deny her federal right to appear before a mag-
istrate judge,” id. at 735, was the timeliness with which fed-
eral charges were brought against her. Although Michaud had
first been arrested by state authorities for kidnap and sexual
assault, “[a]s soon as the federal agents gathered sufficient
evidence against Michaud from the search of her van, they
obtained an arrest warrant and took the steps necessary to
prosecute her in federal court.” Id. at 734-35. An initial search
of Michaud’s hotel room on December 2 led to her arrest by
state officials, but a search of her van later that day revealed
additional evidence that allowed the federal agents to obtain
a federal warrant on December 5. Four days after that, on
December 9, the federal agents executed the warrant.

   Here, the federal agents made no similar effort to obtain a
federal search warrant as “soon as [they] gathered sufficient
evidence against [Mitchell].” To the contrary, the record sug-
gests that the agents deliberately delayed bringing Mitchell
under federal jurisdiction. On November 4, the FBI and tribal
officials executed the tribal warrant, and Mitchell was taken
into custody. After agreeing to take a polygraph test and fail-
ing, Mitchell made a statement to a federal agent inculpating
himself in the robbery. Although this confession should have
given the FBI agents sufficient evidence to establish probable
11664                 UNITED STATES v. MITCHELL
cause to obtain a federal warrant to arrest Mitchell, two hours
later FBI agents successfully sought to have Mitchell record
that confession. In this recorded statement, Mitchell admitted
for the first time that he was present when “things happened”
to the victims. Then, the next day, Mitchell led tribal officers
to the crime scene, where he confessed to participating in both
murders and provided graphic details about the murders and
post-mortem dismemberment. Even after this last statement,
the FBI agents did not seek a federal warrant, but instead
waited sixteen days to file an indictment and eighteen days to
have a warrant issued. They then interrogated Mitchell one
last time while he was in federal custody and shortly before
they presented him to a federal magistrate — a full twenty-
four days after he had taken federal agents to the crime scene
and confessed to committing the crime of which he was con-
victed.7

   The actions of the federal agents in taking one final incul-
patory statement from Mitchell before his arraignment pro-
vides especially strong evidence of deliberate intent to deprive
him of his rights. On November 29, FBI agents arrested
Mitchell on a federal warrant and drove him to the courthouse
in Flagstaff. At the courthouse, they took him to a conference
room and obtained another statement from him before bring-
ing him before a magistrate judge. In this final and most
   7
     The majority’s reliance on U.S. v. Percy, 250 F.3d 720 (9th Cir. 2001),
for the proposition that this delay does not compel a finding of collusion
is unavailing. First, in Percy, the delay occurred between the time defen-
dant was detained and the time federal agents questioned him. Id. at 724.
The defendant was transferred into federal custody the day after the inter-
view. Id. Here, Mitchell remained in tribal custody long after the first
interrogation by federal officials, and through successive rounds of addi-
tional questioning. Clearly, there is a difference between delaying the ini-
tial interrogation and delaying the transfer into custody once the
interrogation has taken place. Second, the defendant in Percy did not chal-
lenge the district court’s finding that there was no collusion, so the court
was bound by that finding on appeal and did not conduct its own analysis
of the question. Id. at 727. Thus, Percy is of no assistance to the majority
here.
                      UNITED STATES v. MITCHELL                      11665
incriminating statement, Mitchell gave a detailed confession
describing the robbery scheme, carjacking, and murders. See
ante, at 11559. One of the agents admitted at trial that they
talked to Mitchell this one last time because they knew that
a lawyer would be appointed at his upcoming appearance and
that they would not have another opportunity to interrogate
him without counsel. This is a direct admission of deliberate
intent to deprive Mitchell of his federal rights.

   To conclude that these facts do not satisfy the “deliberate
intent” requirement would turn an already difficult evidenti-
ary burden into a free pass for FBI agents who know full well
that the rights under federal and tribal law differ substantially,
and who take purposeful actions to deny defendants their fed-
eral rights. Under the majority’s approach, federal agents
could meet with tribal agents, as they did here, and encourage
a tribal arrest with the express purpose of interrogating defen-
dants and with the knowledge that these interrogations will
occur without counsel and before arraignment. Yet so long as
the agents do not explicitly state that they sought to avoid
affording the defendants their federal protections and as long
as they also testify that a purpose of the arrest was to protect
the public, they would be free to interrogate repeatedly a
defendant held indefinitely without counsel or any arraign-
ment. I do not believe that this court intended such a result
when it held that the defendant must show “deliberate intent”
to deprive a defendant of procedural rights.

   Because Mitchell has shown collusion, his right to federal
presentment attached at the time of his tribal arrest, and state-
ments made during the period of unnecessary delay before
arraignment should be suppressed. Mitchell’s first statement
may have fallen within the six hour safe harbor established by
18 U.S.C. § 3501(c), but his subsequent confessions did not.8
  8
   During his first round of questioning, Mitchell denied involvement in
the disappearances and the robbery, and an inability to suppress this state-
ment would therefore be of little consequence.
11666                 UNITED STATES v. MITCHELL
Although this court does not require exclusion of all non-safe
harbor statements, the delay in Mitchell’s arraignment is not
justified by either of the reasons we recognize for admitting
such statements. See United States v. Mendoza, 157 F.3d 730,
731 (9th Cir. 1998) (“We will admit a statement made outside
of the safe harbor if the delay was reasonable or if public pol-
icy concerns weigh in favor of admission.” ) (citing United
States v. Van Poyck, 77 F.3d 285, 289 (9th Cir. 1996)). We
have held that an overnight or weekend delay due to the
unavailability of a magistrate is reasonable. Van Poyck, 77
F.3d at 289. However, Mitchell’s arraignment was delayed
twenty-five days, not one or two. Furthermore, as there was
no intent to take Mitchell before a magistrate when he was
arrested, the delay in his arraignment does not fall within that
exception. Additionally, given the deliberate delay in arraign-
ment, public policy concerns weigh in favor of suppression,
not admission.9 Cf. Van Poyck, 77 F.3d at 290 (finding public
policy did not require suppression and explaining “[t]his is
not a case where the officers intentionally postponed arraign-
ment so they could interrogate the defendant”).

   In sum, the district court erred in not suppressing Mitchell’s
inculpatory statements. The confessions were highly incrimi-
nating and highly prejudicial. Thus, this error warrants rever-
sal of Mitchell’s conviction.

B.    Jury Selection

   Mitchell also contends that the trial court erred in allowing
the prosecution to strike Juror #30, the only African-
American juror on the venire at the time he was struck. As the
  9
    With respect to public policy concerns, some of the federal agents’
statements emphasized the importance of arresting Mitchell and his co-
participants in order to remove them from the streets for public safety rea-
sons. However, this goes to the reason for the arrest, not the reason for the
subsequent retention of Mitchell in tribal custody or the inordinate delay
in his arraignment after probable cause unquestionably existed.
                     UNITED STATES v. MITCHELL                     11667
Supreme Court recognized in Batson v. Kentucky, 476 U.S. 79
(1986), and subsequent cases, the constitutional guarantee of
equal protection forbids a prosecutor from excluding jurors
because of their race.10 To determine whether a prosecutor
violated this guarantee by using peremptory strikes in a
racially discriminatory manner, courts apply the three prong
analysis announced in Batson. First, a defendant must estab-
lish a prima facie case by showing that relevant circumstances
support an inference that the prosecutor excluded venireper-
sons because of their race. Id. at 96. At the second step, the
burden shifts to the prosecution to justify the strikes by articu-
lating a “neutral explanation related to the particular case to
be tried.” Id. at 98. Finally, the trial court must determine
whether the defendant established purposeful discrimination.
Id. At this third stage, “[t]he trial court must not simply accept
the proffered reasons at face value; it has a duty to evaluate
meaningfully the persuasiveness of the prosecutor’s race-
neutral explanation to discern whether it is a mere pretext for
discrimination.” Williams v. Rhoades, 354 F.3d 1101, 1108
(9th Cir. 2004) (internal punctuation omitted) (quoting United
States v. Alanis, 335 F.3d 965, 969 (9th Cir. 2003)).

   In this case, the prosecution struck the only Native Ameri-
can and African-American jurors surviving to the peremptory
stage of jury selection. Mitchell raised Batson challenges to
both strikes, and the court disallowed the strike of the Native
American juror (#29) but overruled the objection to the strike
of the African-American (#30). In permitting the prosecution
to strike juror #30, the court found that Mitchell did not make
out a prima facie case of discrimination and that the govern-
ment presented a persuasive non-discriminatory reason for the
strike that was not pretextual. Mitchell contends that these
  10
    Although the prima facie case described in Batson required a defen-
dant to show that the prosecutor used peremptories to remove venireper-
sons of the same race as the defendant, 476 U.S. at 96, in Powers v. Ohio,
499 U.S. 400, 402 (1991), the Supreme Court removed the requirement
that the defendant and the stricken jurors be of the same race.
11668                   UNITED STATES v. MITCHELL
findings are clearly erroneous and that they warrant reversal
of his conviction. He is correct.

   In assessing the prima facie case of discrimination with
respect to juror #30, the trial court gave no weight to its previ-
ous finding that the prosecution violated Batson by striking
juror #29, the only Native American remaining on the panel.11
However, as this Court recognized in Fernandez v. Roe, 286
F.3d 1073, 1079 (9th Cir. 2002), the prosecution’s strikes of
jurors of one race are relevant in assessing strikes of jurors of
another race. This is particularly true when the absolute num-
ber of jurors of a particular racial group is small, and the use
of challenges against that group may be insufficient to support
an inference of discrimination. Id at 1078. In Fernandez, we
held that peremptory strikes against Hispanic jurors helped
establish a prima facie case of discrimination against African-
American jurors. Similarly, in this case, the prosecution’s
unlawful strike of the only Native American juror is a relevant
circumstance giving rise to an inference of discrimination in
  11
    The majority suggests it cannot determine whether in ruling on juror
#30 the district court factored in its ruling on juror #29. However, the
record makes quite clear that the trial court found no relevant circum-
stances other than juror #30’s being African-American. The Court stated:
       I do not find that a prima facie case has been made strictly
       because #30 is an African-American male. I see nothing else in
       the facts and circumstances that have been presented or that the
       Court is aware of surrounding the exercise of the peremptory
       challenge that would raise an inference of discrimination.
Although the Court did discuss its previous ruling on juror #29, it did so
only to contrast the two strikes, and not as a circumstance relevant to the
strike of juror #30:
       #30 is different from #29, although both are members of a recog-
       nizably protected group. For the reasons I stated previously with
       #29 because of the totality of the circumstances of this particular
       case involving Native Americans and #29 being the only Native
       American venireperson, and the other reasons stated I think dis-
       tinguish #29 from #30 and my consideration that a prima facie
       case has been made.
                  UNITED STATES v. MITCHELL              11669
the strike of the only African-American juror. The trial court
erred in failing to consider this evidence and in concluding
that Mitchell did not establish a prima facie case of discrimi-
nation.

   Turning to the second step of the Batson analysis, the gov-
ernment may have offered a facially “legitimate” reason for
its decision to dismiss juror #30. See Miller-El v. Dretke, 545
U.S. 231, 239 (2005) (quoting Batson, 476 U.S. at 98) (“[T]he
prosecutor must give a clear and reasonably specific explana-
tion of his legitimate reasons for exercising the challenge.”)
(emphasis added). The government stated that it struck juror
#30 because he had served on a past jury that acquitted a
criminal defendant. The record indicates that on the jury ques-
tionnaire, juror #30 stated that over twenty years earlier he
had participated in a state criminal trial in which the verdict
was not guilty. During voir dire, the prosecution asked him no
questions about this prior jury service. In contrast, defense
counsel asked juror #30 whether he remembered the nature of
the offense or anything about the prior case. Juror #30
responded: “I think it occurred like two or three years earlier
[prior to the trial]. And we just had a little information. I
guess I really don’t.” However, despite the prosecution’s
apparent lack of interest in the issue during voir dire, and
despite juror #30’s statement that he did not recall anything
of significance about the case, the prosecution declared that
it struck the one African-American juror because of his prior
jury service. The district court held that this was “clearly
allowed.”

   The district court and the majority accept without question
the proposition that the government can permanently prevent
someone from serving on all juries simply because, several
decades previously, that individual once voted to acquit a per-
son accused of a crime, possibly in a case involving a minor
non-violent offense, even a misdemeanor, in which the defen-
dant established his innocence beyond question. Such a prop-
osition, if accepted generally, would place a substantial
11670              UNITED STATES v. MITCHELL
burden on the exercise by any citizen of the right to serve on
a jury. As the Supreme Court recognized in Powers v. Ohio,
499 U.S. 400 (1991), “[j]ury service is an exercise of respon-
sible citizenship by all members of the community, including
those who otherwise might not have the opportunity to con-
tribute to our civic life.” Id. at 402. Like voting, jury service
is both an opportunity to participate in the affairs of govern-
ment and a means by which our government maintains its
legitimacy:

    Jury service preserves the democratic element of the
    law, as it guards the rights of the parties and ensures
    continued acceptance of the laws by all of the peo-
    ple. See Green v. United States, 356 U.S. 165, 215[ ]
    (1958) (Black, J., dissenting). It “affords ordinary
    citizens a valuable opportunity to participate in a
    process of government, an experience fostering, one
    hopes, a respect for law.” Duncan, supra, 391 U.S.,
    at 187[ ] (Harlan, J., dissenting). Indeed, with the
    exception of voting, for most citizens the honor and
    privilege of jury duty is their most significant oppor-
    tunity to participate in the democratic process.

Id. at 406-07.

   A strike based solely on a juror’s participation along with
all of his fellow jurors in a prior acquittal in a trial of an unde-
termined nature, held many years earlier, threatens the institu-
tion of the jury by penalizing a juror for his past lawful and
proper “exercise of responsible citizenship.” In addition to
infringing upon the juror’s right to serve, such strikes create
an incentive for jurors to vote to convict in order to retain the
possibility of serving on other juries in the future. This under-
mines the jury’s role in “guard[ing] the rights of the parties”
and encourages jurors to violate their constitutional duty to
acquit when required by the law and the evidence. As a soci-
ety, we benefit from having jurors who can exercise their
responsibilities fully and fairly without the government seek-
                   UNITED STATES v. MITCHELL               11671
ing improperly to influence their decisions. Permitting prose-
cutors to strike jurors who have once voted to acquit an
unknown defendant on an unknown charge authorizes them to
prevent those who have previously stood between the state
and the individual from ever again “being part of the judicial
system of the country [and] prevent[ing] its arbitrary use or
abuse.” Id. at 406 (quoting Balzac v. Porto Rico, 259 U.S. 298
(1922)). It is enough to disqualify from serving on death pen-
alty juries those citizens who have reservations about capital
punishment or who would reserve that penalty for the most
extreme offenses. See Uttecht v. Brown, 127 S. Ct. 2218,
2224-29 (2007). To also disqualify all those who might have
ever believed that a defendant could be innocent would seem
to cross the line between providing a fair jury — a jury of
one’s peers — and adopting a system that is inherently pro-
prosecution and weighted overwhelmingly in favor of convic-
tion.

   Even though a strike for the reasons suggested by the pros-
ecution is not truly legitimate in the ordinary sense of the
word, it nonetheless survives the de minimus burden placed
on the prosecution at the second of the Batson analysis.
Although Batson spoke of “legitimate” reasons, 476 U.S. at
98 n.20, and recent Supreme Court cases continue to use this
language, see, e.g., Miller-El v. Dretke, 545 U.S. 231, 239
(2005), courts applying this step have equated “legitimate”
with “race-neutral.” See, e.g., Purkett v. Elem, 514 U.S. 765,
768 (1995) (quoting Hernandez, 500 U.S. at 360) (“At this
[second] step of the inquiry, the issue is the facial validity of
the prosecutor’s explanation. Unless a discriminatory intent is
inherent in the prosecutor’s explanation, the reason offered
will be deemed race neutral.”); Tolbert v. Page, 182 F.3d 677,
680 (9th Cir. 1999) (en banc) (“Whether the justification
offered by a prosecutor is an adequate race-neutral explana-
tion is a question of law reviewed de novo.”) (quoting United
States v. Bishop, 959 F.2d 820, 821 n. 1 (9th Cir. 1992))
(internal quotation marks omitted). On its face, the explana-
tion that a juror was removed because he once voted to acquit
11672             UNITED STATES v. MITCHELL
a defendant is race-neutral. Under that standard, the reason
advanced here by the prosecution is “legitimate” for purposes
of step two of Batson.

   An absolute bar on jury service for a citizen who once
voted, long ago, to acquit an unknown defendant on unknown
charges is, however, so divorced from the individual consider-
ation of jurors required by Batson and so damaging to the
fairness and independence of the jury system that, when exer-
cised to remove the sole African-American on the panel, it
must, under the third step, be viewed as a pretext. So
improper and arbitrary a justification cannot be presumed to
be the prosecution’s true motive.

   “Competence to serve as a juror ultimately depends on an
assessment of individual qualifications and ability impartially
to consider evidence presented at a trial.” Batson, 476 U.S. at
87. When a juror has recently served on a jury that voted to
acquit, individualized assessment of that juror may well lead
the prosecution to conclude that he might be inclined to favor
the defense. See, e.g., United States v. Power, 881 F.2d 733,
740 (9th Cir. 1989) (noting the challenged juror “had recently
completed service on another jury” and the prosecutor “feared
the juror might be hostile to the government for calling him
to serve again so soon after his service as a juror in a long
prior trial”); United States v. Thompson, 827 F.2d 1254, 1256
n.1 (9th Cir. 1987) (quoting the prosecution’s explanation that
it struck a juror “because he acquitted in a case just a couple
of weeks ago”). However, when the past jury service was over
two decades ago, and of such minimal consequence that the
juror cannot recall the substance of the case, there is no basis
for inferring that his prior vote to acquit would influence his
vote in the present case. The prosecution’s questions during
voir dire did not address the past acquittal at all, much less
reveal information supporting a genuine concern that the
experience would affect juror #30’s present deliberations.
Under these circumstances, the proffered explanation for
striking juror #30 must be deemed a pretext for what was, in
                    UNITED STATES v. MITCHELL              11673
fact, a race-based strike. The district court’s decision to the
contrary was clearly erroneous, and this error as well requires
reversal of Mitchell’s conviction. See Powers v. Ohio, 499
U.S. 400, 412 (1991); Batson, 476 U.S. at 100.

II.    Sentencing

   On appeal, Mitchell raises numerous errors to which he
failed to object during trial. I now consider the effect of three
of the most significant of these errors that occurred during the
sentencing phase of this case. The three errors are as follows:
First, the district court erred in permitting Mitchell to be
absent from the sentencing phase, in direct violation of the
Federal Rules. This is a structural error requiring automatic
reversal of Mitchell’s sentence. However, were the error
deemed not to be structural, it would then constitute a part of
the cumulative error analysis. See Section D, infra at 11685.
While individual errors “may not rise to the level of reversible
error, their cumulative effect may nevertheless be so prejudi-
cial to the appellants that reversal is warranted.” United States
v. Wallace, 848 F.2d 1464, 1475 (9th Cir. 1988) (citing
United States v. Berry, 627 F.2d 193, 200-01 (9th Cir. 1980)).
In addition to Mitchell’s absence from the penalty phase, the
two other errors on which I rely are (a) the prosecution’s
numerous improper statements during closing arguments and
(b) the court’s failure to instruct the jury on the correct stan-
dard of proof for finding that aggravating factors outweigh
mitigating factors. I conclude that the cumulative effect of
these three errors is prejudicial, and I would, accordingly,
vacate Mitchell’s death sentence.

  A.    Defendant’s Absence From the Sentencing Phase

   As the majority opinion describes, ante, at 11633-35,
Mitchell unequivocally stated that he did not wish to attend
the sentencing phase of the proceedings. The district judge
strongly urged him to exercise his right to be present on sev-
eral occasions, and carefully explained the reasons why he
11674                UNITED STATES v. MITCHELL
should do so. Ultimately, with considerable misgivings, she
reluctantly allowed him to be absent. Mitchell now argues that
the Federal Rules of Criminal Procedure require a capital
defendant’s presence during sentencing proceedings and that
the district court erred in permitting him to waive his pres-
ence. He is correct, and notwithstanding the majority’s diffi-
culty with the issue, the error is plain.

   Rule 43(a)(3) provides that a defendant must be present at
sentencing. Although a non-capital defendant may waive this
right, a capital defendant may not.12 The majority makes the
perplexing assertion that Rule 43(a)(3) does not apply because
the sentencing phase of a capital trial is not part of “sentenc-
ing.” See ante, at 11639. This contradicts both the common
understanding of the nature of the sentencing phase and the
rule’s purposes in requiring a capital defendant’s presence at
sentencing, as well as the plain meaning of the rule itself.

   In a capital trial, the term sentencing phase is synonymous
with the term penalty phase. The two terms are used inter-
changeably, along with the statutory term sentencing hearing.
See, e.g., Rice v. Wood, 77 F.3d 1138 (9th Cir. 1996) (en
banc) (observing that a capital defendant’s trial “was bifur-
cated into separate guilt and sentencing phases, with the same
jury sitting in both”). Cf. Black’s Law Dictionary (8th ed.
2004) (noting that “penalty phase” is “[a]lso termed sentenc-
ing phase”). Indeed, the Federal Death Penalty Act specifi-
   12
      Rule 43(a)(3) states “Unless this rule . . . provides otherwise, the
defendant must be present at . . . sentencing.” The rule is limited by
43(c)(1)(B), which permits waiver of that provision “in a noncapital case,
when the defendant is voluntarily absent during sentencing.” As the
majority concedes, Rule 43(c)(1)(B) by negative implication does not per-
mit a capital defendant to waive his presence during sentencing by being
voluntarily absent. Because Rule 43(c)(1)(B) does not apply to capital
defendants, and the facts do not support any of the other reasons for
waiver, see Fed. R. Crim. P. 43(c)(1)(A) and (B), we are presented with
a straightforward question about the meaning of “sentencing” as the term
is used in Rule 43(a)(3).
                     UNITED STATES v. MITCHELL                    11675
cally provides that if a defendant is found guilty of a death
eligible offense, the trial judge “shall conduct a separate sen-
tencing hearing to determine the punishment to be imposed.”
18 U.S.C. § 3593(b) (emphasis added). It is at the sentencing
hearing (a.k.a. the sentencing phase or the penalty phase) that
the evidence is adduced, the arguments are made by counsel,
the defendant has the opportunity to address the jury — the
body that determines what his punishment — and the ultimate
decision is made as to the defendant’s sentence.

   The conclusion that “sentencing” includes the sentencing
hearing is also required by an examination of the reasons for
requiring a defendant’s presence at sentencing. In non-capital
cases, the requirement that a defendant be present at sentenc-
ing, inter alia, “serves the defendant’s interest by facilitating
allocution . . . .” United States v. Curtis, 523 F.2d 1134, 1135
(D.C. Cir. 1975). It is at sentencing that the defendant has
“the opportunity to address any issues relevant to his sen-
tence.” United States v. Robinson, 390 F.3d 853, 887 (6th Cir.
2004). Additionally, the mere presence of the defendant in the
courtroom during sentencing proceedings exerts a psychologi-
cal influence on the jury. See, e.g., United States v. Canady,
126 F.3d 352, 362 (2d Cir. 1997) (“In the jury context, several
courts, in rejecting the argument that the defendant’s presence
is useless, have pointed to the fact that the defendant’s mere
presence exerts a “psychological influence upon the jury.”
(quoting United States v. Santiago, 977 F.2d 517, 523 n.6
(10th Cir. 1992)).

   In a federal capital case, the reasons for requiring a defen-
dant’s presence at sentencing are applicable primarily to the
sentencing hearing rather than to the formal pronouncement
of sentence by the judge, although the defendant’s presence
is required at both.13 As noted, it is during the sentencing
phase of the proceedings — the sentencing hearing — that a
  13
    In contrast, in a non-capital case the hearing regarding the sentence
and the pronouncement of the sentence occur at a single proceeding.
11676              UNITED STATES v. MITCHELL
capital defendant has the opportunity to present any mitigat-
ing evidence, and to ask the jury — the body deciding on his
sentence — for mercy. Additionally, the psychological influ-
ence of the defendant’s presence on the jury is most signifi-
cant during the time when it is hearing the argument as to
whether he should live or die and when it is receiving the
information that serves as the basis for its decision. Finally,
to the extent that a defendant’s presence legitimizes a sen-
tence, this legitimizing function is most critical in the sentenc-
ing phase, when the State argues that there is cause to exercise
the full measure of its power by taking the life of a defendant
and the defendant seeks the alternative of life imprisonment.
In short, the process of determining a capital defendant’s sen-
tence occurs during the sentencing or penalty phase. The Fed-
eral Death Penalty Act provides that at the conclusion of this
phase, the jury “shall recommend whether the defendant
should be sentenced to death, to life imprisonment without
possibility of release or some other lesser sentence.” 18
U.S.C. 3593(e). If the jury recommends death and, the judge
is obligated to impose that sentence and has no discretion to
impose a lesser penalty. See 18 U.S.C. 3594 (“Upon a recom-
mendation under section 3593(e) that the defendant should be
sentenced to death or life imprisonment without possibility of
release, the court shall sentence the defendant accordingly.”).
Thus, although Mitchell was present when the jury returned
its verdict and, months later, when the judge entered the death
sentence, he was no more than a passive audience on these
occasions. The decision-making process was over. The time
when Mitchell’s presence was important, when he could have
been an active participant in the sentencing proceedings and
influenced the determination as to his sentence, was during
the sentencing or penalty phase. Any remarks he may have
been permitted to make to the judge subsequent to the jury’s
decision were of no legal or practical consequence. His
absence during the sentencing hearing violated the plain lan-
guage as well as the purposes of Rule 43(a).14
  14
   The majority argues that Fed R. Crim. P. 35(c), which defines the
word “sentencing” as “the oral announcement of the sentence,” should
                      UNITED STATES v. MITCHELL                      11677
   There is little room for doubt that Rule 43(a)(3)’s require-
ment that a defendant be present at sentencing applies to the
sentencing or penalty phase of a capital trial: to the sentencing
hearing. Because Rule 43(a) states that only a noncapital
defendant may waive his presence during sentencing, the dis-
trict court erred in allowing Mitchell to be voluntarily absent
during the penalty phase. Furthermore, this error is a struc-
tural error that requires reversal even without a specific show-
ing of prejudice. Although we generally consider structural
error within the context of constitutional errors, “numerous
errors are subject to automatic reversal even though they do
not violate constitutional rights.” United States v. Annigoni,
96 F.3d 1132, 1144 (9th Cir. 1996) (en banc). See, e.g.,
Gomez v. United States, 490 U.S. 858, 874-76 (1989) (holding
defendant did not need to show prejudice resulting from a
magistrate supervising voir dire in violation of the Federal
Magistrate’s Act because the defendant’s right “to have all

govern the interpretation of Rule 43. Rule 35(c) specifically states that the
definition applies to the term sentencing “[a]s used in this rule.” Id.
(emphasis added). Even aside from that express limitation, there is no rea-
son to believe that the definition should carry over to other rules. Indeed,
there is every reason to believe that it should be limited to Rule 35,
because that rule contains several provisions that set deadlines based on
the date of sentencing. Rule 35(c) simply clarifies how those deadlines
should be calculated. Rule 43 serves a completely different purpose. The
fact that it explains in one section that “sentence correction” is a proceed-
ing under Rule 35 is of no relevance whatsoever to the question before us.
The majority also relies on the legislative history of the amendments to
Rule 43. I find this history inconclusive. Although the earlier version
allowed a defendant in a noncapital case to be absent from the “imposition
of sentence” while the current version allows a noncapital defendant to be
absent from “sentencing,” there is no practical difference between the
terms as applied to a noncapital defendant. There is one sentencing pro-
ceeding in noncapital cases and it is at that proceeding that imposition of
the sentence occurs. The word “sentencing” and the term “sentencing pro-
ceeding” have far broader meanings with respect to a capital defendant. A
negative implication under such circumstances is also broader. Thus, gen-
eral committee notes, which are ambiguous as applied, are hardly conclu-
sive of critical questions that otherwise would be resolved by looking to
the plain meaning or ordinary construction of the terms in question.
11678             UNITED STATES v. MITCHELL
critical stages of a criminal trial conducted by a person with
jurisdiction to preside” is “among the basic fair trial rights
that can never be treated as harmless”). In determining
whether an error requires automatic reversal, we look at
whether the error is a “structural defect affecting the frame-
work within which the trial proceeds, rather than simply an
error in the trial process itself.” Arizona v. Fulminante, 499
U.S. 279, 310 (1991). Here, Mitchell’s absence throughout
the penalty phase affected the very nature of the proceedings.
The absence of a defendant when his presence is required is
as fundamental as the absence of his lawyer, see Gideon v.
Wainright, 372 U.S. 335, 344 (1963), or even of the judge.
See Tumey v. Ohio, 273 U.S. 510, 535 (1927). The defen-
dant’s presence is required so that he may assist his counsel
and plead for mercy from the jury. Additionally, his presence
could well have significantly affected the course of the pro-
ceedings, the presentation of the mitigating and aggravating
evidence. In contrast to cases in which the defendant was
absent only during the pronouncement of the verdict, see, e.g.,
Rice v. Wood, 77 F.3d 1138 (9th Cir. 2002), a conversation
between a judge and a juror, see, e.g., Rushen v. Spain, 464
U.S. 114, 119 (1983), or the readback of testimony, see, e.g.,
Hegler v. Borg, 50 F.3d 1472, 1474-75 (9th Cir. 1995), a cap-
ital defendant has an “active role to play” during the penalty
phase of his trial. Cf. Rice, 77 F.3d at 1142. Because Mitch-
ell’s absence was an error that permeated the entire penalty
phase, it may not be “quantitatively assessed in the context of
other evidence presented . . . .” Fulimante, 499 U.S. at 308.
It is impossible to determine from a review of a record
whether the penalty imposed would have been different if an
absent defendant had been present during the sentencing
phrase.

   I would reverse the death sentence on the basis of the
court’s fundamental error in allowing Mitchell to be absent
from the sentencing hearing. See Annigoni, 96 F.3d at 1147
(holding that a violation of Rule 24(b) of the Federal Rules of
Criminal Procedure, regarding peremptory challenges, is an
                   UNITED STATES v. MITCHELL               11679
error requiring automatic reversal). In the alternative, I will
consider the Rule 43 error below as if it were mere trial error,
in which case it would constitute part of the cumulative error
analysis. See section D at pp. 11685.

  B.   Closing Arguments

   As the majority opinion acknowledges, ante, at 11651, the
government made many improper statements in its closing
arguments. In determining whether these improper statements
alone warrant reversal, “[t]he critical inquiry is whether, in
the circumstances of the trial as a whole, the remarks were so
prejudicial that they likely influenced the jury adversely to the
defendant and deprived the defendant of a fair trial.” United
States v. Patel, 762 F.2d 784, 795 (9th Cir. 1985).

   Much of the argument consisted of prohibited statements
intended to arouse the passion of the jury. See Leon-Reyes,
177 F.3d 816, 822 (9th Cir. 1999) (“Prosecutors may not
make comments calculated to arouse the passions or preju-
dices of the jury.”). For instance, the prosecution commented:
“What I like to call mitigating factors are excuses for murder
because we have free will.” Regarding defense witness who
offered mitigation testimony, the prosecution stated: “By the
way, the defendant’s using these people, too. Manipulating
them. They are up there begging for his life. Do you think
[Jane Doe] begged when she was told to lay down and die?”
In arguing a death sentence would be a “message” to Mitch-
ell, the prosecution suggested the jury could consider its own
trauma in hearing about the murders: “It is a message all right,
it is a message to the defendant, that you have challenged us,
you have come before us with things that are going to cause
us nightmares as long as we are alive.”

   In a similar vein, the prosecution suggested Mitchell had
already received mercy by virtue of the trial itself: “Perhaps
years ago, Tombstone, he would have been taken out back,
strung up. He would have gotten a trial, nothing like this. We
11680              UNITED STATES v. MITCHELL
have been at this for seven weeks. We’ve gone to great
lengths to choose the jury. We have presented a trial. You
have made your findings. And yet still he gets to come before
you and say, ‘Spare my life.’ ”

   Other statements improperly shifted the burden of proof to
Mitchell to show that death was not warranted. The prosecu-
tor asked: “What has Lezmond Mitchell done to earn a mini-
mum sentence for the slaughter of two people? Nothing.”
Similarly, he remarked: “The defendant has done nothing to
earn an opportunity to be a message to someone in prison. He
has earned no opportunity to live in a cell whether he likes the
cell or not. He has earned no opportunity to get a college
degree while in prison or to Internet chat with someone or to
work in the shop of prison. He has earned nothing.” In con-
trast with cases where the prosecution clarified its comments
by reminding the jury that the government had the burden of
proof, see, e.g., United States v. Cabrera, 201 F.3d 1243,
1249 (9th Cir. 2000), the prosecution in this case offered no
such reminder.

   However, in the context of the entire trial, I cannot con-
clude that these statements alone warrant reversal. It is not
clear that by themselves, they were so prejudicial that they
violated due process and “deprived the defendant of a fair
trial.” Patel, 762 F.2d at 795. Nonetheless, the prosecutor’s
numerous improper statements were contrary to applicable
law and constituted sentencing phase error. The effect of these
errors must therefore be considered as a part of our cumula-
tive error analysis.

  C.    Failure to Include “Beyond a Reasonable Doubt” in
        Weighing Instruction

   Finally, Mitchell argues that the district court erred by fail-
ing to instruct the jury that the government bore the burden
of proving beyond a reasonable doubt that aggravating factors
outweighed mitigating factors. Instead, the instructions stated:
                   UNITED STATES v. MITCHELL               11681
    This weighing process asks whether you are unani-
    mously persuaded that the aggravating factors suffi-
    ciently outweigh any mitigating factors or, in the
    absence of any mitigating factors, that the aggravat-
    ing factors are themselves sufficient to justify a sen-
    tence of death.

   The “beyond a reasonable doubt” standard applies if the
finding that aggravating factors outweigh mitigating factors is
a finding of fact that serves to increase the maximum sentence
a judge may impose on a defendant. “Other than the fact of
a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be sub-
mitted to a jury, and proved beyond a reasonable doubt.”
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). In Ring
v. Arizona, the Supreme Court held that Apprendi applies to
the sentencing phase of capital trials. Ring v. Arizona, 536
U.S. 587, 588 (2002) (“Capital defendants, no less than non-
capital defendants, we conclude, are entitled to a jury determi-
nation of any fact on which the legislature conditions an
increase in their maximum punishment.”). In so holding, it
overruled Walton v. Arizona, 497 U.S. 639 (1990), “to the
extent that it allows a sentencing judge, sitting without a jury,
to find an aggravating circumstance necessary for imposition
of the death penalty.” Ring, 536 U.S. at 609.

   There is no doubt that the finding that aggravating factors
outweigh mitigating factors increased Mitchell’s maximum
punishment. The Federal Death Penalty Act provides that as
the final step in determining whether death is justified, the
jury must consider:

    whether all the aggravating factor or factors found to
    exist sufficiently outweigh all the mitigating factor
    or factors found to exist to justify a sentence of
    death, or, in the absence of a mitigating factor,
    whether the aggravating factor or factors alone are
    sufficient to justify a sentence of death.
11682              UNITED STATES v. MITCHELL
18 U.S.C. §3593(e). Absent this finding, the maximum sen-
tence the court could have imposed would have been life
imprisonment without the possibility of release. See 18 U.S.C.
§ 3594. Thus, the only question is whether this finding is a
finding of fact. The majority suggests that it is not, although
it concludes that it is unnecessary to resolve the question on
plain error review. I conclude that it is necessary to make the
determination if only because the failure to instruct the jury
on the burden of proof is a serious error that must be consid-
ered as part of our cumulative error analysis.

   The majority suggests that the weighing process merely
channels the jury’s discretion and that it does not result in a
finding of essential fact. Ante, at 11648. The majority sup-
ports this suggestion with two observations. First, it cites dicta
from Kansas v. Marsh, 126 S. Ct. 2516, 2526 (2006), to the
effect that the weighing step simply channels jury discretion
by giving jurors criteria to use in deciding whether or not to
recommend a death sentence. While the majority is correct
that this step channels juror discretion, the same can be said
of every other step in the Federal Death Penalty Act’s sen-
tencing process. Channeling discretion is not incompatible
with finding essential facts. Rather, it is precisely by instruct-
ing juries which facts are essential that the Act channels juror
discretion.

   Second, the majority suggests that Mitchell’s argument is
inconsistent with the Fifth Amendment requirement that facts
increasing the maximum penalty be found by the grand jury
and charged in the indictment. See Jones v. United States, 526
U.S. 227, 243 n.6 (1999). According to the majority, since the
grand jury cannot know which mitigators the defendant will
urge, it cannot find that aggravators outweigh mitigators.
Thus, the majority concludes that Mitchell’s position is
flawed because it characterizes as an essential fact something
that cannot be found by the grand jury. Ante, at 11648. How-
ever, the majority creates conflict where none exists. The
weighing process mandated by the Act applies regardless of
                   UNITED STATES v. MITCHELL               11683
whether jurors have found mitigating factors. As the Act
explains, “in the absence of a mitigating factor, [the jury shall
consider] whether the aggravating factor or factors alone are
sufficient to justify a sentence of death.” 18 U.S.C. § 3593(e).
The grand jury, working without knowledge of mitigating
facts, is capable of making a similar determination based upon
the aggravating factors before it. In fact, grand juries regularly
make factual determinations, for the purposes of that body’s
limited function, without having heard the defendant’s oppos-
ing facts that might have caused it to reach an opposite con-
clusion. Hearing only one-side of the story and rendering a
judgment is a hallmark of the grand jury system.

   This court has not yet decided whether the weighing of
aggravators and mitigators results in a finding of fact. It is
apparent to me that it does. Pre-Apprendi decisions in other
circuits rejected the Eighth Amendment claim that the “be-
yond a reasonable doubt” standard applies to the weighing of
aggravators and mitigators, but these decisions did not con-
sider whether the weighing decision was a “fact.” See United
States v. Flores, 63 F.3d 1342, 1376 (5th Cir. 1995); United
States v. Chandler, 996 F.2d 1073, 1091-93 (11th Cir. 1993).
The one circuit court that has considered this question since
Apprendi held, in the context of a Fifth Amendment claim,
that the Federal Death Penalty Act’s weighing process did not
result in a finding of fact that must be charged in an indict-
ment. See United States v. Purkey, 428 F.3d 738, 750 (8th Cir.
2005) (noting the weighing process is not an elemental fact
but instead merely “the lens through which the jury must
focus the facts that it has found to produce an individualized
determination”). However, this reasoning is faulty. As noted,
the weighing process does have a discretionary aspect, but it
also requires the jury to make an ultimate factual determina-
tion about whether aggravating factors sufficiently outweigh
mitigating factors so as to justify a sentence of death. Unless
it so determines, the death penalty cannot be imposed.

   Notwithstanding the discretionary elements of the weighing
step, three state supreme courts have held that Apprendi
11684             UNITED STATES v. MITCHELL
applies to similar weighing provisions in state death penalty
statutes. See Missouri v. Whitfield, 107 S.W.3d 253 (Mo.
2003) (en banc) (noting that weighing “require[s] factual find-
ings that are prerequisites to the trier of fact’s determination
that a defendant is death eligible”); Woldt v. People, 64 P.3d
256, 265 (Colo. 2003) (en banc) (invalidating a superseded
Colorado death penalty statute because three steps of the sen-
tencing process, including weighing, “required judges to
make findings of fact that render a defendant eligible for
death”); Johnson v. State, 118 Nev. 787, 802-03 (Nev. 2002)
(holding Apprendi and Ring apply to the finding that mitiga-
tion does not outweigh aggravation). As stated succinctly by
the Nevada Supreme Court, the jury’s finding on this issue “is
in part a factual determination, not merely discretionary
weighing.” Johnson, 118 Nev. at 802-03.

   Ultimately, the majority’s attempt to characterize the
weighing step as resulting in something other than an
Apprendi finding of fact reflects a level of formalism rejected
by both Apprendi and Ring. As Apprendi emphasized, “the
relevant inquiry is one not of form, but of effect—does the
required finding expose the defendant to a greater punishment
than that authorized by the jury’s guilty verdict?” 530 U.S. at
494. In Ring v. Arizona, the Court relied on this approach in
holding that aggravating factors must be proven to a jury
beyond a reasonable doubt. 536 U.S. at 609 (“Because Arizo-
na’s enumerated aggravating factors operate as ‘the functional
equivalent of an element of a greater offense,’ the Sixth
Amendment requires that they be found by a jury.”) (internal
citation omitted). From this functional perspective, there is no
practical difference between the increase in punishment due
to the finding of an aggravating factor and the increase due to
the finding that aggravators outweigh mitigators. Because the
Federal Death Penalty Act requires both findings in order for
a judge to sentence a defendant to death, the Sixth Amend-
ment requires a jury to make these findings beyond a reason-
able doubt. The district court erred in concluding otherwise.
                   UNITED STATES v. MITCHELL                 11685
  D.   Cumulative Error

   Considered cumulatively, each of the errors discussed
above combined to prejudice Mitchell with respect to the
jury’s final determination to impose the death penalty. Mitch-
ell’s absence from penalty phase proceedings meant that he
was not present to participate in the sentencing hearing, a crit-
ical point in the determination of his fate. His absence also
meant that the jury was not required to face him in the imme-
diate period before it decided that he should die. The govern-
ment’s improper closing arguments appealed to the jury’s
emotions and undoubtedly exacerbated their revulsion at the
offenses. Finally, the jurors were not required to decide
beyond a reasonable doubt whether aggravating factors out-
weighed mitigating factors, and thus were allowed to opt for
death without having to make the more difficult and stringent
decision required by law.

   Given the nature of the jury’s function in determining
whether to impose capital punishment, it seems apparent that
the cumulative effect of these errors was not harmless. Each
affected in an important way a significant aspect of the jury’s
decision-making process. Cumulative error may include vio-
lations that fail the plain error test, but are nevertheless errors.
See United States v. Fernandez, 388 F.3d 1199, 1256-57 (9th
Cir. 2004) (considering errors that did not rise to the level of
plain error in a cumulative error analysis); United States v.
Wallace, 848 F.2d 1464, 1476 n.21 (9th Cir. 1988) (holding
that an error that was not objected to at trial, and may not
have amounted to plain error, should be considered in the
cumulative error analysis). Multiple errors, even if harmless
when considered individually, may have a cumulative prejudi-
cial effect that deprives the defendant of the due process right
to a fair trial. See Karis v. Calderon, 283 F.3d 1117, 132 (9th
Cir. 2002); Ceja v. Stewart, 97 F.3d 1246, 1254 (9th Cir.
1996). Here, the combined effect of multiple sentencing phase
errors may well have caused at least one juror to vote for
death when he or she would otherwise have decided not to do
11686                UNITED STATES v. MITCHELL
so. In light of this probability, I would vacate Mitchell’s death
sentence.

III.    Conclusion

   I respectfully dissent. For the reasons set forth above, I
would reverse Mitchell’s conviction and remand for a new
trial. Should his conviction stand, however, I would, for the
additional reasons explained in this opinion, vacate Mitchell’s
sentence and remand for a new sentencing hearing.